Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 1 of 131 Page ID
                                  #:4498




         EXHIBIT 1

                                                                  Exhibit 1 Page 8
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 2 of 131 Page ID
                                  #:4499




Approved Strategies                                        Los Angeles County
to Combat Homelessness                                     Homeless Initiative




                                                           February 2016




                                                            Los Angeles County
                                                            Chief Executive Office

                                                                   Exhibit 1 Page 9
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 3 of 131 Page ID
                                  #:4500
     Los Angeles County Strategies to Combat Homelessness
                                            E. CREATE A COORDINATED SYSTEM
E1    Advocate with Relevant Federal         E5     Decriminalization Policy            E12 Enhanced Data Sharing and
      and State Agencies to Streamline                                                      Tracking
      Applicable Administrative              E6     Countywide Outreach System
      Processes for SSI and Veterans                                                    E13 Coordination of Funding for
      Benefits                               E7     Strengthen the Coordinated Entry        Supportive Housing
                                                    System
E2    Drug Medi-Cal Organized Delivery                                                  E14 Enhanced Services for Transition
      System for Substance Use               E8     Enhance the Emergency Shelter           Age Youth
      Disorder Treatment Services                   System
                                                                                        E15 Homeless Voter Registration and
E3    Creating Partnerships for Effective    E9     Discharge Data Tracking System          Access to Vital Records
      Access and Utilization of ACA
                                             E10 Regional Coordination of Los           E16 Affordable Care Act Opportunities
      Services by Persons Experiencing
                                                 Angeles County Housing
      Homelessness
                                                 Authorities                            E17 Regional Homelessness Advisory
E4    First Responders Training                                                             Council and Implementation
                                             E11 County Specialist Support Team             Coordination


                                                  A. PREVENT HOMELESSNESS
     B. SUBSIDIZE HOUSING                                                                         C. INCREASE INCOME
                                             A1     Homeless Prevention Program for
                                                    Families
B1    Provide Subsidized Housing to                                                          C1   Enhance the CalWORKs
      Homeless Disabled Individuals          A2     Discharge Planning Guidelines                 Subsidized Employment
      Pursuing SSI                                                                                Program for Homeless Families
                                             A3     Housing Authority Family
B2    Expand Interim Assistance                     Reunification Program                    C2   Increase Employment for
      Reimbursement to additional                                                                 Homeless Adults by Supporting
      County Departments and                 A4     Discharges From Foster Care and               Social Enterprise
      LAHSA                                         Juvenile Probation
                                                                                             C3   Expand Targeted Recruitment
B3    Partner with Cities to Expand                                                               and Hiring Process to
      Rapid Re-Housing                                                                            Homeless/Recently Homeless
                                              D. PROVIDE CASE MANAGEMENT                          People to Increase Access to
B4    Facilitate Utilization of Federal               AND SERVICES                                County Jobs
      Housing Subsidies
                                             D1     Model Employment Retention               C4   Establish a Countywide SSI
B5    Expand General Relief Housing                 Support Program                               Advocacy Program for People
      Subsidies                                                                                   Experiencing Homeless or At
                                             D2     Expand Jail In Reach                          Risk of Homelessness
B6    Family Reunification Housing
      Subsidy                                D3     Supportive Services Standards for        C5   Establish a Countywide
                                                    Subsidized Housing                            Veterans Benefits Advocacy
B7    Interim/Bridge Housing for                                                                  Program for Veterans
      those Exiting Institutions             D4     Regional Integrated Re-entry                  Experiencing Homelessness or
                                                    Networks - Homeless Focus                     At Risk of Homelessness
B8    Housing Choice Vouchers for
      Permanent Supportive Housing           D5     Support for Homeless Case                C6   Targeted SSI Advocacy for
                                                    Managers                                      Inmates
                                             D6     Criminal Record Clearing Project


                                      F. INCREASE AFFORDABLE/HOMELESS HOUSING

F1    Promote Regional SB 2                 F3      Support Inclusionary Zoning for     F5    Incentive Zoning/Value Capture
      Compliance and Implementation                 Affordable Housing Rental Units           Strategies

F2    Linkage Fee Nexus Study               F4      Development of Second Dwelling      F6    Using Public Land for Homeless
                                                    Units Pilot Program                       Housing

                                                                                        priorities.lacounty.gov/homeless
                                                                                                          Exhibit 1 Page 10
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 4 of 131 Page ID
                                  #:4501



    TABLE OF CONTENTS

    INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

    A. PREVENT HOMELESSNESS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
    A1            Homeless Prevention Program for Families. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    A2            Discharge Planning Guidelines. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
    A3            Housing Authority Family Reunification Program. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    A4            Discharges From Foster Care & Juvenile Probation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

    B. SUBSIDIZE HOUSING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
    B1            Provide Subsidized Housing to Homeless Disabled Individuals Pursuing SSI. . . . . . . . . . . . . . . . . . . . . . . . . . . 16
    B2            Expand Interim Assistance Reimbursement (IAR) to additional County Departments
                  and the Los Angeles Homeless Services Authority. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
    B3            Partner with Cities to Expand Rapid Re-Housing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
    B4            Facilitate Utilization of Federal Housing Subsidies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
    B5            Expand General Relief Housing Subsidies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
    B6            Family Reunification Housing Subsidy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
    B7            Interim/Bridge Housing for those Exiting Institutions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
    B8            Housing Choice Vouchers for Permanent Supportive Housing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

    C. INCREASE INCOME. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
    C1            Enhance the CalWORKs Subsidized Employment Program for Homeless Families. . . . . . . . . . . . . . . . . . . . . . 36
    C2            Increase Employment for Homeless Adults by Supporting Social Enterprise. . . . . . . . . . . . . . . . . . . . . . . . . . . 38
    C3            Expand Targeted Recruitment and Hiring Process to Homeless/Recently Homeless People
                  to Increase Access to County Jobs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
    C4            Establish a Countywide SSI Advocacy Program for People Experiencing Homelessness
                  or At Risk of Homelessness. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
    C5            Establish a Countywide Veterans Benefits Advocacy Program for Veterans Experiencing
                  Homelessness or At Risk of Homelessness. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
    C6            Targeted SSI Advocacy for Inmates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

    D. PROVIDE CASE MANAGEMENT AND SERVICES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53
    D1            Model Employment Retention Support Program. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
    D2            Expansion of Jail In Reach. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
    D3            Supportive Services Standards for Subsidized Housing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
    D4            Regional Integrated Re-entry Networks- Homeless Focus. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60
    D5            Support for Homeless Case Managers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62
    D6            Criminal Record Clearing Project. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64



                                                                                                                                                                                Exhibit 1 Page 11
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 5 of 131 Page ID
                                  #:4502




    E. CREATE A COORDINATED SYSTEM . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67
    E1            Advocate with Relevant Federal and State Agencies to Streamline Applicable
                  Administrative Processes for SSI and Veterans Benefits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68
    E2            Drug Medi-Cal Organized Delivery System for Substance Use Disorder Treatment Services. . . . . . . . . . . 70
    E3            Creating Partnerships for Effective Access and Utilization of ACA Services by
                  Persons Experiencing Homelessness. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
    E4            First Responders Training. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 74
    E5            Decriminalization Policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 76
    E6            Countywide Outreach System. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78
    E7            Strengthen the Coordinated Entry System. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 80
    E8            Enhance the Emergency Shelter System. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
    E9            Discharge Data Tracking System. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84
    E 10          Regional Coordination of Los Angeles County Housing Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86
    E 11          County Specialist Support Team. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
    E 12          Enhanced Data Sharing and Tracking . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90
    E 13          Coordination of Funding for Supportive Housing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 92
    E 14          Enhanced Services for Transition Age Youth. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94
    E 15          Homeless Voter Registration and Access to Vital Records. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
    E 16          Affordable Care Act Opportunities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98
    E 17          Regional Homelessness Advisory Council and Implementation Coordination. . . . . . . . . . . . . . . . . . . . . . . .  102

    F. INCREASE AVAILABLE AFFORDABLE/HOMELESS HOUSING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  105
    F1            Promote Regional SB 2 Compliance and Implementation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  106
    F2            Linkage Fee Nexus Study. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  108
    F3            Support Inclusionary Zoning for Affordable Housing Rental Units. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  110
    F4            Development of Second Dwelling Units Pilot Program. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  112
    F5            Incentive Zoning/Value Capture Strategies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  114
    F6            Using Public Land for Homeless Housing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  116

    ADDENDA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  119
    Addendum A                      Summary of Approved Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  120
    Addendum B                      Phase 1 Strategies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  122
    Addendum C                      Opportunities for Cities to Combat Homelessness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  123
    Addendum D                      Homeless Initiative Policy Summits - Participating Organizations. . . . . . . . . . . . . . . . . . . . . . . . .  124




                                                                                                                                                                                   Exhibit 1 Page 12
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 6 of 131 Page ID
                                    #:4503
                                                                    Approved Strategies to Combat Homelessness | February 2016




INTRODUCTION




On August 17, 2015, the Los Angeles County Board of        SCOPE OF HOMELESS CRISIS
Supervisors launched the Homeless Initiative to combat     The homeless crisis in Los Angeles County has been
                                                           increasing and demands an urgent, coordinated
the homeless crisis that pervades our communities. The     response from the County, cities, and community
                                                           partners throughout the region. According to the
initial objective of the Homeless Initiative has been to   Los Angeles Homeless Services Authority (LAHSA),
                                                           the total point-in-time homeless population in Los
develop and present to the Board of Supervisors these      Angeles County was 39,461 in 2013 and 44,359 in 2015,
                                                           which equals a 12.4 percent increase. The homeless
recommended County strategies to effectively combat        population in tents, makeshift shelters, and vehicles saw
                                                           an enormous increase of 85 percent from 2013 (5,335)
homelessness.                                              to 2015 (9,335).




                                                                                                                   1
                                                                                                      Exhibit 1 Page 13
       Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 7 of 131 Page ID
                                         #:4504
    County of Los Angeles Homeless Initiative




    DEVELOPMENT AND SUMMARY OF                                 		     > Enabling cities to join the County in
                                                                        combating homelessness; and
    RECOMMENDED COUNTY STRATEGIES
                                                               		     > Identifying opportunities to leverage
    To develop the recommended strategies, the Homeless                 mainstream criminal justice, health, and
    Initiative conducted 18 policy summits on nine topics               social services.
    from October 1 to December 3, 2015, which brought
    together 25 County departments, 30 cities and other
    public agencies, and over 100 community partners           PHASE 1 STRATEGIES AND
    and stakeholders. To support the discussions in the
    policy summits, detailed policy and strategy briefs were   IMPLEMENTATION TIMEFRAMES
    developed for each summit, all of which are available at   Within the set of recommended strategies, the following
    priorities.lacounty.gov/homeless.                          have been identified as having the greatest impact within
                                                               the short- and medium-term, with implementation
    These policy summits resulted in 48 recommended            scheduled to commence by June 30, 2016:
    strategies divided into six areas which are each key to
    combating homelessness:                                    Strategy A1 - Homeless Prevention Program for
                                                               Families
        • Prevent Homelessness
        • Subsidize Housing                                    Strategy B1 - Provide Subsidized Housing to
                                                               Homeless Disabled Individuals Pursuing SSI
        • Increase Income
        • Provide Case Management and Services                 Strategy B3 – Partner with Cities to Expand Rapid
                                                               Re-housing
        • Create a Coordinated System
        • Increase Affordable/Homeless Housing                 Strategy B4 – Facilitate Utilization of Federal Housing
                                                               Subsidies
    The applicable strategy brief(s) are identified in each
    recommended strategy.                                      Strategy B7 – Interim/Bridge Housing for Those
                                                               Exiting Institutions
    Overall, these recommended strategies reflect the          Strategy B8 – Housing Choice Vouchers for
    following key principles:                                  Permanent Supportive Housing
        • Homelessness is an extraordinarily complex
          problem which necessitates active, sustained         Strategy C2 – Increase Employment for Homeless
          collaboration amongst the County, cities and         Adults by Supporting Social Enterprise
          other public agencies, and a wide array of
                                                               Strategy D2 – Expand Jail In-Reach
          community partners.
        • The web of established collaborative                 Strategies E4/E5 – First Responders Training and
          relationships in Los Angeles County provides a       Decriminalization Policy
          very strong foundation for the implementation
                                                               Strategy E6 – Countywide Outreach System
          of these strategies.
        • These recommended strategies must strengthen         Strategy E8 – Enhance the Emergency Shelter System
          and build upon current County efforts by:
    		       > Directing more resources to proven              The remaining strategies will be divided between
               strategies;                                     Phase 2 (implementation in the second half of 2016)
                                                               and Phase 3 (implementation in 2017).
    		       > Integrating existing programs and services
               more effectively;

2
                                                                                                    Exhibit 1 Page 14
   Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 8 of 131 Page ID
                                     #:4505
                                                                   Approved Strategies to Combat Homelessness | February 2016




ROLE OF CITIES                                            CONCLUSION
Implementation of these strategies will create            Taken as a whole, these recommended strategies are
unprecedented opportunities for cities across the         designed to maximize the effectiveness of current
County to partner in combating homelessness,              efforts to combat homelessness, expand certain key
particularly by:                                          efforts, and implement new actions where appropriate.
   • Contributing city funding toward the cost of         Though the current level of available funding is far less
     rapid re-housing for homeless city residents         than the funding needed to eliminate homelessness in
     (Strategy B3);                                       Los Angeles County, these strategies are designed to
                                                          reduce the current number of homeless families and
   • Dedicating federal housing subsidies to
                                                          individuals, maximize the alignment and effectiveness
     permanent supportive housing for chronically
                                                          of current and future efforts, and lay the foundation for
     homeless individuals (Strategy B8);
                                                          additional effective investments in the future.
   • Ensuring that law enforcement and other first
     responders effectively engage homeless families
     and individuals (Strategies E4 and E5); and
   • Using land use policy to maximize the
     availability of homeless and affordable housing
     (Strategies F1, F2, F4, and F5).

All cities in the County were invited to participate
in the Homeless Initiative planning process, and the
Homeless Initiative will reach out to cities across the
County to join in the implementation of the strategies
approved by the Board of Supervisors.




                                                                                                                   3
                                                                                                      Exhibit 1 Page 15
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 9 of 131 Page ID
                                  #:4506
             County of Los Angeles Homeless Initiative




                                                         INTENTIONALLY LEFT BLANK




         4
                                                                                Exhibit 1 Page 16
    Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 10 of 131 Page ID
                                      #:4507
                                                                       Approved Strategies to Combat Homelessness | February 2016




Strategy A
Prevent Homelessness




Combating homelessness requires effective strategies to reduce the number of                 Los Angeles County
families and individuals who become homeless, in addition to helping currently
                                                                                             Homeless Initiative
homeless families and individuals move into permanent housing. This includes
reducing both the number of individuals who are discharged into homelessness
from institutions such as jails, hospitals, and foster care, and the number of
families and individuals who lose their housing and become homeless.




                                                                                                                       5
                                                                                                           Exhibit 1 Page 17
      Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 11 of 131 Page ID
                                        #:4508
    County of Los Angeles Homeless Initiative




      Strategy A1 | PREVENT HOMELESSNESS                      PHASE 1
                                                                                                     Related to Strategy Brief 4.1a

    Homeless Prevention Program for Families

    POPULATION IMPACT

        3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                    DESCRIPTION
        RECOMMENDATION                                              Los Angeles County has an opportunity to build on
        Direct the Los Angeles Homeless Services                    current programs and services to develop an integrated,
        Authority and the Department of Public Social               comprehensive system to assist families on the verge of
        Services, in consultation with relevant County              homelessness.
        departments and key community stakeholders, to
        develop an integrated, comprehensive homeless               DPSS provides homeless prevention assistance
        prevention program for families which draws on              to certain CalWORKs families in the form of
        the Homeless Family Solutions System (HFSS)                 eviction prevention, temporary rental subsidies and
        model and builds upon current available County              other financial services, but provides limited case
        homeless prevention funding sources to address              management services and no legal services. First 5
        rental/housing subsidies, case management and               LA funds home visitation programs which could
        employment services, and legal services.                    play a role in identifying families who are at risk of
                                                                    homelessness. The County and City of Los Angeles
                                                                    fund the HRSS to expedite the delivery of housing
                                                                    and other supportive services to families experiencing
                                                                    homelessness, but has provided very limited homeless
    LEAD AGENCIES                                                   prevention services. The Board recently allocated
                                                                    $2 million to HFSS for prevention purposes that could
    Los Angeles Homeless Services Authority (LAHSA)                 be useful to learn from and build upon.
    Public Social Services (DPSS)
                                                                    LAHSA should develop, in collaboration with County
                                                                    agencies and family system partners, a comprehensive
    COLLABORATING                                                   strategy to effectively identify, assess, and prevent
    DEPARTMENTS/AGENCIES                                            families from becoming homeless, and to divert
                                                                    families in a housing crisis from homelessness. The
    Children and Family Services                                    strategy should consist of a multi-faceted approach
    Community and Senior Services                                   to maximize and leverage existing funding and
    Community Development Commission                                resources, evaluate and potentially modify policies that
    Consumer and Business Affairs                                   govern existing prevention resources to allow greater
    County Office of Education                                      flexibility, prioritize resources for the most vulnerable
    First 5 LA                                                      populations, and create an outreach and engagement
    Health Services                                                 strategy to identify access points for families at risk of
    Mental Health                                                   homelessness. The major areas critical to developing
    Probation                                                       a homeless prevention system in Los Angeles County
    Public Health                                                   involve identifying additional and targeting current
                                                                    resources from multiple systems to focus on homeless
                                                                    prevention.

6
                                                                                                          Exhibit 1 Page 18
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 12 of 131 Page ID
                                    #:4509
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                    POPULATION(S) TARGETED &
                                                         OTHER CATEGORIZATIONS
Such a strategy would need to:
   A. Develop an approach to homelessness                Families on the verge of homelessness, subject to the
      prevention across multiple systems, supportive     eligibility requirements for the available funding
      services, and homeless services that address       streams.
      rental/housing assistance, case management
      and employment services, and legal services.       POTENTIAL PERFORMANCE METRICS
   B. Identify and review potential administrative
                                                         ◆◆   Increase in the number of families receiving
      barriers to better target and allocate homeless
                                                              homeless prevention services
      prevention interventions and programs.
                                                         ◆◆   Increase in employment and income among
   C. Review and evaluate the creation of a universal
                                                              potentially homeless families
      assessment to identify families who are at
      imminent risk of experiencing homelessness.        ◆◆   Number and percentage of families receiving
                                                              services through this program who avoid eviction
   D. Develop program thresholds for rental
      assistance that would prioritize families with     ◆◆   Percent of assisted families still in permanent
      the greatest potential to stay housed after one-        housing at 6, 12, and 24 months following
      time or short-term assistance.                          assistance
   E. Provide an opt-in mechanism for cities who
      wish to contribute to the program.
                                                         FUNDING
                                                         ◆◆   $5 Million in One-Time CalWORKs Fraud
                                                              Incentive Funding
                                                         ◆◆   Ongoing CalWORKs Single Allocation Funding
                                                              currently used for Emergency Assistance to
                                                              Prevent Eviction for CalWORKs Welfare-to-Work
                                                              families
                                                         ◆◆   Ongoing CalWORKs Single Allocation Funding
                                                              currently used for temporary rental subsidies for
                                                              CalWORKs Welfare-to-Work families who receive
                                                              Emergency Assistance to Prevent Eviction



  CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


  Cities could contribute to the program to enhance
  prevention services for families in their cities.

                                                                                                                  7
                                                                                                     Exhibit 1 Page 19
      Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 13 of 131 Page ID
                                        #:4510
    County of Los Angeles Homeless Initiative




      Strategy A2 | PREVENT HOMELESSNESS
                                                                                              Related to Strategy Briefs 7.1 and 8.1

    Discharge Planning Guidelines

    POPULATION IMPACT

        3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                    DESCRIPTION
        RECOMMENDATION                                              Relevant County institutions include foster care,
        Direct the Department of Health Services, in                DHS hospitals, jails and domestic violence (DV)
        consultation with the Department of Children                shelters. Effective discharge planning prevents clients/
        and Family Services, Department of Mental                   patients from entering a “revolving door” in and out
        Health, Department of Public Health, the                    of homelessness and successfully reintegrates an
        Sheriff, the Probation Department, the Veterans             individual back into his/her community with the
        Administration, the Los Angeles Homeless                    goal of preventing the individual from falling into
        Services Authority, the Hospital Association                homelessness.
        of Southern California, and key community
        agencies to utilize known best practices to                 Potential programmatic elements of an effective
        develop/enhance Discharge Planning Guidelines,              discharge plan include, but are not limited to: Family
        with the goal of preventing individuals from                Reunification; connection to the Coordinated Entry
        being homeless upon discharge.                              System; physical health care; substance use treatment;
                                                                    connection to a Federally Qualified Health Center;
                                                                    court-ordered services for perpetrators of domestic
                                                                    violence; and mental health treatment. The actual
    LEAD AGENCY                                                     elements of an individual’s plan will depend on the
                                                                    individual’s circumstances.
    Health Services
                                                                    Potential housing elements of an effective discharge
                                                                    plan include, but are not limited to: Recuperative
    COLLABORATING                                                   Care; Board and Care; Motel Voucher; Halfway House;
    DEPARTMENTS/AGENCIES                                            bridge housing; and permanent housing.

    Children and Family Services                                    DHS will convene a workgroup comprised of the
    Community and Senior Services                                   departments and agencies identified below to develop
    Domestic Violence Service Providers                             the recommended Discharge Planning Guidelines,
    Los Angeles Homeless Services Authority                         including both common elements and elements that
    Mental Health                                                   are specific to a particular department/institution. The
    Probation                                                       workgroup will draw on best practices and established
    Public Social Services                                          guidelines in use by other agencies.
    Sheriff Department
    Veterans Administration
    Private Hospitals
    Public Health
    Cities that operate jails


8
                                                                                                           Exhibit 1 Page 20
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 14 of 131 Page ID
                                   #:4511
                                                             Approved Strategies to Combat Homelessness | February 2016




                                                    POPULATION(S) TARGETED &
                                                    OTHER CATEGORIZATIONS

                                                    Single Adults, TAY, Veterans, Older Adults, and
                                                    Chronically Homeless Adults

                                                    POTENTIAL PERFORMANCE METRICS
                                                    ◆◆   Number of individuals who are homeless upon
                                                         discharge from an institution
                                                    ◆◆   Number of individuals who would have been
                                                         homeless upon discharge and are successfully
                                                         placed into some type of housing upon discharge
                                                    ◆◆   Number of individuals who decline or opt-out of
                                                         housing
                                                    ◆◆   Reduction in cost and an increase in cost savings
                                                         by implementing successful discharge plans
                                                    ◆◆   Reduction in readmissions or recidivism rates

                                                    FUNDING
                                                    No cost to develop guidelines. The cost of implementing
                                                    the guidelines will need to be addressed separately by
                                                    each department.




CONNECTION TO CITIES
    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities that operate jails which release inmates
directly into the community could adopt discharge
planning guidelines similar to those that will be
adopted by LASD.

                                                                                                              9
                                                                                                 Exhibit 1 Page 21
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 15 of 131 Page ID
                                       #:4512
 County of Los Angeles Homeless Initiative




     Strategy A3 | PREVENT HOMELESSNESS
                                                                                                 Related to Strategy Brief 8.3b

 Housing Authority Family Reunification Program

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The goal of the Family Reunification Program is to house
     Direct the Sheriff (LASD) and the Probation                 formerly incarcerated persons (FIP) released from
     Department (Probation) to work with the                     the criminal justice system within the last 24 months
     Housing Authority of the City of Los Angeles                with family members who are current participants of
     (HACLA) and the Office of Diversion and                     HACLA’s Section 8 Housing Choice Voucher Program.
     Reentry to develop a plan to increase utilization
     of HACLA’s Family Reunification Program.                    This plan would serve to facilitate the connection of
                                                                 LASD and Probation clients to the program and allow
     Direct the Housing Authority of the County                  them to make referrals directly from their systems
     of Los Angeles to evaluate the feasibility of               to the three partner non-profit agencies currently
     implementing a similar program with its Section             working with HACLA. Non-profit organizations assist
     8 vouchers, and report back with its findings.              this population by providing supportive services to the
                                                                 FIP to ensure successful re-integration to the family
                                                                 and community.


 LEAD AGENCIES

 Housing Authority of the County of Los Angeles
 Sheriff Department
 Probation Department


 COLLABORATING
 DEPARTMENTS/AGENCIES
 Housing Authority of the City of Los Angeles
  and its non-profit partners
 Office of Diversion and Reentry




10
                                                                                                      Exhibit 1 Page 22
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 16 of 131 Page ID
                                   #:4513
                                                           Approved Strategies to Combat Homelessness | February 2016




                                                  POPULATION(S) TARGETED &
                                                  OTHER CATEGORIZATIONS

                                                  Section 8 families who would like to reunite with a
                                                  formally incarcerated family member released from the
                                                  criminal justice system within the last 24 months.

                                                  POTENTIAL PERFORMANCE METRICS
                                                  ◆◆   Increase in number of families participating in this
                                                       program
                                                  ◆◆   A decrease in individuals discharged into
                                                       homelessness

                                                  FUNDING
                                                  No funding required.




CONNECTION TO CITIES
    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities which operate public housing authorities
could also implement a Family Reunification
Program.

                                                                                                           11
                                                                                               Exhibit 1 Page 23
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 17 of 131 Page ID
                                       #:4514
 County of Los Angeles Homeless Initiative




     Strategy A4 | PREVENT HOMELESSNESS
                                                                                                    Related to Strategy Brief 8.5

 Discharges From Foster Care & Juvenile Probation

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              In addition to the plan strengthening the County’s
     Direct the Departments of Children and Family               current discharge policies for foster care and juvenile
     Services and Probation, in conjunction with the             probation clients, it will serve to address gaps identified
     the LA Homeless Services Authority (LAHSA),                 through the implementation of AB12, CA Fostering
     to develop a plan to strengthen the County’s                Connections to Success Act, particularly as AB 12
     Foster Care and Juvenile Probation System                   outcome data becomes available. One of the key
     Discharge Policies. The strengthened policy                 changes made by AB 12 was extending the age that
     should include at least the nine items set forth in         youth can remain in foster care to age 21. Youth are
     the Description of this strategy.                           eligible for extended foster care if they are in out-
                                                                 of-home placement in the child welfare or juvenile
                                                                 probation system on their 18th birthday. The intent of
                                                                 extended foster care is to provide additional time that
                                                                 youth can utilize resources in order to increase positive
                                                                 outcomes that support long-term self-sufficiency and
                                                                 prevent homelessness.

 LEAD AGENCIES                                                   Depending on the age of the youth, Probation takes
                                                                 specific steps to connect youth with resources that
 Children and Family Services                                    support long term self-sufficiency and prevent
 Probation                                                       homelessness by using the appropriate housing and
                                                                 services available.

 COLLABORATING                                                   At a minimum, the “strengthened” policy should
 DEPARTMENTS/AGENCIES                                            incorporate the following components:

 Community and Senior Services
                                                                    • Convene transition planning meetings six
 Community Development Commission
                                                                      months before discharge as opposed to the
 Housing Authority of the County of Los Angeles
                                                                      current 90 days before discharge, which does
 Los Angeles County Office of Education
                                                                      not allow sufficient time to identify and prepare
 Los Angeles Homeless Services Authority                              the TAY for housing.
 Mental Health
 Public Library                                                     • Offer wrap-around support services to families
 Public Social Services                                               when youth exit back to a family member’s
                                                                      home. Families need support when youth are
                                                                      coming from out-of-home placement.
                                                                    • Ensure that community college or vocational
                                                                      training, at minimum, is part of the education
                                                                      component of the transition plan.
12
                                                                                                        Exhibit 1 Page 24
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 18 of 131 Page ID
                                    #:4515
                                                                   Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
  • Link youth to supports that promote career
    pathways, e.g., the YouthSource system or             TAY and non-minor dependents
    programs funded through the Workforce
    Innovation and Opportunities Act (WIOA).              POTENTIAL PERFORMANCE METRICS
  • Improve utilization of assessments for
    determining placement into the Supervised             ◆◆   Number of transition plans completed six months
    Independent Living Program (SILP) in order                 before discharge
    to determine if the SILP is an appropriate            ◆◆   Increased enrollment into community college and
    placement for the TAY and to provide broader               vocational training
    access to the SILP. SILP placements can consist
                                                          ◆◆   Increased number of TAY being connected to
    of shared housing with a friend or roommate in
                                                               YouthSource and WIOA
    an apartment or other suitable setting, separate
    apartment rental, college dorm settings, or           ◆◆   Increased use of assessments for the purpose of
    single room occupancy hotels.                              proper placement
  • Systematically collect data regarding youth exit      ◆◆   Increase data entry on youth exit destinations
    destinations.                                         ◆◆   Decrease in the number of TAY who leave a family
  • Increase housing capacity and housing/services             placement without going to appropriate alternative
    options for non-minor dependents, including                housing
    HUD’s Family Unification Program (FUP) for            ◆◆   Decrease in the number of homeless foster and
    youth at least 18 years old and under 22 years             Probation youth
    old who left foster care at age 16 or older and
                                                          ◆◆   Increase in the number of former foster and
    lack adequate housing. FUP vouchers can
                                                               probation youth in subsidized housing or
    provide a youth up to 18 months of housing
                                                               transitional housing
    assistance, subject to program eligibility criteria
    established by HUD.
                                                          FUNDING
  • As needed, ensure access to public benefits.
                                                          Much of the plan could be accomplished at no additional
  • Seek to extend data tracking of youth                 cost; however, County General Funds and Title IV-E
    beyond discharge from the foster care or              waiver funds could be considered to the extent that
    juvenile probation system (as part of the             additional funding proves necessary.
    implementation of Strategy E9).


 CONNECTION TO CITIES
     SAME

 3   COMPLEMENTARY

     NO CITY ROLE


 Cities that operate WIOA programs could contribute
 to the implementation of this strategy.

                                                                                                                  13
                                                                                                      Exhibit 1 Page 25
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 19 of 131 Page ID
                                  #:4516
           County of Los Angeles Homeless Initiative




                                                       INTENTIONALLY LEFT BLANK




          14
                                                                              Exhibit 1 Page 26
    Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 20 of 131 Page ID
                                      #:4517
                                                                          Approved Strategies to Combat Homelessness | February 2016




Strategy B
Subsidize Housing




Almost all homeless families and individuals lack sufficient income to pay rent                 Los Angeles County
on an ongoing basis, particularly given the extremely high cost of market-rate
                                                                                                Homeless Initiative
housing in Los Angeles County. In this context, subsidizing rent and related
housing costs is key to enabling homeless families and individuals to secure
and retain permanent housing and to preventing families and individuals from
becoming homeless. Given the scarcity of both federal and local funding for
housing subsidies, it is critical that available subsidies be matched effectively to
the needs of a particular family or individual.




                                                                                                                         15
                                                                                                              Exhibit 1 Page 27
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 21 of 131 Page ID
                                       #:4518
 County of Los Angeles Homeless Initiative




     Strategy B1 | SUBSIDIZE HOUSING                  PHASE 1
                                                                                                   Related to Strategy Brief 3.2

 Provide Subsidized Housing to Homeless Disabled Individuals
 Pursuing SSI
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Research has demonstrated that providing housing
     Direct the Departments of Public Social                     for homeless disabled individuals greatly increases the
     Services and Health Services to work together to            likelihood that they will qualify for SSI. For individuals
     maximize both the number of disabled homeless               approved for SSI, housing subsidies are recouped
     individuals applying for SSI who are placed in              through Interim Assistance Reimbursement (IAR), and
     subsidized housing and the recovery of those                the recouped funding can be used to provide a housing
     rental subsidy costs through Interim Assistance             subsidy for an additional homeless disabled individual
     Reimbursement for individuals approved for SSI.             pursuing SSI.

                                                                 Housing could be provided in three ways:

                                                                    A. Target current housing resources to individuals
                                                                       served through the proposed Countywide SSI
                                                                       Advocacy Program.
                                                                    B. Expand the number of GR Housing subsidies
 LEAD AGENCIES                                                         in the General Relief Housing Subsidy and Case
                                                                       Management Program (HSCMP) - Many of the
 Health Services                                                       individuals who will be helped by the proposed
 Public Social Services                                                Countywide SSI Advocacy Program will be on
                                                                       GR.
                                                                    C. Expand the populations served through
 COLLABORATING                                                         existing homeless housing programs such as
                                                                       the Single Adult Model (SAM) or Housing
 DEPARTMENTS/AGENCIES                                                  for Health programs to include as a targeted
 Los Angeles Homeless Services Authority                               population disabled homeless individuals
 Mental Health                                                         applying for SSI.
 Military and Veterans Affairs
 Probation                                                       The goal would be to place individuals pursuing SSI
                                                                 in housing which they could sustain without a subsidy
                                                                 upon approval for SSI. For individuals not approved for
                                                                 SSI, case management staff would assist in developing
                                                                 a transition plan for housing support through other
                                                                 available resources.




16
                                                                                                       Exhibit 1 Page 28
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 22 of 131 Page ID
                                   #:4519
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                      POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS

                                                      Housing subsidies could be provided to some or all
                                                      of the individuals who are served by the proposed
                                                      Countywide SSI Advocacy Program, including older
                                                      adults. These individuals will likely have severe chronic
                                                      health and mental health conditions, such that they
                                                      may be among the most vulnerable and persistently
                                                      homeless.

                                                      POTENTIAL PERFORMANCE METRICS
                                                      ◆◆   Number of disabled individuals pursuing SSI who
                                                           are placed in housing
                                                      ◆◆   Number of individuals who maintain housing
                                                           during the SSI application period
                                                      ◆◆   Percent of individuals approved for SSI who retain
                                                           permanent housing 6, 12, and 24 months after SSI
                                                           approval
                                                      ◆◆   Number of SSI applications filed
                                                      ◆◆   Number of successful SSI applications at each
                                                           stage (initial, reconsideration, appeal)
                                                      ◆◆   Amount and percentage of rental subsidy costs
                                                           recovered through IAR for individuals approved
                                                           for SSI

                                                      FUNDING
CONNECTION TO CITIES                                  ◆◆   $3.75 million in one-time HPI funding
    SAME                                              ◆◆   $4 million in one-time AB 109 funding

3   COMPLEMENTARY
                                                      ◆◆   $1 million in one-time SB 678 funding
                                                      ◆◆   Interim Assistance Reimbursement (IAR) from
    NO CITY ROLE
                                                           the Social Security Administration (SSA) for
                                                           housing subsidies provided to individuals who
Cities could implement this strategy in a                  are subsequently approved for SSI. The amount
complementary manner by providing funding to               reimbursed by SSA would be reinvested in
support subsidies for homeless disabled individuals        housing subsidies for additional homeless disabled
pursuing SSI in their jurisdiction. For individuals        individuals pursuing SSI.
approved for SSI, cities could recover the cost of
the rental subsidies through Interim Assistance
Reimbursement.

                                                                                                               17
                                                                                                   Exhibit 1 Page 29
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 23 of 131 Page ID
                                       #:4520
 County of Los Angeles Homeless Initiative




     Strategy B2 | SUBSIDIZE HOUSING                                                              Related to Strategy Brief 3.4


 Expand Interim Assistance Reimbursement (IAR) to additional County
 Departments and the Los Angeles Homeless Services Authority
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              IAR can be collected on behalf of homeless individuals
     Direct the Chief Executive Office to work with              and families who receive assistance in meeting their
     the California Department of Social Services                basic needs during the months their Supplemental
     to amend the existing Memorandum of                         Security Income (SSI) application is pending or during
     Understanding with the California Department                the months SSI is suspended. Agencies that provide
     of Social Services to expand the ability to collect         basic needs for eligible participants using non-federal
     Interim Assistance Reimbursement (IAR) to                   dollars are eligible to collect IAR if the individual is
     additional County Departments and the Los                   subsequently approved for SSI. Basic needs include
     Angeles Homeless Services Authority.                        shelter, interim housing, recuperative care, and rental
                                                                 subsidies.

                                                                 Los Angeles County already has a Memorandum
                                                                 of Understanding in place with the California
                                                                 Department of Social Services (CDSS) which allows
                                                                 for the collection of IAR by County Departments. The
                                                                 agreement signed by the County of Los Angeles and
 LEAD AGENCY                                                     CDSS may be modified in writing at any time by mutual
                                                                 consent and will not require any further action. The
 Chief Executive Office                                          current Board letter and agreement allows for DPSS
                                                                 and DMH to collect IAR. The collection of IAR by
                                                                 additional County Departments and the Los Angeles
 COLLABORATING                                                   Homeless Services Authority (LAHSA) will support the
 DEPARTMENTS/AGENCIES                                            provision of assistance to additional homeless families/
                                                                 individuals as IAR collected could be reinvested.
 Children and Family Services
 Community and Senior Services                                   The current monthly SSI grant is $889. For individuals
 Health Services                                                 who receive GR while their SSI application is pending,
 Los Angeles Homeless Services Authority                         the County already recovers IAR for the $221 monthly
 Mental Health                                                   GR grant. Additionally, for GR participants receiving a
 Probation                                                       GR rental subsidy, the County recovers $400 per month
 Public Health                                                   for that subsidy. Therefore, for individuals receiving
 Public Social Services                                          GR, with no GR rental subsidy, the monthly maximum
                                                                 additional IAR is $661, while it is $889 for individuals
                                                                 not receiving GR. For GR participants receiving a GR
                                                                 rental subsidy, the additional available IAR is $261 per
                                                                 month.


18
                                                                                                      Exhibit 1 Page 30
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 24 of 131 Page ID
                                   #:4521
                                                                Approved Strategies to Combat Homelessness | February 2016




                                                       POPULATION(S) TARGETED &
                                                       OTHER CATEGORIZATIONS

                                                       The collection of IAR should be expanded to the
                                                       Departments of Health Services, Public Health,
                                                       and Children and Family Services, the Probation
                                                       Department and LAHSA.

                                                       POTENTIAL PERFORMANCE METRICS
                                                       ◆◆   The amount of funding recouped through the IAR
                                                            Program each year, by department

                                                       FUNDING
                                                       There is no cost to the County to implement this
                                                       strategy.




CONNECTION TO CITIES
    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities who fund rental subsidies for disabled
homeless individuals pursuing SSI could also recover
the cost of the rental subsidies through Interim
Assistance Reimbursement.

                                                                                                                19
                                                                                                    Exhibit 1 Page 31
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 25 of 131 Page ID
                                       #:4522
 County of Los Angeles Homeless Initiative




     Strategy B3 | SUBSIDIZE HOUSING                  PHASE 1
                                                                                          Related to Strategy Briefs 7.3 and 9.5


 Partner with Cities to Expand Rapid Re-Housing

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The purpose of rapid re-housing is to help homeless
     Direct the Department of Health Services and                families/individuals/youth with low-to-moderate
     the Los Angeles Homeless Services Authority to              housing barriers to be quickly re-housed and
     partner with cities and expand the availability             stabilized in permanent housing. Rapid re-housing
     of rapid re-housing, as described per the                   connects homeless individuals and families, as well
     description.                                                as vulnerable sub-populations such as older adults,
                                                                 to permanent housing through the provision of
                                                                 time-limited financial assistance, case management
                                                                 and targeted supportive services, and housing
                                                                 identification/navigation supports:

                                                                    • Financial assistance includes short-term and
                                                                      medium-term rental assistance and move-
                                                                      in assistance, such as payment for rental
                                                                      application fees, security deposits, and utility
                                                                      deposits. Financial assistance can come in the
 LEAD AGENCIES                                                        form of a full subsidy, covering the full rent for
                                                                      a period of time, or a shallow subsidy, covering
 Health Services                                                      a portion of the rent with gradual decreases in
 Los Angeles Homeless Services Authority                              the subsidy over time.
                                                                    • Case management and targeted supportive
                                                                      services can include, but are not limited to:
 COLLABORATING                                                        money management; life skills; job training;
 DEPARTMENTS/AGENCIES                                                 education; assistance securing/retaining
                                                                      employment; child care and early education;
 Children and Family Services
                                                                      benefits advocacy; legal advice; health; mental
 Community Development Commission                                     health; substance use disorder treatment;
 Community and Senior Services                                        community integration; and recreation.
 Community-based organizations and housing
 providers                                                          • Housing Identification/navigation supports
 Housing Authority of the City of Los Angeles                         address barriers for individuals and families to
 Housing and Community Investment Department                          return to housing, which includes identifying
 Mental Health                                                        a range of safe and affordable rental units, as
                                                                      well as recruiting landlords willing to rent to
 Probation
                                                                      homeless individuals and families. Landlord
 Public Health
                                                                      incentives can include items such as a repair
 Public Social Services
                                                                      fund and/or recognition at relevant landlord
 Sheriff
                                                                      events. Housing navigation staff should assist

20
                                                                                                       Exhibit 1 Page 32
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 26 of 131 Page ID
                                    #:4523
                                                                    Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                      POPULATION(S) TARGETED &
                                                           OTHER CATEGORIZATIONS
      clients in housing search, assistance with
      completing and submitting rental applications,       Homeless families, single adults and youth who are not
      and understanding the terms of the lease.            chronically homeless and would benefit from a short
                                                           to intermediate housing intervention and supportive
Rapid re-housing is the most effective and efficient       services to regain housing stability.
intervention for more than 50 percent of homeless
individuals and families based on available data. The      POTENTIAL PERFORMANCE METRICS
success rate for permanent placement is higher and
recidivism rates are lower than other forms of housing     ◆◆   Number/percent of families/individuals/TAY who
interventions. However, it is not the best intervention         can sustain unsubsidized housing upon program
for those who have been chronically homeless and/or             exit
face high barriers that impact housing placement, and      ◆◆   Number/percent of individuals, families, and TAY
is not the most effective intervention for all victims          with permanent housing placement within 90 days
of domestic violence, human trafficking victims, and
                                                           ◆◆   Number/percent of returns to homelessness
youth.
                                                                within 24 months of placement in permanent
                                                                housing
Rapid re-housing is generally categorized as a short-
term housing resource lasting 6-12 months, but in some     ◆◆   Number/percent with increased income from all
cases up to 24 months, if steady, but slow improvements         potential sources at program exit
are made by recipients in making the transition to self-
sufficiency.                                               FUNDING
                                                           ◆◆   $8 million in one-time HPI funds, in addition to
                                                                the $10 million for rapid re-housing for single
                                                                adults approved by the Board of Supervisors on
                                                                October 13, 2015. Of this $8 million, $5 million is
                                                                earmarked to serve families through the Homeless
                                                                Families Solutions System and $2 million is
                                                                earmarked for TAY.
  CONNECTION TO CITIES                                     ◆◆   $11 million in one-time SB 678 funding.
                                                           ◆◆   $7 million in one-time AB 109 funding.
      SAME
                                                           ◆◆   Cities who want their homeless residents to
  3   COMPLEMENTARY                                             access this program will be asked to contribute
      NO CITY ROLE
                                                                $500/month per family/individual, which is
                                                                approximately 50 percent of the actual rent
                                                                subsidy cost. The County will fund the remainder
  Cities could contribute funding for homeless                  of the rental subsidy and the full cost of the
  families, single adults, and youth within each city           associated services, up to each city’s share of the
  who are likely to succeed through rapid re-housing.           countywide homeless population based on the
  Cities that receive Housing and Urban Development             most recent homeless count. The average duration
  Emergency Solutions Grant funds could potentially             of rapid re-housing is 6-12 months per family/
  utilize that funding source, among others.                    individual, so the total city cost would be $3,000-

                                                                                                                   21
                                                                                                       Exhibit 1 Page 33
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 27 of 131 Page ID
                                  #:4524
     County of Los Angeles Homeless Initiative




     Partner with Cities to Expand Rapid Re-Housing continued

     FUNDING continued

          $6,000 per family/individual who is permanently
          housed. Cities that choose to partner with the
          County would have the opportunity to collaborate
          with the County in identifying the families/
          individuals/youth who should have the highest
          priority for a slot in the program.
     ◆◆   Additional funding may be available from certain
          County departments on a per slot basis for specific
          populations, including the Department of Public
          Social Services, Department of Children and
          Family Services, Department of Health Services,
          and the Department of Mental Health.




    22
                                                                 Exhibit 1 Page 34
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 28 of 131 Page ID
                                  #:4525
                                              Approved Strategies to Combat Homelessness | February 2016




                                                                                             23
                                                                                 Exhibit 1 Page 35
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 29 of 131 Page ID
                                       #:4526
 County of Los Angeles Homeless Initiative




     Strategy B4 | SUBSIDIZE HOUSING                  PHASE 1
                                                                                                  Related to Strategy Brief 9.3b

 Facilitate Utilization of Federal Housing Subsidies

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Federal housing subsidies play a critical role in
     Direct the Housing Authority of the County of               combatting homelessness; however, the current very
     Los Angeles (HACoLA) to develop the following               low vacancy rate in the rental housing market makes it
     temporary, two-year programs to encourage                   very difficult for families and individuals with a federal
     landlord acceptance of subsidized tenants with              subsidy to secure housing. To mitigate this problem,
     a Housing and Urban Development voucher                     for two years, the County could provide the following
     issued by HACoLA:                                           incentives for landlords to accept subsidized tenants:
         1. Damage Mitigation/Property                              • Damage Mitigation/Property Compliance
            Compliance Fund;                                          Fund. This program should be similar to
         2. Vacancy payments to hold units; and                       Oregon’s Housing Choice Landlord Guarantee
                                                                      Program, which provides financial assistance
         3. Security Deposit Assistance.                              to landlords to mitigate damage caused by
                                                                      tenants during their occupancy under the
                                                                      HUD Housing Choice Voucher Program,
                                                                      Family Unification Program, and Shelter Plus
                                                                      Care/Continuum. In addition, the program
 LEAD AGENCY                                                          should provide landlords with modest financial
                                                                      assistance to repair and/or modify their
 Housing Authority of the County of Los Angeles                       property to comply with HUD Quality Housing
                                                                      Standards, if property non-compliance is the
                                                                      only barrier to accepting a subsidized tenant.
 COLLABORATING                                                      • Vacancy payments to hold units. Develop
 DEPARTMENTS/AGENCIES                                                 a program to provide landlords vacancy
                                                                      payments to hold a rental unit for 1-2 months
 Health Services                                                      once a tenant with a subsidy has been accepted
 Housing Authority of the City of Los Angeles                         by the landlord, while the landlord is going
 Los Angeles Homeless Services Authority                              through the HUD approval process. This
 Other Public Housing Authorities                                     program is needed on a temporary basis,
                                                                      due to the current, exceptionally low rental
                                                                      housing vacancy rate in Los Angeles County.
                                                                      The County is already implementing such a
                                                                      program under the Department of Health
                                                                      Service’s Housing for Health Program and the
                                                                      Veterans Administration Supportive Housing
                                                                      Program.
                                                                    • Security Deposit Assistance. Develop a


24
                                                                                                       Exhibit 1 Page 36
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 30 of 131 Page ID
                                   #:4527
                                                                 Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                   POPULATION(S) TARGETED &
                                                        OTHER CATEGORIZATIONS
     program to provide security deposit assistance
     to homeless individuals and families by either     All homeless populations.
     covering the amount of the security deposit
     or having the County guarantee the deposit.        POTENTIAL PERFORMANCE METRICS
     The latter could be modeled after Monterey
     County’s Security Deposit Guarantee Program        ◆◆   Increased number of landlords willing to accept
     which allows low-income households to spread            homeless households with housing subsidies
     out the security deposit over a period of time.
     The County would sign an agreement with the        FUNDING
     landlord that guarantees them the full amount
     of the deposit while allowing the tenant to make   ◆◆   $2 million in one-time HPI funds for the three
     monthly payments with no interest. If tenant            recommended programs, with no more than
     defaults, the County would be responsible for           $750,000 for the Security Deposit Assistance
     paying the difference owed to the landlord.             Program.




 CONNECTION TO CITIES
 3   SAME

     COMPLEMENTARY

     NO CITY ROLE


 Cities which have their own Public Housing
 Authorities could implement the same or similar
 programs to facilitate utilization of the housing
 subsidies which they issue. All cities could fund
 vacancy payments to facilitate rapid re-housing for
 their homeless residents.

                                                                                                               25
                                                                                                   Exhibit 1 Page 37
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 31 of 131 Page ID
                                       #:4528
 County of Los Angeles Homeless Initiative




     Strategy B5 | SUBSIDIZE HOUSING
                                                                                                  Related to Strategy Brief 9.6

 Expand General Relief Housing Subsidies

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The County could allocate additional funding to
     Direct the Department of Public Social Services             expand the General Relief Housing Subsidy and Case
     to enhance and expand the General Relief                    Management Project (GRHSCMP). Additionally, the
     Housing Subsidy and Case Management Program                 GRHSCMP could be enhanced to align with a Rapid
     (GRHSCMP) by:                                               Re-housing model, which includes housing location
         • Increasing the maximum rent subsidy                   assistance and housing-related case management, in
           from $400 to $475 per month;                          addition to the housing subsidy. It is also recommended
                                                                 that the subsidy under the enhanced GRHSCMP be
         • Incorporating a Rapid Re-housing
                                                                 increased from the current $400/month to $475 per
           model which includes housing location
                                                                 month.
           assistance and housing-related case
           management; and
                                                                 The County will provide $475, which supplements
         • Increasing the number of available                    $100 provided by the GR recipient for a total of $575/
           subsidies for disabled homeless GR                    month available for housing. Modestly increasing the
           participants pursuing Supplemental                    subsidy amount by $75/month will enhance both the
           Security Insurance (SSI), through the                 homeless individual’s ability to locate housing and the
           utilization of the additional recommended             likelihood that the housing located will be permanent
           funding described herein.                             housing in which the individual can remain without a
                                                                 subsidy, upon SSI approval or employment.

 LEAD AGENCY                                                     Currently, approximately 75% of GRHSCMP subsidies
                                                                 are allocated to disabled GR participants pursuing SSI,
 Public Social Services                                          while the remaining 25% are allocated to employable
                                                                 GR participants. It is recommended that 100% of any
                                                                 increased funding for this program be utilized for
 COLLABORATING                                                   disabled GR participants pursuing SSI.
 DEPARTMENTS/AGENCIES
                                                                 For GRHSCMP participants who secure SSI, the County
 Community and Senior Services                                   recovers the full amount of the rental subsidy from the
 Health Services                                                 participant’s retroactive SSI benefit, though the Interim
 Los Angeles Homeless Services Authority                         Assistance Reimbursement process. Implementation of
 Mental Health                                                   a Countywide SSI Advocacy Program, as recommended
 Public Health                                                   in Strategy C6, should increase the number of
                                                                 GRHSCMP participants who qualify for SSI and
                                                                 thereby increase the share of GRHSCMP expenditures
                                                                 which are recovered and available to provide a subsidy
                                                                 to an additional homeless, disabled GR participant
                                                                 pursuing SSI.
26
                                                                                                      Exhibit 1 Page 38
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 32 of 131 Page ID
                                   #:4529
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                      POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS

                                                      The target population for the program is homeless GR
                                                      participants, including older adults, who are living on
                                                      the streets or in shelters, and are either employable or
                                                      potentially eligible to SSI. The expansion population
                                                      will be limited to homeless disabled GR participants
                                                      who are potentially eligible to SSI; however, a small
                                                      percentage of homeless employable GR participants
                                                      will continue to be served by the base funding for this
                                                      program.

                                                      POTENTIAL PERFORMANCE METRICS
                                                      ◆◆   Percent of program participants who secure SSI
                                                      ◆◆   Amount and percentage of housing subsidy
                                                           payments recovered through Interim Assistance
                                                           Reimbursement following SSI approval
                                                      ◆◆   Percent of employable recipients who exit GR
                                                           with employment (This metric only applies
                                                           to employable recipients served through the
                                                           base funding for this program; however, those
                                                           employable recipients will be impacted by the
                                                           recommended changes to the program, including
                                                           the increase in the rental subsidy from $400 to
                                                           $475/month.)
                                                      ◆◆   Percent of program participants who retain
                                                           employment 6,12, and 24 months after exiting this
CONNECTION TO CITIES                                       program

    SAME                                              FUNDING
3   COMPLEMENTARY                                     ◆◆   Redirection of whatever portion of the $5.8
    NO CITY ROLE                                           million in ongoing annual NCC currently
                                                           allocated for the General Relief Mandatory
                                                           Substance Use Disorder Recovery Program
Cities could implement this strategy in a                  (MSUDRP becomes available, as MSUDRP
complementary manner by providing funding                  services become billable to Medi-Cal through
to support subsidies for homeless, disabled GR             implementation of the Drug Medi-Cal-Organized
participants in their jurisdiction. For individuals        Delivery System waiver.
approved for SSI, cities could recover the cost of
the rental subsidies through Interim Assistance       ◆◆   Interim Assistance Reimbursement of GR
Reimbursement.                                             rental subsidy payments for individuals who are
                                                           approved for SSI.
                                                                                                               27
                                                                                                   Exhibit 1 Page 39
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 33 of 131 Page ID
                                       #:4530
 County of Los Angeles Homeless Initiative




     Strategy B6 | SUBSIDIZE HOUSING
                                                                                                   Related to Strategy Brief 9.7

 Family Reunification Housing Subsidy

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              DCFS has oversight of thousands of children in out-
     Direct the Department of Children and Family                of-home care throughout Los Angeles County. Families
     Services and Los Angeles Homeless Services                  on CalWORKs whose child(ren) are removed lose
     Authority to provide rapid re-housing and case              eligibility to their CalWORKs cash grant, if there
     management services to families in the child                is no minor child remaining the home; therefore,
     welfare system where the parent(s)’ homelessness            the removal of the child(ren) can itself result in the
     is the sole barrier to the return of the child(ren),        family becoming homeless. Moreover, since homeless
     and the family meets the following criteria:                parent(s) without physical custody of a child are not
         1. The child(ren) are currently placed in               eligible to receive a CalWORKs grant which could
            out-of-home care (including relative                 be used to pay for housing, children can remain in
            caregivers);                                         foster care for extended periods of time. A significant
                                                                 number of children in out-of-home placement could be
         2. The parent(s) have complied with or are
                                                                 reunited with their parents, if their parents were able to
            in substantial compliance with all court
                                                                 obtain and sustain suitable housing.
            orders for the return of their children;
         3. Homelessness is the sole barrier to the              Rapid re-housing is the most effective and efficient
            return of the child(ren) to their care; and          intervention for more than 50 percent of homeless
         4. The family is a good candidate for rapid             individuals and families based on available data. The
            re-housing, rather than a longer-term                success rate for permanent placement is higher and
            housing subsidy.                                     recidivism rates are lower than for other forms of
                                                                 housing intervention. However, notwithstanding
                                                                 the value of rapid re-housing, some families who
 LEAD AGENCIES                                                   initially appear to be well-suited to rapid re-housing
                                                                 may ultimately need a permanent housing subsidy.
 Children and Family Services (DCFS)                             Such families should be granted priority access to a
 Los Angeles Homeless Services Authority (LAHSA)                 permanent, federally-funded housing subsidy. This is
                                                                 consistent with the current approach in the Homeless
                                                                 Families Solutions System administered by the LAHSA.
 COLLABORATING
 DEPARTMENTS/AGENCIES
 Community Development Commission
 Housing Authority of the City of Los Angeles
 Housing Authority of the County of Los Angeles
 Probation
 Public Social Services


28
                                                                                                       Exhibit 1 Page 40
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 34 of 131 Page ID
                                       #:4531
                                                                      Approved Strategies to Combat Homelessness | February 2016




POPULATION(S) TARGETED &                                     FUNDING
OTHER CATEGORIZATIONS                                        ◆◆   DCFS funding that would otherwise be used for
                                                                  out-of-home placement, absent reunification, will
Homeless families with DCFS involvement, where the                be used to fund participation in this program by
family’s homelessness is the sole barrier to the return of        families which include an adult who is eligible to
the child(ren) from out-of-home placement.                        participate in the CalWORKs welfare-to-work
                                                                  program, including subsidized employment. An
POTENTIAL PERFORMANCE METRICS                                     initial commitment of $2 million from DCFS will
                                                                  enable the program to be implemented. Out-of-
◆◆     Number of families placed in housing                       home placement cost savings will be tracked,
◆◆     Number and percentage of families who have                 based on an assumption that the child(ren)
       retained housing after 12 months by service                would have otherwise remained in placement
       planning area                                              for 12 additional months, and the savings will be
◆◆     Number and percent with increased income from              reinvested to sustain the program on an ongoing
       all potential sources at program exit                      basis. If savings exceed the cost of sustaining the
                                                                  program for families which include a CalWORKs
◆◆     Number of families with no DCFS jurisdiction at            parent who is welfare-to-work eligible, the
       program exit                                               “surplus savings” could be used for rapid re-
◆◆     Number and percent of families who successfully            housing for other families who meet the eligibility
       transition to unsubsidized housing                         criteria for this program.
                                                             ◆◆   $1 million in one-time HPI funding for families
                                                                  who meet the eligibility criteria for this program,
                                                                  but do not include a parent who is eligible to
                                                                  participate in the CalWORKs welfare-to-work
                                                                  program.
                                                             ◆◆   CalWORKs Single Allocation funding, including
                                                                  family reunification services for families who
                                                                  were receiving CalWORKs at the time that the
                                                                  child(ren) were removed.
                                                             ◆◆   Housing Choice Vouchers, particularly from the
                                                                  Housing Authority of the City of Los Angeles
                                                                  (HACLA) and the Housing Authority of the
     CONNECTION TO CITIES                                         County of Los Angeles (HACoLA), for families
                                                                  who ultimately need an ongoing housing subsidy
         SAME                                                     at the end of the rapid re-housing program.
     3   COMPLEMENTARY                                       ◆◆   Family Unification Program (FUP) vouchers from
                                                                  HACLA and HACoLA.
         NO CITY ROLE


     Cities which operate public housing authorities
     could commit Housing Choice Vouchers for families
     who participate in this program, but ultimately need
     an ongoing housing subsidy.

                                                                                                                    29
                                                                                                        Exhibit 1 Page 41
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 35 of 131 Page ID
                                       #:4532
 County of Los Angeles Homeless Initiative




     Strategy B7 | SUBSIDIZE HOUSING                  PHASE 1
                                                                                                 Related to Strategy Brief 8.2

 Interim/Bridge Housing for those Exiting Institutions

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The following housing types should be available for
                                                                 individuals exiting institutions:
     Direct the Los Angeles Homeless Services
     Authority, in collaboration with the Department                • Shelter beds
     of Health Services (DHS), Department of                        • Stabilization beds
     Mental Health (DMH), Probation Department,                     • Shared recovery housing (can be used for
     Department of Children and Family Services                       interim or permanent housing)
     (DCFS), and Sheriff (LASD) to develop and
     implement a plan to increase the interim/bridge                • Recuperative care beds
     housing stock across the County, including                     • Board and care (can be used for interim or
     identification of funding that can be used to                    permanent housing)
     support the increase.
                                                                 All of the above housing types are available in most
                                                                 jurisdictions throughout the United States. They are
                                                                 viewed as standards of care for most HUD Continua
                                                                 of Care. Many shelter models are funded by HUD
 LEAD AGENCY                                                     under the McKinney Vento Homeless Assistance Act.
                                                                 Recuperative care is less prevalent; however, in some
 Los Angeles Homeless Services Authority                         jurisdictions, health plans and/or hospitals pay for
                                                                 these services privately. Shared Recovery Housing is a
                                                                 SAMHSA evidence-based best practice. None of these
 COLLABORATING                                                   programs are billable to regular Medi-Cal, though
 DEPARTMENTS/AGENCIES                                            health plans/providers may be able to use the capitated
 Children and Family Services                                    Medi-Cal funding they receive to pay for bridge
 Community and Senior Services                                   housing for their Medi-Cal patients.
 Health Services
 Mental Health                                                   There will be a historic opportunity to increase the
 Probation                                                       supply of bridge housing in 2016, when LAHSA will
 Public Health                                                   stop funding approximately 2000 transitional housing
 Sheriff                                                         beds, per direction from the U.S. Department of
 Cities                                                          Housing and Urban Development to shift funding
 LA Care                                                         away from transitional housing. LAHSA is currently
 Health Net                                                      in discussions with all impacted transitional housing
 Hospital Association of Southern California                     providers regarding potential ways in which their
                                                                 facilities could be re-purposed, which includes the
                                                                 potential utilization of those facilities for bridge
                                                                 housing.


30
                                                                                                     Exhibit 1 Page 42
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 36 of 131 Page ID
                                   #:4533
                                                                 Approved Strategies to Combat Homelessness | February 2016




                                                        POPULATION(S) TARGETED &
                                                        OTHER CATEGORIZATIONS

                                                        All homeless populations

                                                        POTENTIAL PERFORMANCE METRICS
                                                        ◆◆   Number of individuals being discharged from
                                                             institutions needing interim/bridge housing
                                                        ◆◆   Number of individuals who are discharged from
                                                             institutions to interim/bridge housing
                                                        ◆◆   Number of individuals who are discharged from
                                                             institutions to interim/bridge housing who are
                                                             connected to physical health, mental health,
                                                             substance use disorder treatment and sources of
                                                             income
                                                        ◆◆   Number of individuals who are discharged from
                                                             institutions to interim/bridge housing who leave
                                                             interim/bridge housing for permanent housing
                                                        ◆◆   Number of individuals who are discharged from
                                                             institutions to interim/bridge housing who leave
                                                             prior to being able to transition to permanent
                                                             housing

                                                        FUNDING
                                                        ◆◆   $3,250,000 in one-time HPI funding
                                                        ◆◆   $4,600,000 in one-time AB 109 funding
                                                        ◆◆   $3,400,000 in one-time SB 678 funding
                                                        ◆◆   Additional funding could potentially come
                                                             from DHS, DMH, LASD, DCFS, LAHSA, cities,
                                                             managed care organizations (such as LA Care),
CONNECTION TO CITIES                                         and private hospitals.

    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities could contribute funding for bridge housing
and/or facilitate the siting of bridge housing within
their jurisdictions.

                                                                                                                31
                                                                                                    Exhibit 1 Page 43
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 37 of 131 Page ID
                                       #:4534
 County of Los Angeles Homeless Initiative




     Strategy B8 | SUBSIDIZE HOUSING                  PHASE 1

 Housing Choice Vouchers for Permanent Supportive Housing

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Chronically homeless adults are the homeless
                                                                 population most in need of permanent supportive
     Direct the Housing Authority of the County of Los
                                                                 housing, which combines a permanent housing
     Angeles (HACoLA) to dedicate Housing Choice
                                                                 subsidy with case management, health, mental health,
     Vouchers (HCV) which become available through
                                                                 substance use disorder treatment and other services.
     routine turnover to permanent supportive
                                                                 The primary source of permanent housing subsidies
     housing for chronically homeless individuals
                                                                 is HCV (commonly known as Section 8), which are
     through the following tiered approach:
                                                                 provided by the U.S. Department of Housing and
         • Tier 1: HCV waiting list preference for               Urban Development (HUD).
           chronically homeless individuals referred
           by a Community Based Organization –                   Though the number of Housing Choice Vouchers
           HACoLA will commit 35% of turnover                    (HCV) has not grown in recent years, some vouchers
           vouchers for FY 2016-17 to chronically                become available each month through routine
           homeless individuals. HACoLA will                     turnover, as current Housing Choice Voucher holders
           increase this commitment to 50% for                   relinquish their vouchers. For the Housing Authority of
           FY 2017-18 and each subsequent fiscal                 the County of Los Angeles (HACoLA), approximately
           year, subject to acceptable success rates             700-800 Housing Choice Vouchers turnover each year.
           in securing permanent housing for                     As part of their efforts to combat homelessness, various
           chronically homeless individuals issued a
                                                                 other jurisdictions across the country have dedicated
           voucher under this preference.
                                                                 100% of their turnover HCV vouchers to homeless
         • Tier 2: HCV waiting list preference for               people or to one or more homeless sub-populations.
           homeless already registered on HACoLA’s
           waiting lists – There are currently 1,100
           applicants identified as homeless on                  LEAD AGENCY
           a waiting list, and the remainder of
           available turnover units will be dedicated            Housing Authority of the County of Los Angeles
           to this population.
         • Tier 3: Project-Based Vouchers –
           Turnover vouchers are dedicated to the                COLLABORATING
           annual Project-Based Vouchers Notice of               DEPARTMENTS/AGENCIES
           Funding Availability, administered by the
           Community Development Commission,                     Community Development Commission
           which offers bonus points for projects that           Housing Authority of the City of Los Angeles
           assist the chronically homeless. Mandated             Los Angeles Homeless Services Authority
           coordination using the Coordinated Entry              Other Public Housing Authorities
           System ensures that chronically homeless
           individuals will be assisted.

32
                                                                                                     Exhibit 1 Page 44
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 38 of 131 Page ID
                                   #:4535
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                      POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS

                                                      Chronically Homeless Adults

                                                      POTENTIAL PERFORMANCE METRICS
                                                      ◆◆   Significant reduction in the number of chronically
                                                           homeless individuals

                                                      FUNDING
                                                      No local funding would be required for housing
                                                      subsidies from HUD. The cost of services would be
                                                      funded through a combination of Medi-Cal dollars,
                                                      County General Fund, funding from other departments,
                                                      and philanthropy.




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


Cities which have their own Public Housing
Authorities could dedicate a substantial percentage
of available Housing Choice Vouchers for permanent
supportive housing for chronically homeless
individuals.

                                                                                                               33
                                                                                                   Exhibit 1 Page 45
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 39 of 131 Page ID
                                  #:4536
           County of Los Angeles Homeless Initiative




                                                       INTENTIONALLY LEFT BLANK




          34
                                                                              Exhibit 1 Page 46
    Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 40 of 131 Page ID
                                      #:4537
                                                                          Approved Strategies to Combat Homelessness | February 2016




Strategy C
Increase Income




Most currently homeless families and individuals have the ability to increase                   Los Angeles County
their income to the point where they will be able to pay for their own housing in
                                                                                                Homeless Initiative
the future, if they secure the assistance they need to increase their income. A high
percentage of homeless adults can increase their income through employment;
severely disabled homeless individuals can increase their income through federal
disability benefits. Enabling a high percentage of homeless adults to pay for their
own housing is key to combating homelessness.




                                                                                                                         35
                                                                                                              Exhibit 1 Page 47
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 41 of 131 Page ID
                                       #:4538
 County of Los Angeles Homeless Initiative




     Strategy C1 | INCREASE INCOME
                                                                                                  Related to Strategy Brief 1.1

 Enhance the CalWORKs Subsidized Employment Program for
 Homeless Families
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              This would be an enhancement of the existing DPSS
                                                                 CalWORKs Subsidized Employment Program that
     Direct the Department of Public Social Services
                                                                 would be targeted to CalWORKs families who are
     (DPSS) to enhance the existing DPSS CalWORKs
                                                                 homeless/recently homeless/at risk of homelessness. It
     Subsidized Employment Program for homeless
                                                                 is recommended that the program be modeled after the
     CalWORKs Families and those CalWORKs
                                                                 Los Angeles Regional Initiative for Social Enterprise
     families housed through a Department of
                                                                 (LA: RISE) implemented by LA City in collaboration
     Children and Family Services Housing Subsidy.
                                                                 with the non-profit Roberts Enterprise Development
                                                                 Fund (REDF). The LA: RISE model takes an integrated
                                                                 wraparound approach to job creation and provides
                                                                 hard-to-serve individuals, specifically those with a
                                                                 history of homelessness and/or incarceration, and
                                                                 disconnected youth, with employment, counseling
                                                                 support and training.

                                                                 This enhancement could be implemented by DPSS as
 LEAD AGENCY                                                     an enhancement of the existing CalWORKs subsidized
                                                                 employment program with the South Bay Workforce
 Public Social Services                                          Development Board or through an agreement with
                                                                 the Department of Community and Senior Services
 COLLABORATING                                                   (CSS) in partnership with the LA City Workforce
 DEPARTMENTS/AGENCIES                                            Development Board (WDB), which has an existing
                                                                 relationship with REDF. In either scenario, the LA: RISE
 Children and Family Services                                    program design and infrastructure could be leveraged
 Community and Senior Services                                   and expanded to provide services countywide. The
 Los Angeles Homeless Services Authority                         services will be specifically targeted to meet the needs
 Mental Health                                                   of homeless families. Examples of services include:
                                                                    • Subsidized employment/bridge jobs provided
                                                                      in a Social Enterprise supportive employment
                                                                      work environment that includes personal
                                                                      supports, case management and job readiness
                                                                      preparation.
                                                                    • Recruiting and working with employers willing
                                                                      to hire hard-to-serve individuals with non-
                                                                      traditional backgrounds. This will include
                                                                      recruiting and working with small localized
                                                                      (mom and pop) employers.
36
                                                                                                      Exhibit 1 Page 48
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 42 of 131 Page ID
                                    #:4539
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                    POPULATION(S) TARGETED &
                                                         OTHER CATEGORIZATIONS
   • Coordinated training provided through DPSS
     Greater Avenues to Independence (GAIN)              Homeless CalWORKs families with an aided parent
     Program and Workforce Investment Boards             who is eligible to participate in the CalWORKs welfare-
     and Social Enterprise Employers on developing       to-work program would be eligible to participate.
     skills needed to obtain self-sufficiency.           The definition of “homeless” within the CalWORKs
                                                         program includes families who lack a permanent fixed
Additional supports would be provided as needed          residence. This means that the definition includes
to help homeless families maintain their subsidized      families that range from literally homeless (e.g., sleeping
employment, progress into unsubsidized employment,       in car) to those who are “couch surfing.” Additionally,
and retain their employment. This includes linkages to   victims of domestic violence and CalWORKs families
the existing Homeless Families Solution System (HFSS).   recently housed through a housing subsidy from the
Currently, CalWORKs homeless families are served         Department of Children and Family Services would be
through the mainstream CalWORKs Transitional             served through this specialized Subsidized Employment
Subsidized Employment Program; however, under this       program.
proposal, homeless families would instead be served
through this specialized program design to meet their    POTENTIAL PERFORMANCE METRICS
unique needs.
                                                         For Homeless CalWORKs Population
                                                         ◆◆   Percentage of participants who are placed into
                                                              subsidized employment and obtain unsubsidized
                                                              employment.
                                                         ◆◆   Percentage of participants placed into
                                                              unsubsidized employment who retain
                                                              employment for a period of time

                                                         For DCFS Population

  CONNECTION TO CITIES                                   ◆◆   Percentage of families who remain stable and
                                                              without DCFS involvement
      SAME
                                                         ◆◆   Percentage of participants with increased income
  3   COMPLEMENTARY                                           over a period of time

      NO CITY ROLE                                       FUNDING
                                                         The estimated cost per person is approximately
  Cities could implement this strategy in a              $10,500 - $ 11,500 for a six-month assignment. Ongoing
  complementary manner to the County. They could         CalWORKs Expanded Subsidized Employment funding
  do this by participating as employers providing        will be utilized for all homeless/at-risk CalWORKs
  placement opportunities for program participants       families who qualify for this specialized program.
  and by actively engaging their Chambers of
  Commerce to encourage local business participation
  as both placement sites and in hiring of program
  participants for unsubsidized employment.

                                                                                                                 37
                                                                                                     Exhibit 1 Page 49
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 43 of 131 Page ID
                                       #:4540
 County of Los Angeles Homeless Initiative




     Strategy C2 | INCREASE INCOME                  PHASE 1
                                                                                           Related to Strategy Briefs 1.3 and 1.4

 Increase Employment for Homeless Adults by Supporting Social
 Enterprise
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Social Enterprises are mission-driven businesses
                                                                 focused on hiring and assisting people who face the
     Direct the Chief Executive Office to support Social
                                                                 greatest barriers to work. They earn and reinvest their
     Enterprises/Alternate Staffing Organizations to
                                                                 revenue to provide more people with transitional jobs
     increase employment opportunities for Homeless
                                                                 to become job ready with the basic skills necessary to
     Adults as described herein.
                                                                 compete and succeed in the mainstream workforce.
                                                                 They help people who are willing and able to work,
                                                                 but have the hardest time getting jobs, including
                                                                 individuals with a history of homelessness and/or
                                                                 incarceration, and youth who are out of school and out
                                                                 of work. Obtaining employment increases income and
                                                                 improves the individual’s overall well-being.

                                                                 Alternate Staffing Organizations (ASOs) operated by
                                                                 Social Enterprises provide temporary workers and act
                                                                 as intermediaries between employers and job seekers,
 LEAD AGENCY                                                     helping employers attract and retain reliable, motivated
                                                                 workers and linking job seekers to competitive
 Chief Executive Office                                          employment, opportunities for skills development
                                                                 and pathways to hire by employer customers. Unlike
                                                                 conventional temporary staffing companies, ASOs
 COLLABORATING
                                                                 operated by Social Enterprises have a dual mission to
 DEPARTMENTS/AGENCIES                                            satisfy their customers and promote workplace success
 All County Departments which contract for goods                 for people with obstacles to employment, such as those
 and/or services                                                 with unstable housing history, criminal backgrounds,
                                                                 or those participating in recovery programs.
 Community and Senior Services
 County Counsel                                                  Many services procured by local government could be
 Internal Services Department                                    provided, in whole or in part, by Social Enterprises/
                                                                 ASOs.
 Human Resources




38
                                                                                                        Exhibit 1 Page 50
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 44 of 131 Page ID
                                    #:4541
                                                                Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                      5. Develop and distribute a comprehensive
                                                              inventory of the services currently being
                                                              provided in Los Angeles County by Social
The County could utilize Social Enterprises/ASOs to
                                                              Enterprises and ASOs to County contractors/
help homeless/formerly homeless adults to increase
                                                              sub-contractors and County Departments.
their income through increasing employment
                                                              The enhanced Transitional Job Opportunity
opportunities by taking the following actions:
                                                              Preference Program/ASO Ordinance would
   1. Enhance the procurement process to provide              encourage every contractor providing services
      preferential treatment of Social Enterprises            to the County to work with Social Enterprises/
      by awarding extra points during the scoring             ASOs to perform functions consistent with its
      process and by expanding the County’s existing          business needs, as part of its County contract;
      Transitional Job Opportunities Preference               and
      Program to provide preferential treatment to
                                                           6. Encourage cities to adopt a Social Enterprise
      bidders that commit to subcontract with Social
                                                              Agency Utilization Ordinance and provide a
      Enterprises;
                                                              sample ordinance for cities to use, modeled
   2. Support the creation of Alternative Staffing            on the County’s current Expanded Preference
      Organizations (ASOs) operated by Social                 Program.
      Enterprise entities and designate them as
      the preferred staffing agency for County
      Departments, contractors and sub-contractors
      to use for their temporary staffing needs;        POPULATION(S) TARGETED &
   3. Provide a Social Enterprise entity operating an   OTHER CATEGORIZATIONS
      ASO with a subsidy of $2 per hour worked to
      reduce the markup passed on to the customer,      All homeless populations, including homeless older
      thus making the ASO a more attractive             adults.
      option. ASOs are able to be self-sustaining by
      marking up wage rates. For example, a worker
      that is paid $10 per hour may be billed to
      the customer at $17. This “mark-up” covers
      employment taxes, workers compensation,
      mandated benefits, and any other margin
      needed to maintain the business. At the same
      time, the subsidies could help ASOs fund the
      critical support services needed to ensure the
      employees’ success;
   4. Leverage the Department of Public Social
      Services (DPSS) transitional subsidized
      employment program for CalWORKs parents/
      relative caregivers, by placing some program
      participants in an ASO for temporary
      employment as a step toward long-term
      employment;




                                                                                                              39
                                                                                                  Exhibit 1 Page 51
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 45 of 131 Page ID
                                  #:4542
 County of Los Angeles Homeless Initiative




 Increase Employment for Homeless Adults by Supporting Social
 Enterprise continued


 POTENTIAL PERFORMANCE METRICS
                                                            CONNECTION TO CITIES
 ◆◆   Increase in the number of employment
                                                                SAME
      opportunities available for homeless people,
      recently homeless, or those at risk of homelessness   3   COMPLEMENTARY
      resulting from increased utilization of social
                                                                NO CITY ROLE
      enterprises/ASOs
 ◆◆   Percentage of social enterprise employees who are
                                                            Cities could adopt a a Social Enterprise Agency
      able to move on to non-supported employment
                                                            Utilization Ordinance modeled on the County’s
 ◆◆   Number of workers engaged in ASO assignments          current Expanded Preference Program.
 ◆◆   Reduction in dependence on public benefits due
      to ASO assignment

 FUNDING
 ◆◆   No associated funding is required for enhancing
      the procurement process.
 ◆◆   DPSS – CalWORKs Single Allocation and
      Enhanced Subsidized Employment funding
      already allocated for the CalWORKs Transitional
      Subsidized Employment Program could be used to
      support the use of ASOs for Paid Work Experience
      and On-the–Job training for CalWORKs parents/
      relative caregivers.
 ◆◆   $2 million in one-time HPI funding to provide a
      subsidy of $2 per hour worked to ASOs to reduce
      the markup passed on by ASOs to employers.




40
                                                                                           Exhibit 1 Page 52
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 46 of 131 Page ID
                                    #:4543
                                                                Approved Strategies to Combat Homelessness | February 2016




  Strategy C3 | INCREASE INCOME
                                                                                             Related to Strategy Brief 1.8

Expand Targeted Recruitment and Hiring Process to Homeless/
Recently Homeless People to Increase Access to County Jobs
POPULATION IMPACT

  3 ALL     3 FAMILIES     3 TAY       3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                        DESCRIPTION
  RECOMMENDATION                                        There are three fundamental design features of Civil
                                                        Service Employment:
  Direct the Department of Human Resources
  to expand outreach and targeted recruitment              1. examination for civil service positions are
  strategies to include those who are homeless or             public, competitive and open to all;
  recently homeless.                                       2. they rely upon a testing methodology
                                                              to establish rank-ordered lists for hiring
                                                              opportunities; and
                                                           3. there are often stringent background standards,
                                                              including a job nexus assessment of an
                                                              applicant’s criminal record.

                                                        Given the requirements of the civil service process, a
                                                        targeted recruitment and flexible job requirements
                                                        would acknowledge both the institutional barriers
                                                        and the individual barriers often experienced by those
LEAD AGENCY                                             who are homeless or recently homeless. The targeted
                                                        outreach, recruitment and flexible job requirements
Human Resources                                         would expand hiring opportunities for entry level
                                                        positions of those who are homeless or recently
COLLABORATING                                           homeless. This is an expansion of what the County
                                                        currently does for GAIN/GROW participants and
DEPARTMENTS/AGENCIES                                    veterans.
All County Departments




                                                                                                               41
                                                                                                   Exhibit 1 Page 53
         Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 47 of 131 Page ID
                                           #:4544
 County of Los Angeles Homeless Initiative




 Expand Targeted Recruitment and Hiring Process to Homeless/
 Recently Homeless People to Increase Access to County Jobs continued
                                                                POPULATION(S) TARGETED &
                                                                OTHER CATEGORIZATIONS

                                                                Individuals, including older adults, who are homeless
                                                                or formerly homeless would be eligible to participate in
                                                                the targeted recruitment and hiring process upon being
                                                                stabilized and assessed by a County department or
                                                                designated homeless service provider as employment-
                                                                ready.

                                                                POTENTIAL PERFORMANCE METRICS
                                                                ◆◆   Percent of homeless or recently homeless
                                                                     applicants in targeted recruitments
                                                                ◆◆   Percent of homeless or recently homeless
                                                                     applicants participating in targeted recruitment
                                                                     who secure civil service employment
                                                                ◆◆   Percent of homeless or recently homeless
                                                                     applicants hired through targeted recruitment who
                                                                     successfully pass their initial probationary period

                                                                FUNDING
                                                                Existing Departmental funding to hire allocated staff




     CONNECTION TO CITIES
     3    SAME

          COMPLEMENTARY

          NO CITY ROLE


     Cities could implement a similar recruitment and
     hiring practice for positions within their jurisdiction.

42
                                                                                                        Exhibit 1 Page 54
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 48 of 131 Page ID
                                    #:4545
                                                                    Approved Strategies to Combat Homelessness | February 2016




  Strategy C4 | INCREASE INCOME
                                                                                                 Related to Strategy Brief 3.1

Establish a Countywide SSI Advocacy Program for People
Experiencing Homelessness or At Risk of Homelessness
POPULATION IMPACT

   3 ALL     3 FAMILIES      3 TAY        3 SINGLE ADULT     3 VETERAN          3 CHRONICALLY HOMELESS ADULT

                                                           DESCRIPTION
   RECOMMENDATION                                          The recommended countywide Supplemental Security
                                                           Income (SSI) Advocacy Program would provide
   Direct the Department of Health Services to
                                                           assistance to eligible homeless individuals and those
   collaborate with the Department of Public Social
                                                           at risk of homelessness (including all disabled GR
   Services and other relevant County Departments
                                                           participants) in applying for and obtaining SSI or other
   to establish a Countywide Supplemental Security
                                                           related benefits Social Security Disability Insurance
   Income Advocacy Program as described herein.
                                                           (SSDI) and Cash Assistance Program for Immigrants.
                                                           The Program, modeled after DHS’ former Benefits
                                                           Entitlement Services Team (B.E.S.T), should be
                                                           overseen by the Los Angeles County Department of
                                                           Health Services because of its successful management
                                                           of B.E.S.T. and its achievement of high outcomes and
                                                           experience with large-scale contracting with homeless
                                                           services agencies across the county. A Request for
                                                           Proposals is targeted for release by the end of June,
                                                           2016, to secure two or more contractors, who could
LEAD AGENCY                                                use subcontractors, as needed, to meet the geographic
                                                           needs of the County.
Health Services
                                                           Referrals to the Countywide SSI Advocacy Program
                                                           should be received via a warm hand-off from: (1)
COLLABORATING
                                                           existing homeless entry points and systems of care,
DEPARTMENTS/AGENCIES                                       such as Housing for Health, the Coordinated Entry
Children and Family Services                               System (CES), Homeless Families Solutions System
Los Angeles Homeless Services Authority                    (HFSS), and the Single Adult Model (SAM); (2) the
Mental Health                                              County Departments of Public Social Services, Mental
Military and Veterans Affairs                              Health, Public Health, Military and Veterans Affairs,
Probation                                                  and Children and Family Services, the Probation
Public Health                                              Department, and the Sheriff ’s Department; and (3)
Public Library                                             community-based organizations serving individuals
Public Social Services                                     who are homeless or at risk of homelessness.
Sheriff




                                                                                                                   43
                                                                                                       Exhibit 1 Page 55
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 49 of 131 Page ID
                                       #:4546
 County of Los Angeles Homeless Initiative




 Establish a Countywide SSI Advocacy Program for People
 Experiencing Homelessness or At Risk of Homelessness continued
 DESCRIPTION continued

 The necessary components of a successful SSI Advocacy         • Providing assistance for those at risk of losing,
 Program include:                                                or requiring re-certification of their SSI
                                                                 benefits;
 A. Benefits Specialist Resource Team(s) for each Service      • Coordinating Interim Assistance
 Planning Area (SPA) who will be responsible for:                Reimbursement (IAR) with relevant County
      • Receiving referrals from the various above-              Departments; and
        identified points of entry;                            • Coordinating benefits advocacy with the
      • Full-time co-location at DPSS’ 14 General                Veteran’s Benefits Advocacy Team for eligible
        Relief offices;                                          veterans.
      • Conducting and/or leveraging outreach and
        engagement activities to identify eligible          B. Ongoing training & technical assistance for Homeless
        homeless individuals;                               Services Agencies, Federally Qualified Health Centers,
                                                            and County and other public agencies - Training
      • Providing assessment and screening to ensure        and technical assistance could be from the Benefits
        candidates meet both non-medical and medical        Specialist Team or through a subcontract to maximize
        requirements for SSI/SSDI or CAPI;                  the reach to community organizations and clinicians.
      • Coordinating subsidized housing for those           Training and technical assistance builds the capacity
        individuals enrolling in the program with           of the system to access SSI/SSDI and CAPI benefits at
        existing homeless entry points, housing             a faster and greater rate countywide and facilitates the
        programs and housing subsidies;                     movement of Los Angeles County’s homeless disabled
      • Coordinating record retrieval services with         population onto federal/state benefits and off County
        DMH/DHS/LASD based on client’s medical/             general funds. Training and technical assistance should
        treatment history;                                  incorporate the following:
      • Coordinating and leveraging Department of              • Leverage training resources provided by the
        Mental Health, Department of Health Services             National SOAR Team;
        and managed care systems to secure health              • Provide training regarding specific
        care, mental health care and documentation               requirements for SSI/SSDI and CAPI
        of disability for clients completing a SSI/SSDI          applications in the State of California;
        claim;
                                                               • Incorporate the lessons learned from the
      • Developing and filing high quality benefit               B.E.S.T. project and other best practices;
        applications;
                                                               • Develop and train homeless service providers
      • Coordinating and advocating with the Social              and public agencies on the process for
        Security Administration (SSA) and California             assessment and screening to ensure candidates
        Department of Social Services Disability                 meet both non-medical and medical
        Determination Services (DDS) regarding the               requirements for SSI/SSDI or CAPI;
        status of pending benefit applications;
                                                               • Provide ongoing training and support to
      • Coordinating legal consultation for clients who          physicians and clinicians on identifying
        have complex SSI/SSDI applications;                      potential applicants and completing SSI/SSDI
                                                                 or CAPI documentation;


44
                                                                                                Exhibit 1 Page 56
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 50 of 131 Page ID
                                    #:4547
                                                                 Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                   POPULATION(S) TARGETED &
                                                        OTHER CATEGORIZATIONS
   • Develop a plan for internal quality assurance
                                                        Disabled homeless individuals, including older adults,
     reviews to ensure the submission of high quality
                                                        and those at risk of homelessness in need of applying
     SSI/SSDI applications;
                                                        for and obtaining SSI, SSDI, or CAPI benefits.
   • Provide coordination with the SOAR program;
   • Work with community stakeholders to develop        POTENTIAL PERFORMANCE METRICS
     a system of data collection for SSI//SSDI
     applications in Los Angeles County;                ◆◆   The number/percentage of individuals who initiate
   • Aggregate and analyze data regarding benefit            SSI/SSDI/CAPI applications
     applications for Los Angeles County;               ◆◆   The number/percentage of applications that are
   • Track and report Los Angeles County SSI/SSDI            completed and submitted to SSA or DPSS
     outcomes to the national SOAR program; and         ◆◆   The number/percentage of applications approved
   • Pursue continuous improvement of training               at each level of the application process
     and coordination to assure high quality benefits   ◆◆   The time to benefits establishment
     support for homeless residents.
                                                        FUNDING
                                                        $6.8 million in ongoing annual DPSS funding from the
                                                        General Relief SSI and Medi-Cal Advocacy Program
                                                        which would be replaced by this recommended
                                                        program




 CONNECTION TO CITIES
     SAME

 3   COMPLEMENTARY

     NO CITY ROLE


 Cities could support the County’s efforts by
 encouraging local community medical facilities
 to expedite requests for documentation from the
 Countywide Advocacy Program staff and/or provide
 funding for housing subsidies for their disabled,
 homeless city residents who are pursuing SSI. Cities
 could recover the subsidy amount through Interim
 Assistance Reimbursement and use the IAR to
 support a subsidy for another person.

                                                                                                                45
                                                                                                    Exhibit 1 Page 57
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 51 of 131 Page ID
                                       #:4548
 County of Los Angeles Homeless Initiative




     Strategy C5 | INCREASE INCOME
                                                                                                  Related to Strategy Brief 3.5

 Establish a Countywide Veterans Benefits Advocacy Program for
 Veterans Experiencing Homelessness or At Risk of Homelessness
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The Department of Military and Veterans Affairs will
                                                                 contract for one or more Homeless Veterans Benefits
     Direct the Department of Military and Veterans
                                                                 Specialist Resource Teams to provide assistance to
     Affairs to contract for one or more Homeless
                                                                 eligible homeless veterans in applying for and obtaining
     Veterans Benefits Specialist Resource Teams as
                                                                 income and/or health benefits from the Department
     described herein.
                                                                 of Veterans Affairs. The program will be operated in
                                                                 partnership with community-based organizations to:
                                                                 (1) provide wraparound case management, health, and
                                                                 mental health supports to house enrolled veterans;
                                                                 and (2) acquire VA Service-Connected Compensation
                                                                 or VA Non-Service-Connected Pension benefits. The
                                                                 components of the proposed Veterans Advocacy
                                                                 Program include:

                                                                 A. VA Benefits Specialist Resource Teams serving all
                                                                 Service Planning Area (SPA) of the County, including
 LEAD AGENCY
                                                                 VA will be responsible for the providing services
                                                                 including, but not limited to the following:
 Military and Veterans Affairs
                                                                    • Conduct and/or leverage outreach and
                                                                      engagement activities to identify eligible
 COLLABORATING                                                        homeless veterans;
 DEPARTMENTS/AGENCIES                                               • Receive referrals from DPSS, DHS, DMH and
                                                                      other County departments of veterans who
 Community-Based Organizations
                                                                      need assistance with veteran’s benefits;
 Community and Senior Services
 Health Services                                                    • Provide assessment and screening to determine
 Los Angeles Homeless Services Authority                              whether veterans meet requirements for
 Mental Health                                                        VA Service-Connected and Non-Service-
 Probation                                                            Connected benefits;
 Public Library                                                     • Coordinate with existing homeless entry points
 Veteran Service Organizations                                        and housing programs to arrange subsidized
                                                                      housing or VASH Vouchers for those
                                                                      individuals enrolling in the program;
                                                                    • Access relevant medical records from medical
                                                                      providers based on the veteran’s medical
                                                                      treatment, military service, and VA claims
                                                                      history;
46
                                                                                                       Exhibit 1 Page 58
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 52 of 131 Page ID
                                    #:4549
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     veterans. Training and technical assistance should
                                                          incorporate the following:
   • Coordinate and leverage Veterans Health                 • Leverage training resources provided by the
     Administration, Los Angeles County                        Supportive Services for Veterans Families
     Department of Military and Veterans Affairs               program;
     “Navigator” program, Department of Mental               • Train homeless service providers and public
     Health, Department of Health Services,                    agencies on the identification of eligible
     and managed care systems to assist the                    homeless veterans and the various veteran
     veteran to access health care, mental health              military discharge statuses;
     care, and documentation of disability and,
     when applicable, its relationship to military           • Train homeless service providers and public
     service for veterans completing a VA Service-             agencies on the process for assessment
     Connected and/or Non-Service-Connected                    and screening to ensure veterans meet the
     claim(s);                                                 requirements for VA Service-Connected
                                                               compensation and Non-Service-Connected
   • Develop and file high-quality benefits                    pension; and
     applications, including new and original,
     reopened, and increased rating claims;                  • Provide ongoing training and support to
                                                               physicians and clinicians on identifying
   • Coordinate and advocate with the Veterans                 potential applicants and completing Service-
     Benefits Administration regarding status of               Connected and Non-Service-Connected
     pending benefits applications and appeals,                documentation.
     as well as scheduling of compensation and
     pension examinations;
                                                          C. Provide quality assurance to ensure the submission
   • Coordinate legal assistance to assist veterans       of high quality Service-Connected/Non-Service-
     who have complex Service-Connected/                  Connected applications:
     Non-Service-Connected claims, including
     claims that require a character of discharge            • Access and monitor submitted veterans claims
     determination, claims that have been denied               in VA database systems;
     and are eligible to enter the appellate phase, and      • Track and report programmatic outcomes; and
     “clear and unmistakable error” claims; and              • Pursue continuous improvement of training
   • Coordinate benefits advocacy with the                     and coordination to assure high quality benefits
     proposed Countywide SSI Benefits Advocacy                 support for homeless veterans.
     team, as needed.

                                                          POPULATION(S) TARGETED &
B. Ongoing training and technical assistance for
veterans and homeless service agencies, Federally         OTHER CATEGORIZATIONS
Qualified Health Centers, and County and other public
agencies – training and technical assistance will be      Homeless veterans, including veterans who are older
conducted by a VA Accredited Agent and/or Attorney,       adults, and those veterans at risk of homelessness
and could be from the VA Benefits Specialist Team         in need of applying for and obtaining VA benefits or
or through a subcontract to reach government and          related services.
community organizations and clinicians that serve



                                                                                                                47
                                                                                                    Exhibit 1 Page 59
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 53 of 131 Page ID
                                    #:4550
 County of Los Angeles Homeless Initiative




 Establish a Countywide Veterans Benefits Advocacy Program for
 Veterans Experiencing Homelessness or At Risk of Homelessness
 continued

 POTENTIAL PERFORMANCE METRICS
                                                           CONNECTION TO CITIES
 ◆◆   The number of veterans who initiate applications
                                                               SAME
      for VA Benefits
 ◆◆   The number of veterans transitioned to the SSI       3   COMPLEMENTARY
      Benefits Specialist Resource Team when expected          NO CITY ROLE
      VA Benefits receipt would be less than the SSI/SSP
      rate
                                                           Cities could support the County’s efforts by
 ◆◆   The number of VA/SSI/SSP claims that are             encouraging local community medical facilities to
      approved                                             expedite requests for medical records from the
                                                           Countywide Veteran’s Benefits Advocacy Program
 FUNDING                                                   staff and/or provide funding to support advocacy
                                                           efforts for their city’s homeless veterans.
 $1.2 million in Homeless Prevention Initiative funds
 out of the $5 million approved for implementation
 of the Homes for Heroes report. Utilization of this
 funding for this strategy was already identified in the
 November 19, 2015 memorandum which provided
 the Board of Supervisors with the Homes for Heroes
 implementation plan.




48
                                                                                           Exhibit 1 Page 60
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 54 of 131 Page ID
                                    #:4551
                                                                  Approved Strategies to Combat Homelessness | February 2016




  Strategy C6 | INCREASE INCOME
                                                                                              Related to Strategy Brief 8.3a

Targeted SSI Advocacy for Inmates

POPULATION IMPACT

   3 ALL     3 FAMILIES       3 TAY     3 SINGLE ADULT     3 VETERAN          3 CHRONICALLY HOMELESS ADULT

                                                         DESCRIPTION
   RECOMMENDATION                                        The goal of the program would be to assist disabled,
                                                         incarcerated individuals in completing and submitting
   Direct the Sheriff ’s Department and the
                                                         their SSI application prior to discharge or in securing
   Department of Health Services, in collaboration
                                                         reinstatement of their SSI benefits, if the individual was
   with the Department of Mental Health, to develop
                                                         receiving SSI prior to being incarcerated. This program
   an Supplemental Security Income (SSI) Advocacy
                                                         should be a collaborative with the Countywide SSI
   Program for Inmates.
                                                         Advocacy Program, as described in Recommended
                                                         Strategy C4.

                                                         The following would be components of the program:

                                                         Pre-Release
                                                         A. Facility gathers list of release-eligible inmates at
                                                            least three months prior to discharge, six months is
                                                            preferable.
LEAD AGENCY
                                                         B. Benefits eligibility specialists are assigned to screen
                                                            for SSI and SSDI eligibility. Screening encompasses:
Health Services
Sheriff (Care Transition Director)                          • Checking each inmate’s social security number,
                                                              citizenship or eligible immigration status and
                                                              current benefit status;
                                                            • Meeting with inmate to complete a
COLLABORATING                                                 questionnaire to determine whether individual
DEPARTMENTS/AGENCIES                                          has a severe mental or physical impairment
                                                              or is aged (age 65) for potential eligibility for
Mental Health
                                                              SSI. Also review work history and get earnings
Social Security Administration
                                                              record to determine potential eligibility for
                                                              SSDI.

                                                         C. Inmates who are potentially eligible for SSI or
                                                             SSDI will be invited to participate in the advocacy
                                                             program. Once the inmate decides to participate,
                                                             he/she will be connected to the countywide SSI
                                                             advocacy contractor (as described in Strategy C6)
                                                             who will meet with the inmate in the jail to initiate
                                                             a SSI/SSDI application and the inmate will sign

                                                                                                                49
                                                                                                    Exhibit 1 Page 61
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 55 of 131 Page ID
                                       #:4552
 County of Los Angeles Homeless Initiative




 Targeted SSI Advocacy for Inmates continued

 DESCRIPTION continued                                      Post-Release
                                                            G. If medical eligibility is approved, upon discharge
                                                                the same contractor will work with the individual
      release of information documents. Medical and
                                                                to complete the application process. If medical
      mental health records are obtained from private
                                                                eligibility is denied, the contractor will pursue an
      providers, public providers, incarceration facility
                                                                appeal.
      providers and other identified providers:
      • An assessment is made by the contractor to          H. Once a formerly incarcerated individual begins
        determine if medical evidence is likely to be          receiving SSI or SSDI, an appropriate agency will
        sufficient to prove disability according to SSA        assist the individual in transitioning to appropriate
        standards.                                             permanent housing, if the individual was placed in
      • If assessment determines that available records        interim housing upon discharge.
        may not be sufficient to show disability, refer
        individual to in-house or County medical and            Disabled inmates with a jail stay shorter than three
        mental health providers for assessments and             months will be connected to the Countywide SSI
        reports.                                                Advocacy Program (Strategy C4) upon discharge.

 D. Once sufficient medical evidence is gathered,
    forward eligible claims for disability to the
    Disability Determination Services (DDS) office.
    The contractor maintains contact with DDS and
    SSA to check on progress of the application.

 E. DDS/SSA makes the initial determination regarding
    disability while individual is still incarcerated.

 F. The contractor collaborates with Jail In Reach staff
    (as described in Recommended Strategy D2), who
    will work to locate interim or permanent housing
    to ensure an appropriate housing placement upon
    the inmate’s discharge. The cost of housing from
    the release date to the SSI approval date can be
    recovered from the inmate’s initial retroactive
    SSI benefit, through the Interim Assistance
    Reimbursement process.




50
                                                                                                Exhibit 1 Page 62
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 56 of 131 Page ID
                                       #:4553
                                                             Approved Strategies to Combat Homelessness | February 2016




POPULATION(S) TARGETED &
OTHER CATEGORIZATIONS
Homeless individuals scheduled for release from an
LA County jail within three to six months who have
been assessed to have a severe mental or physical
disability (Single adults, older adults, veterans, and
chronically homeless).

POTENTIAL PERFORMANCE METRICS
◆◆    Number of incarcerated individuals assessed for
      potential SSI eligibility
◆◆    Number of individuals with sufficient medical
      evidence of disability to warrant an SSI application
◆◆    Number of SSI applications made prior to release
◆◆    Number of SSI applications medically approved
      prior to release
◆◆    Number of SSI applications medically approved
      post release
◆◆    Number of formerly incarcerated individuals who
      obtained SSI benefits
◆◆    Number of formerly incarcerated individuals who
      obtained housing paid for with SSI benefits.

FUNDING
$1 million one-time funds from AB 109




     CONNECTION TO CITIES
         SAME

         COMPLEMENTARY

     3   NO CITY ROLE


                                                                                                           51
                                                                                               Exhibit 1 Page 63
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 57 of 131 Page ID
                                  #:4554
 County of Los Angeles Homeless Initiative




52
                                                                 Exhibit 1 Page 64
    Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 58 of 131 Page ID
                                      #:4555
                                                                         Approved Strategies to Combat Homelessness | February 2016




Strategy D
Provide Case Management
and Services




Most homeless families and individuals need some level of case management                      Los Angeles County
and supportive services to secure and maintain permanent housing, though
                                                                                               Homeless Initiative
the specific need varies greatly, depending on the individual circumstances. The
availability of appropriate case management and supportive services is key to
enabling homeless families and individuals to take advantage of an available
rental subsidy, increase their income, and access/utilize available public services
and benefits.




                                                                                                                        53
                                                                                                             Exhibit 1 Page 65
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 59 of 131 Page ID
                                       #:4556
 County of Los Angeles Homeless Initiative




     Strategy D1 | PROVIDE CASE MANAGEMENT AND SERVICES
                                                                                                 Related to Strategy Brief 1.6

 Model Employment Retention Support Program

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN       3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              A model employment retention support program
                                                                 for newly-employed homeless/formerly homeless
     Direct the Department of Public Social Services
                                                                 individuals could be incorporated into existing
     and Community and Senior Services to identify
                                                                 employment programs and homeless case management
     the key components of a Model Employment
                                                                 programs. Program elements of a model Employment
     Retention Support Program and work with
                                                                 Retention Support Program should include:
     relevant Departments to incorporate identified
     services into existing programs, as feasible.                  • Ongoing communication with newly-employed
                                                                      individuals to provide support and identify
                                                                      potential problems.
                                                                    • Soft skills- Enhancing the newly-employed
                                                                      individual’s ability to successfully manage
                                                                      relationships with co-workers and supervisors.
                                                                      Retention services must include connection to
                                                                      soft-skill development such as trainings and
                                                                      community supports.
 LEAD AGENCIES                                                      • Résumé building to encourage and support
                                                                      promotion, including the exploration of
 Community and Senior Services                                        volunteer work to supplement employment.
 Public Social Services                                             • Effective communication and coordination with
                                                                      case managers and housing specialists, including
                                                                      constant assessment of new referrals and/
 COLLABORATING                                                        or connections needed to support the newly-
                                                                      employed individual.
 DEPARTMENTS/AGENCIES
                                                                    • Creating incentives to expand work-study
 Military and Veterans Affairs                                        opportunities to build skill sets.
 Mental Health
 Probation                                                          • Communication and Life Skills – Modeling
 Workforce Development Boards                                         by case management staff of effective
                                                                      communication in a professional environment
                                                                      and appropriate dress code.
                                                                    • A review of the Employer’s company policies and
                                                                      Employee Handbook.
                                                                    • Coordinated referrals to Self-Help Support
                                                                      groups – provide free community support
                                                                      and develop soft skills necessary to maintain
                                                                      employment.
                                                                    • Online training in self-help and empowerment.
54
                                                                                                      Exhibit 1 Page 66
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 60 of 131 Page ID
                                    #:4557
                                                                     Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                       POPULATION(S) TARGETED &
                                                            OTHER CATEGORIZATIONS
   • Possible adoption of the Offender Workforce
     Development Specialist model, including                Individuals, including older adults, and families
     specialized training for case managers to assist       who have been recently housed and connected to
     individuals involved with the justice system.          employment will be eligible for ongoing employment
   • Mentorship opportunities within employment             retention support and referrals, as needed and available.
     and housing programs that link and empower
     people seeking employment with those                   POTENTIAL PERFORMANCE METRICS
     successfully maintaining employment.
   • Financial literacy/budgeting – training                ◆◆   Individuals who receive employment retention
     and support to transition people to be self-                services
     sustaining through employment.                         ◆◆   Employment retention
                                                            ◆◆   Percent of newly-employed individuals who
In addition to providing support to the newly-employed           experience income increase
individual, to foster support at the employer level,
coordination and communication with employers post-         ◆◆   Percent of newly-employed individuals who
placement should include employer liaisons, available            secure promotions
to the employer to identify issues/barriers as they arise
in the course of employment, and identify service           FUNDING
providers available to provide the needed support to
the employee to address the issues identified by the        To the extent that employment retention services
employer.                                                   can be incorporated into existing case management
                                                            services, funding is not necessary to support this
As part of implementation of this strategy, County          strategy. However, to the extent that recently-
Departments will identify existing programs serving         employed, formerly homeless individuals do not have
homeless families and individuals into which                access to case management services, there would be a
employment retention services could be incorporated.        cost associated with expanding one or more existing
                                                            programs. As part of the implementation planning
                                                            for this strategy, the capacity of current programs to
                                                            incorporate employment retention services for the
  CONNECTION TO CITIES                                      target population will be assessed.
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


  Cities which operate Workforce Development
  Boards could focus on employment retention
  services for recently-employed, formerly-homeless
  individuals. In addition, cities could proactively
  recruit volunteers/mentors to be employer liaisons
  or coaches for recently-employed persons.

                                                                                                                    55
                                                                                                        Exhibit 1 Page 67
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 61 of 131 Page ID
                                       #:4558
 County of Los Angeles Homeless Initiative




     Strategy D2 | PROVIDE CASE MANAGEMENT AND SERVICES                            PHASE 1
                                                                                                 Related to Strategy Brief 8.3c

 Expansion of Jail In Reach

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              This program expansion for homeless inmates should
                                                                 include the following elements:
     Direct the Sheriff ’s Department and Health
     Services to work with their non-profit partner
     agencies and collaborating County departments                  • Offer all homeless inmates jail in reach services
     to expand Jail in Reach to make it available to all              from the beginning of incarceration.
     homeless people incarcerated in a Los Angeles                  • Provide case management to homeless inmates
     County jail, subject to available funding.                       tailored to their individual need(s) and connect
                                                                      inmates to services such as mental health and
                                                                      substance use disorder treatment on an as-
                                                                      needed basis.
                                                                    • Coordination of all services provided to
                                                                      homeless inmates so that physical health,
                                                                      behavioral health, housing, education,
                                                                      employment, mentorship, and other needs are
                                                                      integrated into one case plan monitored by
 LEAD AGENCY                                                          one assigned case manager, with the goal of
                                                                      ensuring strong service integration.
 Health Services                                                    • Recruit and fund community-based service
 Sheriff                                                              providers from across the County so that
                                                                      services continue seamlessly post-release with
                                                                      the same case management team, including
 COLLABORATING                                                        connection to housing specialists and access
                                                                      to bridge housing until a permanent housing
 DEPARTMENTS/AGENCIES                                                 plan can be implemented, employment
 Alternate Public Defender                                            support, benefits support, transportation,
 Community and Senior Services                                        and other ongoing supportive services such
 Housing Authority of the City of Los Angeles                         as mental health treatment to help homeless
 Housing Authority of the County of Los Angeles                       inmates reintegrate successfully back into the
 Mental Health                                                        community with adequate supportive services.
 Probation
 Public Defender                                                 In addition, consideration should be given to the
 Public Health                                                   inclusion in the program of self-help support groups in
 Public Social Services                                          jail, e.g., Alcoholics and Narcotics Anonymous that are
 County SSI Advocacy Contractors                                 run by jail inmates. Such support groups are an integral
 Community-based Providers                                       element of the Community Model in Corrections, an
                                                                 evidence-based practice.

56
                                                                                                      Exhibit 1 Page 68
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 62 of 131 Page ID
                                    #:4559
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                    POPULATION(S) TARGETED &
                                                         OTHER CATEGORIZATIONS
The Department of Health Services’ Housing for Health
intensive case management program provides a model       All homeless inmates in County jail including those
for the style of case management that will be required   being held prior to trial.
for many individuals.
                                                         POTENTIAL PERFORMANCE METRICS
                                                         ◆◆   Reduction in recidivism
                                                         ◆◆   Reduction in homelessness
                                                         ◆◆   Increased employment
                                                         ◆◆   Improved healthcare outcomes
                                                         ◆◆   Number of homeless inmates who receive Jail In
                                                              Reach services

                                                         FUNDING
                                                         ◆◆   $2,000,000 in one-time HPI funding
                                                         ◆◆   $3,000,000 in one-time AB 109 funding




  CONNECTION TO CITIES
      SAME

      COMPLEMENTARY

  3   NO CITY ROLE


                                                                                                                 57
                                                                                                     Exhibit 1 Page 69
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 63 of 131 Page ID
                                       #:4560
 County of Los Angeles Homeless Initiative




     Strategy D3 | PROVIDE CASE MANAGEMENT AND SERVICES
                                                                                                 Related to Strategy Brief 9.3a

 Supportive Services Standards for Subsidized Housing

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Supportive services are critical to effectively
                                                                 transitioning formerly homeless persons from being on
     Instruct the Los Angeles Homeless Services                  the streets to becoming a thriving tenant and member
     Authority, in collaboration with the Departments            of the community. Supportive services in subsidized
     of Mental Health, Public Health, Health Services,           housing involve the development of a trusting, genuine
     and Public Social Services, the Probation                   partnership and relationship between the service
     Department, and the Community Development                   provider and the formerly homeless tenant. This
     Commission to draft and adopt a definition                  connection brings value and enhances participation in
     of supportive services and establish a set of               the supportive services, furthering the tenant’s journey
     standards for high-quality supportive services for          of recovery and housing stability. To most effectively
     persons in subsidized housing who have recently             achieve this goal, the County needs a consistent
     experienced homeless.                                       definition of supportive services that adhere to high
                                                                 quality standards, and are consistent with government
                                                                 funding requirements.

                                                                 The definition of supportive services should consider
 LEAD AGENCY                                                     existing established standards, such as those from
                                                                 Shelter Partnership’s 2009 study commissioned by
 Los Angeles Homeless Services Authority                         the Community Development Commission, Home
                                                                 for Good’s Standards of Excellence, Veteran Affairs’
                                                                 Supportive Services for Veteran Families/Veteran
                                                                 Affairs Supportive Housing guidelines for homeless
 COLLABORATING                                                   veterans, and Housing Opportunities for Persons with
 DEPARTMENTS/AGENCIES                                            AIDS guidelines. The definition should include, but not
                                                                 be limited to the following activities:
 Community Development Commission
                                                                    • Connection to financial benefits (such as
 Health Services                                                      General Relief, Supplemental Security Income
 Housing + Community Investement Department,                          [SSI], CalFresh, etc.).
   City of Los Angeles
                                                                    • Connection to health coverage, which is
 Housing Authority of the City of Los Angeles                         generally Medi-Cal.
 Housing Authority of the County of Los Angeles
                                                                    • Linkages to and direct connection/
 Mental Health                                                        collaboration with treatment-related services
 Probation                                                            (such as mental health, physical health, and
 Public Health                                                        substance use disorder treatment).
 Public Social Services                                             • Linkages to job development and training
                                                                      programs, school, peer advocacy opportunities,
                                                                      advocacy groups, self-help support groups, and
                                                                      volunteer opportunities, as needed and wanted
58                                                                    by the tenant.
                                                                                                    Exhibit 1 Page 70
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 64 of 131 Page ID
                                    #:4561
                                                                   Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
   • Money management and linkage to payee
     services.                                            Recently homeless adults in subsidized housing
   • Transportation and linkage to transportation
     services.                                            POTENTIAL PERFORMANCE METRICS
   • Peer support services. (Utilizing people with
                                                          ◆◆   Number of agencies providing supportive services
     lived experience in outreach, engagement, and
                                                               which adopt the County’s definition and high-
     supportive services is an evidence-based best
                                                               quality standards
     practice.)
   • Community-building activities, i.e., pro-            FUNDING
     active efforts to assist tenants in engaging/
     participating in the community and                   No funding required
     neighborhood.
   • Connection to specialized services provided
     to individuals who are: victims of Domestic
     Violence; Lesbian, Gay, Bi, or Transgender;
     transition age youth; or elderly.

Additionally, the standards for high-quality supportive
services should specify that supportive services should
be:
   1. tenant-centered;
   2. accessible;
   3. coordinated; and
   4. integrated.




  CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE



  Cities which operate a public housing authority could
  adopt the County’s definition of supportive services
  for formerly homeless adults and the County’s
  standards for high-quality supportive services.

                                                                                                                 59
                                                                                                     Exhibit 1 Page 71
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 65 of 131 Page ID
                                       #:4562
 County of Los Angeles Homeless Initiative




     Strategy D4 | PROVIDE CASE MANAGEMENT AND SERVICES

 Regional Integrated Re-entry Networks- Homeless Focus

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION
                                                                 The attributes of a Re-entry Network include:
     Direct the Office of Diversion and Reentry                     • Consist of high quality mental health, physical
     (OD&R), in collaboration with the Care                           health and substance use disorder providers
     Transitions Unit of the new Integrated Jail Health               with an interest and expertise in serving the re-
     Services division, and the Sheriff to incorporate                entry population;
     a focus on homeless individuals into the multi-                • Be geographically convenient, patient-friendly,
     disciplinary,     clinically-focused     Regional                and culturally competent;
     Integrated Re-entry Networks which are already
                                                                    • Include seamless sharing of patient records
     being developed.
                                                                      between jail medical and behavioral health
                                                                      services and network providers; and
                                                                    • Provide either integrated services or robust
                                                                      links to mental health, substance use disorder,
                                                                      housing, case management and other social
                                                                      services in the community.
 LEAD AGENCY
                                                                 The early planning for a Re-entry Network system has
 Department of Health Services                                   involved treatment providers, County departments
 Sheriff                                                         and health plans. Future efforts will include a broad
                                                                 array of other service providers and community groups
                                                                 with a keen interest in the stability of justice-involved
                                                                 populations.
 COLLABORATING
 DEPARTMENTS/AGENCIES                                            It is recommended that this planning include a focus on
 Mental Health                                                   homeless populations, so that the Re-entry Networks
 Community and Senior Services                                   incorporate at least the following three elements:
 Public Social Services                                             a. High quality homeless service providers with
 Public Health                                                         expertise in engagement, housing placement
 LA Care (and other local health plans)                                and maintaining housing stability;
 Los Angeles Homeless Services Authority                            b. Integration of the role of probation officers and
 Probation                                                             others who may be in charge of community
                                                                       supervision of individuals using reentry
                                                                       network services; and




60
                                                                                                      Exhibit 1 Page 72
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 66 of 131 Page ID
                                   #:4563
                                                                Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                  POPULATION(S) TARGETED &
                                                       OTHER CATEGORIZATIONS
  c.		Development of the technical and cultural
      expertise to work with homeless justice-         Homeless, justice-involved adults.
      involved populations and support other
      providers in their regions who might benefit     POTENTIAL PERFORMANCE METRICS
      from assistance in managing homeless justice-
      involved individuals. This support may involve   ◆◆   Number of homeless justice-involved individuals
      navigating services that support homeless             who secure permanent housing
      justice-involved individuals, connections to
      job training or employment, connections to       ◆◆   Number of homeless justice-involved individuals
      housing resources or move-in assistance, and/         who are linked to clinical services/care
      or the provision of homeless/housing case        ◆◆   Number of homeless justice-involved individuals
      management.                                           who retain permanent housing

                                                       FUNDING
                                                       ◆◆   $800,000 in one-time HPI funding
                                                       ◆◆   $2,000,000 in one-time AB 109 funding
                                                       ◆◆   Medi-Cal for those services which are covered




 CONNECTION TO CITIES
     SAME

     COMPLEMENTARY

 3   NO CITY ROLE


                                                                                                              61
                                                                                                  Exhibit 1 Page 73
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 67 of 131 Page ID
                                       #:4564
 County of Los Angeles Homeless Initiative




     Strategy D5 | PROVIDE CASE MANAGEMENT AND SERVICES
                                                                                                      No Related Strategy Brief

 Support for Homeless Case Managers

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY      3 SINGLE ADULT     3 VETERAN       3 CHRONICALLY HOMELESS ADULT

                                                                    DESCRIPTION
     RECOMMENDATION                                                 Homeless case managers, who generally work for
                                                                    community-based organizations and often participate
     Direct the Chief Executive Officer and the
                                                                    in the single adult Coordinated Entry System (CES) or
     Los Angeles Homeless Services Authority to
                                                                    Homeless Families Solutions System, play a key role
     work with each department identified below
                                                                    in combating homelessness, by engaging homeless
     as a collaborating department to develop and
                                                                    families and individuals, connecting them to housing,
     implement a plan for each department to support
                                                                    assisting them to navigate and access various public
     community-based homeless case managers,
                                                                    services, and providing ongoing support.
     which reflects the extent and nature of each
     department’s interaction with homeless families/
                                                                    County departments can play a key role in supporting
     individuals.
                                                                    homeless case managers by:
                                                                       1. helping homeless families/individuals connect
                                                                          to a homeless case manager;
                                                                       2. responding effectively to homeless case
                                                                          managers assisting homeless families/
 LEAD AGENCY                                                              individuals to access and navigate County
                                                                          services; and
 Chief Executive Office
                                                                       3. participating, where appropriate, in CES
 Los Angeles Homeless Services Authority
                                                                          regional case conferencing and coordinated
                                                                          outreach meetings.
 COLLABORATING
 DEPARTMENTS/AGENCIES                                               The specific role of each County department will vary
                                                                    depending on the extent and nature of the Department’s
 Alternate Public                      Fire Department              contact with homeless families/individuals.
   Defender                            Health Services
 Animal Care and Control               Mental Health
 Beaches and Harbors                   Military and Veterans        To assist families/individuals connect to a homeless
 Child Support Services                  Affairs                    case manager, individual County departments could:
  Department                           Parks                           • Provide space for homeless case managers to
 Community and Senior                  Public Health                     collocate at their facilities and conduct in-reach
  Services                             Public Social Services            with homeless families/individuals who go to
 Community Development                 Probation Department              the Department for services. (This would only
  Commission                           Public Defender
                                                                         be applicable to departments which serve a very
 Children and Family                   Public Library
  Services                                                               high volume of homeless families/individuals.)
                                       Public Works
 Consumer and Business                 Sheriff ’s Department           • Implement a standardized protocol to contact
  Affairs                                                                a homeless case manager (who could be a
 District Attorney                                                       domestic violence service provider) to come to

62
                                                                                                       Exhibit 1 Page 74
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 68 of 131 Page ID
                                    #:4565
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     The implementation plans which departments will
                                                          develop under this strategy will complement the
      the department’s facility to engage a homeless      contribution of certain departments to the Countywide
      family/individual who wishes to see a homeless      Outreach System (Strategy E6), Coordinated Entry
      case manager.                                       System (Strategy E7), and County Specialist Support
                                                          Team (Strategy E11).
   • Transport a homeless family/individual to a
     location where they could meet with a homeless
     case manager. (Few departments will have this        POPULATION(S) TARGETED &
     capacity.)                                           OTHER CATEGORIZATIONS
   • Provide a referral to a local homeless case
     manager to the homeless family/individual.           All homeless populations, including victims of domestic
                                                          violence and the older adult population.
To respond effectively to homeless case managers
assisting homeless families/individuals to access         POTENTIAL PERFORMANCE METRICS
and navigate County services, individual County           More effective services for homeless families and
departments could:                                        individuals
   • Establish a protocol for interacting with
     homeless case managers.                              FUNDING
   • Designate one or more homeless case manager          None
     liaisons at each location that provides services
     to a significant number of homeless families/
     individuals, plus a departmental liaison. (For
     some departments, a departmental liaison
     may suffice, if the frequency of contact with
     homeless families/individuals is low.)
   • Facilitate relationships between local homeless
     case managers and the staff at various facilities.
   • Participate, where appropriate, in CES regional
     case conferencing and coordinated outreach
     meetings.


 CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE



 Cities could direct their departments which interact
 with homeless families/individuals to develop a plan
 to support homeless case managers.

                                                                                                                 63
                                                                                                     Exhibit 1 Page 75
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 69 of 131 Page ID
                                       #:4566
 County of Los Angeles Homeless Initiative




     Strategy D6 | PROVIDE CASE MANAGEMENT AND SERVICES
                                                                                                  Related to Strategy Brief 8.6

 Criminal Record Clearing Project

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              There are various barriers that homeless individuals
                                                                 face on a daily basis and one of hardest barriers to
     Direct the Public Defender (PD), in collaboration
                                                                 overcome is having a criminal record, which makes it
     with the Office of the Alternate Public Defender
                                                                 especially difficult to obtain employment and housing,
     (APD), Probation Department (Probation),
                                                                 both of which are key to achieving self-sufficiency. In
     Department of Public Social Services (DPSS),
                                                                 order to reduce this barrier, it is recommended that the
     and Sheriff ’s Department to develop a Criminal
                                                                 PD, in collaboration with the APD, Probation, DPSS;
     Record Clearing Project (CRCP), as described
                                                                 and Sheriff:
     herein.
                                                                    • Develop and implement a CRCP, which could
                                                                      include utilization of a contract provider to
                                                                      coordinate the project;
                                                                    • Ensure that CRCP is leveraged and coordinated
                                                                      with discharge planning protocols (Strategy
                                                                      A2), Jail in Reach (Strategy D2), regional
                                                                      integrated re-entry networks (Strategy
 LEAD AGENCY                                                          D4), and bridge housing for those exiting
                                                                      institutions (Strategy B7) , as well as with DPSS
                                                                      employment programs;
 Public Defender
                                                                    • Develop a comprehensive training curriculum
                                                                      for participating agencies;
 COLLABORATING                                                      • Ensure clients are connected to County
                                                                      Alternative Courts, if eligible; and
 DEPARTMENTS/AGENCIES
                                                                    • Create a CRCP team consisting of the
 Alternate Public Defender                                            aforementioned agencies and community-
 Community-Based Organizations which work with                        based partners that would be responsible for
  the criminal justice re-entry population                            oversight and administration of the CRCP.
 Community and Senior Services
 District Attorney
 Public Social Services                                          Through strategic partnerships and collaborative
 Probation                                                       efforts, the project will aim to identify homeless and
 Non-profit legal service providers                              formerly homeless job-seekers who have criminal
                                                                 records and connect them to a legal advocate who will
                                                                 assist them with record clearing and other legal barriers
                                                                 to achieve stable housing and employment. This project




64
                                                                                                      Exhibit 1 Page 76
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 70 of 131 Page ID
                                    #:4567
                                                                    Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                      POPULATION(S) TARGETED &
                                                           OTHER CATEGORIZATIONS
could be implemented as a two-year pilot, after which it
could be evaluated and a determination could be made       Homeless individuals who have recently completed their
as to whether to extend the project based on the results   parole or probation supervision; homeless Individuals
and availability of funding.                               with criminal records who are currently enrolled in
                                                           DPSS’ GAIN or GROW program; homeless individuals
                                                           with criminal records who are seeking employment or
                                                           housing; and homeless individuals being discharged
                                                           from jail, hospitals or the foster care system with
                                                           criminal records.

                                                           POTENTIAL PERFORMANCE METRICS
                                                           ◆◆   Number of staff from CRCP agencies who
                                                                complete the criminal record clearing training
                                                           ◆◆   Number of individuals served through this
                                                                program who complete and file a Prop 47
                                                                application or petition for criminal record
                                                                dismissal (expungement)  
                                                           ◆◆   Number of individuals served through
                                                                this program who demonstrate an increase
                                                                in income within 6-12 months after a dismissal
                                                           ◆◆   Number of individuals served through this
                                                                program who maintain or secure housing within
                                                                6-12 months after a dismissal

                                                           FUNDING
                                                           ◆◆   $200,000 in one-time HPI funding




  CONNECTION TO CITIES
      SAME

      COMPLEMENTARY

  3   NO CITY ROLE


                                                                                                                   65
                                                                                                       Exhibit 1 Page 77
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 71 of 131 Page ID
                                  #:4568
 County of Los Angeles Homeless Initiative




66
                                                                 Exhibit 1 Page 78
    Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 72 of 131 Page ID
                                      #:4569
                                                                       Approved Strategies to Combat Homelessness | February 2016




Strategy E
Create a Coordinated System




Given their complex needs, homeless individuals, families and youth often touch              Los Angeles County
multiple County departments, city agencies and community-based providers.
                                                                                             Homeless Initiative
For the most part, services are not well coordinated; this fragmentation is
often compounded by disparate eligibility requirements, funding streams,
and bureaucratic processes. Maximizing the efficacy of current programs and
expenditures necessitates a coordinated system which brings together homeless
and mainstream services. The extension of Medi-Cal to single adults through the
Affordable Care Act, the County’s commitment to criminal justice diversion, and
the focus on collaboration between the County, cities, and community partners
combine to create an historic opportunity to forge a coordinated system.


                                                                                                                      67
                                                                                                           Exhibit 1 Page 79
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 73 of 131 Page ID
                                       #:4570
 County of Los Angeles Homeless Initiative




     Strategy E1 | CREATE A COORDINATED SYSTEM
                                                                                                    Related to Strategy Brief 3.3

 Advocate with Relevant Federal and State Agencies to Streamline
 Applicable Administrative Processes for SSI and Veterans Benefits
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              There is a significant opportunity to enhance access to SSI
                                                                 and Veterans benefits for applicants who are homeless
     Direct the Chief Executive Office to advocate
                                                                 or at risk of homelessness, through advocacy with the
     with relevant Federal and State agencies to
                                                                 Social Security Administration, California Department
     streamline applicable administrative processes,
                                                                 of Social Services, Veterans Administration, Veterans
     in order to enhance access to SSI and Veterans
                                                                 Healthcare Administration, California Department of
     benefits for applicants who are homeless or at risk
                                                                 Corrections and Rehabilitation and any other relevant
     of homelessness.
                                                                 agencies to streamline applicable administrative
                                                                 processes. Such streamlined processes have been
                                                                 implemented in the past and could now be reinstated
                                                                 and enhanced. Specific opportunities include, but are
                                                                 not limited to:
                                                                    1. Designating specialized local offices to
                                                                       handle SSI applications from County SSI
                                                                       Advocates;
 LEAD AGENCY                                                        2. Exempting cases of homeless clients applying
                                                                       for SSI from being transferred throughout the
 Chief Executive Office                                                country; and
                                                                    3. Collaboration with community- based
                                                                       organizations providing services to Veterans/
 COLLABORATING                                                         SSI applicants.
 DEPARTMENTS/AGENCIES                                            Advocacy is needed with the following Agencies:
 Los Angeles Homeless Services Authority                            • Social Security Administration- Administers
 Health Services                                                      Supplemental Security Income;
 Mental Health                                                      • California Department of Social Services
 Military and Veterans Affairs                                        Disability Determination Services – Reviews
 Public Social Services                                               medical records as part of the SSI application
 United Way/Home for Good                                             process;
 Community-Based Organizations                                      • Veterans Administration- Oversees the
                                                                      provision of veterans benefits;




68
                                                                                                         Exhibit 1 Page 80
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 74 of 131 Page ID
                                    #:4571
                                                                   Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
  • Veterans Healthcare Administration – Oversees
    the provision of Veterans Healthcare services;        All homeless populations
    and
  • California Department of Corrections                  POTENTIAL PERFORMANCE METRICS
    and Rehabilitation - Oversees State prison
    operations.                                           ◆◆   Processing time for SSI and Veterans Benefits
                                                          ◆◆   Approval rate for SSI and Veterans Benefits

                                                          FUNDING
                                                          There is no cost to the County to implement this
                                                          strategy.




 CONNECTION TO CITIES
     SAME

 3   COMPLEMENTARY

     NO CITY ROLE


 Cities could support the County’s effort through
 the League of Cities and/or Independent Cities
 Association. Individual cities could also support this
 effort.

                                                                                                                  69
                                                                                                      Exhibit 1 Page 81
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 75 of 131 Page ID
                                       #:4572
 County of Los Angeles Homeless Initiative




     Strategy E2 | CREATE A COORDINATED SYSTEM
                                                                                                  Related to Strategy Brief 5.3

 Drug Medi-Cal Organized Delivery System for Substance Use
 Disorder Treatment Services
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The approval of the California Department of Health
                                                                 Care Services (DHCS) DMC-ODS Waiver by the
      • Direct the Department of Public Health’s                 Federal Centers for Medicaid and Medicare Services
        (DPH’s) Substance Abuse Prevention and                   (CMS) allows counties to voluntarily opt in to expand
        Control (SAPC) network to provide the full               reimbursable services under the DMC program. This
        continuum of Drug Medi-Cal Organized                     opportunity includes a fuller continuum of care and
        Delivery System (DMC-ODS) waiver                         appropriate support services, standardizes level of
        services in a culturally competent manner to             care placements based on the American Society of
        people experiencing homelessness.                        Addiction Medicine (ASAM) criteria and medical
      • Direct DPH/SAPC to leverage new flexibility              necessity, ensures effective and appropriate care
        through the DMC-ODS waiver to increase                   through quality assurance and utilization management
        access to substance use disorder (SUD)                   efforts, more fully integrates physical and mental health
        services by providing field-based services               services with the SUD service system, and transforms
        in the community for people experiencing                 the overall treatment of SUD from an acute care model
        homelessness.                                            to a chronic care model.

                                                                 The DMC levels of care (LOC) will include withdrawal
 LEAD AGENCY                                                     management (formerly detoxification services),
                                                                 short-term sobering centers, residential treatment,
 Public Health                                                   and medication-assisted treatment, in addition to
                                                                 already available outpatient, intensive outpatient, and
                                                                 narcotic treatment programs. Additional services
                                                                 will also include a 24-hour toll-free access line to
 COLLABORATING                                                   place individuals in the appropriate LOC, case
 DEPARTMENTS/AGENCIES                                            management, recovery support, and coordination with
 Community-based providers                                       physical and mental health. Placement at a particular
 Children and Family Services                                    LOC and service duration will be based on medical
 Health Services                                                 necessity, except for residential services for which the
 Housing Authority of the City of Los Angeles                    maximum service duration for adults is 90 days with
 Housing Authority of the County of Los Angeles                  a one-time 30-day extension if medically necessary,
 Mental Health                                                   and a limit of two non-continuous 90-day episodes
 Public Social Services                                          annually (standards vary for perinatal beneficiaries
 Los Angeles Homeless Services Authority                         and adolescents). Criminal justice populations may
 Medi-Cal Managed Care Organizations                             be eligible for an extension of up to three months past
 Probation                                                       the 90-day episode, for a total treatment length of six
 Sheriff                                                         months if medically necessary.


70
                                                                                                      Exhibit 1 Page 82
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 76 of 131 Page ID
                                    #:4573
                                                                   Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
SAPC is targeting a launch date toward the end of
2016 for the new waiver services, but this timeline is    All Medi-Cal beneficiaries who qualify for SUD
dependent on County, State and Federal approvals.         services.
With the aim of expanding network adequacy, SAPC
is currently reaching out to providers to encourage       POTENTIAL PERFORMANCE METRICS
them to become DMC-certified. SAPC intends to
provide training and technical assistance to providers    ◆◆   Number of homeless individuals who are screened
seeking State DMC certification, including current             and identified as needing SUD treatment services
DMH providers who wish to also be certified for DMC.      ◆◆   Number of homeless individuals admitted to SUD
Network adequacy is also dependent on the ability of           treatment
DHCS to certify new providers and LOC, particularly
residential treatment facilities.                         ◆◆   Number/ percent of homeless individuals who
                                                               remained in treatment for at least 30 days
                                                          ◆◆   Number/percent of homeless individuals in
                                                               treatment who transitioned down to the next
                                                               appropriate level of care (e.g., withdrawal
                                                               to residential, residential to outpatient, and
                                                               outpatient to recovery services)

                                                          FUNDING
                                                          DMC-ODS will fund SUD services.




  CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


  Cities could facilitate the siting of residential SUD
  treatment facilities within their boundaries.

                                                                                                                  71
                                                                                                      Exhibit 1 Page 83
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 77 of 131 Page ID
                                       #:4574
 County of Los Angeles Homeless Initiative




     Strategy E3 | CREATE A COORDINATED SYSTEM
                                                                                                  Related to Strategy Brief 5.4

 Creating Partnerships for Effective Access and Utilization of ACA
 Services by Persons Experiencing Homelessness
 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              1. Identify and Share Information
                                                                 Establish practices to enable homeless service
     Direct the Health Agency to report back to
                                                                 providers to share information on homeless clients to
     the Board with recommendations to develop
                                                                 determine enrollment status, assigned health plan and
     partnerships between health plans, health care
                                                                 health care provider, to the extent permitted by law.
     providers, and homeless service providers to:
                                                                 Frequently, individuals experiencing homelessness
         1. Identify and share information;                      who receive services from homeless service providers
         2. Emphasize case management for health                 are asked questions about their insurance type and
            care services;                                       health plan provider. Many are uncertain of their
                                                                 enrollment status. Technology and consents allowing
         3. Promote health literacy education; and
                                                                 health plans to cross-reference enrollees with clients
         4. Connect the homeless to health care and              in the Homeless Management Information System
            services.                                            (HMIS) and automatically update the client’s health
                                                                 plan information in HMIS would be beneficial. On
                                                                 the health plan provider side, a report could then be
                                                                 generated for the health plans informing them of the
                                                                 homeless service program in which the client is enrolled
 LEAD AGENCY                                                     and/or the most updated client contact information.

 Health Services                                                 2. Case Management for Health Care Services
                                                                 The needs of many persons experiencing homelessness
 COLLABORATING                                                   are complex and, for those with the greatest
 DEPARTMENTS/AGENCIES                                            vulnerabilities, pro-active health care treatment can
                                                                 either be difficult to access or be a lower priority for
 Community-based providers                                       the person, thereby leading to high costs in public and
 Children and Family Services                                    private systems. In essence, ensuring that persons
 FEMA Emergency Food and Shelter Program                         with complex health needs, who are experiencing
 Public Health                                                   homelessness, are linked to supportive field-based
 Public Library                                                  case management will increase the likelihood that
 Mental Health
                                                                 they will proactively access needed health care services
 Public Social Services
                                                                 (i.e, health, mental health, and substance use disorder
 Housing Authority of the City of Los Angeles
                                                                 services). For example, housing and homeless service
 Housing Authority of the County of Los Angeles
                                                                 providers are well-positioned to deliver the types of
 Los Angeles Homeless Services Authority
                                                                 services recommended for inclusion in the Health
 Medi-Cal Managed Care Organizations
 Probation                                                       Homes model, including housing navigation; care
 Sheriff                                                         coordination; transportation; health education; etc.,
 Skilled Nursing Facilities                                      though these services could be provided beyond health
                                                                 homes if Medi-Cal funding were available.
72
                                                                                                      Exhibit 1 Page 84
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 78 of 131 Page ID
                                    #:4575
                                                                     Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                       POPULATION(S) TARGETED &
                                                            OTHER CATEGORIZATIONS
3. Health Literacy Education                                Homeless Medi-Cal beneficiaries
Create a health literacy education program for homeless
clients by funding community-based organizations with       POTENTIAL PERFORMANCE METRICS
experience in health consumer education to create and
execute the education program. This program would           ◆◆   Percentage of homeless clients attending education
focus on educating homeless clients and those working            programs who are still enrolled in Medi-Cal the
with homeless clients on both enrollment and renewing            following year
health coverage (Medi-Cal), and how to navigate the         ◆◆   Percentage of people attending education
health care system and access care, in particular within         programs connected to primary care physicians
managed care organizations.                                      (PCPs)
4. Connect Homeless People to Health Care and               ◆◆   Health outcomes of homeless clients participating
Services                                                         in education programs
Utilize the adult Coordinated Entry System (CES) and        ◆◆   Percentage of eligible persons enrolled in HMIS
the Homeless Families Solutions System (HFSS) to                 with a health care provider identified
connect homeless people to the Medi-Cal application
process, health care providers, health plans, and housing
resources. CES and HFSS assessment tools gather             FUNDING
self-reported information about persons experiencing        Current Medi-Cal revenue, for some of the activities
homelessness, including: insurance and health plan          listed above in the description section.
enrollment; physical health; mental health; substance
use; and resulting impacts on housing stability. There
is potential to gather more targeted information via
these assessments (or brief supplemental assessments)
that could assist housing providers, in conjunction with
the health plans, to confirm eligibility for health care
services.




  CONNECTION TO CITIES
      SAME

      COMPLEMENTARY

  3   NO CITY ROLE


                                                                                                                    73
                                                                                                        Exhibit 1 Page 85
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 79 of 131 Page ID
                                       #:4576
 County of Los Angeles Homeless Initiative




     Strategy E4 | CREATE A COORDINATED SYSTEM                       PHASE 1
                                                                                                   Related to Strategy Brief 6.2

 First Responders Training

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The proposed training program would educate law
                                                                 enforcement, fire departments, and paramedics, i.e., first
     Direct the Sheriff ’s Department to develop:
                                                                 responders, about the complex and diverse needs of the
           1. a training program and implementation              unsheltered homeless population and how to connect
              plan for law enforcement, fire                     homeless individuals to appropriate services, so as to
              departments and paramedics throughout              better prepare first responders when interacting with
              Los Angeles County, including but                  people experiencing unsheltered homelessness. The
              not limited to the LA County Sheriff ’s            proposed training would emphasize awareness of, and
              Department (LASD) and the Los Angeles              strategies for dealing with, situations that arise among
              Police Department (LAPD); and                      unsheltered homeless individuals due to an array of
           2. a Countywide protocol to address                   issues, such as, mental illness; alcohol and/or substance
              encampments and unsheltered                        abuse/addiction (training in overdose Narcan
              homelessness.                                      protection/prevention is one component for addressing
                                                                 substance abuse); co-occurring substance abuse and
                                                                 mental illness; and/or physical health ailments. LASD
                                                                 and other police agencies interested in participating
                                                                 in the training will develop the training and protocol
 LEAD AGENCY                                                     based on local and national best practices.

 Sheriff                                                         The proposed Countywide encampment/unsheltered
                                                                 homeless protocol would ensure that LA County, and
                                                                 police forces across the County, are responding to the
 COLLABORATING                                                   crises of encampments and unsheltered homelessness
 DEPARTMENTS/AGENCIES                                            in a manner that both improves efficiencies across
                                                                 jurisdictional boundaries and achieves more effective
 Fire
 Community and Senior Services                                   outcomes and collaboration among police agencies and
 Health Services                                                 homeless service providers.
 Los Angeles Homeless Services Authority
 LAPD
 Mental Health
 Probation
 Public Health
 Any first responder agencies Countywide that choose
 to be a part of this strategy




74
                                                                                                       Exhibit 1 Page 86
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 80 of 131 Page ID
                                    #:4577
                                                                    Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
At a minimum, the protocol must:
   • provide first responders with real time              Law enforcement, fire departments, and paramedics,
     information on service providers in the              i.e., first responders. Street homeless and homeless
     immediate area where they are engaging people        persons in encampments will benefit from the training
     on the streets and encampments with the              because they will be engaged with greater sensitivity and
     desirable end result being a warm transfer to a      understanding of their needs; however, the focus for
     homeless service provider who can continue the       this strategy is first responders. (The implementation
     engagement process, build rapport, and assist        of this strategy will complement the County’s Homeless
     the homeless individual to move into housing.        Encampment Protocol.)
   • address the needs of victims of domestic
     violence (DV) so that first responders are           POTENTIAL PERFORMANCE METRICS
     prepared when they engage couples/DV victims
     on the street and in encampments.                    ◆◆   Number of first responders trained
   • address the role of Adult Protective Services        ◆◆   Number of jurisdictions which adopt the
     (APS) in addressing the needs of endangered               countywide protocol
     seniors and dependent adults.
   • address best practices for serving the LGBT          FUNDING
     population.
                                                          There would be three tiers of costs:
   • incorporate the concepts of Trauma-Informed
                                                               1. development of the training/protocol;
     Care, as applicable to first responders.
                                                               2. the cost for trainers to deliver the training; and
                                                               3. payment of wages for those who attend the
                                                                  training. The training could be added to
                                                                  current training curricula of first responder
                                                                  agencies, which might reduce the associated
                                                                  cost. For the Sheriff ’s Department, this
                                                                  might include incorporating this training
                                                                  into the Crisis Intervention Training (CIT)
                                                                  recommended by the Mental Health Diversion
                                                                  Task Force, particularly given the high
                                                                  incidence of mental illness among homeless
                                                                  individuals living on the street and in
 CONNECTION TO CITIES                                             encampments.
 3   SAME
                                                          Each agency will absorb the cost of sending its first
     COMPLEMENTARY                                        responders to the training or seek any needed funding
     NO CITY ROLE
                                                          through the applicable annual budget process. The cost
                                                          for each trainee will include the cost of curriculum
                                                          development and the cost of the trainers.
 The strategy will be applicable to all first responder
 agencies countywide.

                                                                                                                   75
                                                                                                       Exhibit 1 Page 87
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 81 of 131 Page ID
                                       #:4578
 County of Los Angeles Homeless Initiative




     Strategy E5 | CREATE A COORDINATED SYSTEM                      PHASE 1
                                                                                                 Related to Strategy Brief 6.3

 Decriminalization Policy

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The criminalization of homelessness has long been seen
                                                                 in some communities as a strategy to address some of
     Direct the LA County Sheriff ’s Department
                                                                 the more visible aspects of homelessness; however,
     (LASD), in collaboration with the District
                                                                 over the past few years, there has been an increased
     Attorney (DA), Public Defender (PD), Assistant
                                                                 understanding that criminalization harms individuals
     Public Defender (APD), and Los Angeles
                                                                 and communities and in fact can make it more difficult
     Homeless Services Authority (LAHSA) to develop
                                                                 to address homelessness. With new efforts by the
     a decriminalization policy for use by the County
                                                                 Federal Government to encourage communities to roll
     and cities throughout the County.
                                                                 back these measures, there is an increased need for the
                                                                 County to build on current Sheriff ’s Department policy
                                                                 and practice and take a leading role in promoting the
                                                                 decriminalization of homelessness throughout Los
                                                                 Angeles County. The decriminalization policy should:

                                                                    1. Include a protocol that complements the
                                                                       County’s Homeless Encampment Protocol
                                                                       (the Encampment Protocol also includes
 LEAD AGENCY                                                           best practices that can be applied to street
                                                                       homelessness), to ensure that the County does
 Sheriff                                                               not disproportionately enforce existing County
                                                                       ordinances against homeless families and
                                                                       individuals;
 COLLABORATING                                                      2. Include a process to ensure greater
 DEPARTMENTS/AGENCIES                                                  collaboration between judicial agencies and
                                                                       local alternative courts, e.g., County Homeless
 Alternate Public Defender
                                                                       Court, DMH’s Co-Occurring disorders Court,
 District Attorney
                                                                       etc., to enable homeless individuals to address
 Probation                                                             citation fines before they become a warrant and
 Public Defender                                                       already-incurred warrants and fines, which are
 Los Angeles Homeless Services Authority                               often a barrier to services and housing; and,
 Law enforcement agencies from cities that choose to
                                                                    3. Support statewide efforts to stop criminalizing
 adopt a similar policy
                                                                       homelessness.
 Mental Health




76
                                                                                                     Exhibit 1 Page 88
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 82 of 131 Page ID
                                   #:4579
                                                            Approved Strategies to Combat Homelessness | February 2016




                                                    POPULATION(S) TARGETED &
                                                    OTHER CATEGORIZATIONS

                                                    All homeless populations, particularly homeless
                                                    individuals living on the street and in encampments

                                                    POTENTIAL PERFORMANCE METRICS
                                                    This recommendation does not apply to a specific
                                                    programs or services; therefore, the success will be
                                                    measured by a reduction across the County in policies
                                                    and practices which criminalize homelessness.


                                                    FUNDING
                                                    N/A. There is no direct cost associated with this
                                                    strategy.




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


The strategy could be implemented by each city in
the County.

                                                                                                            77
                                                                                                Exhibit 1 Page 89
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 83 of 131 Page ID
                                       #:4580
 County of Los Angeles Homeless Initiative




     Strategy E6 | CREATE A COORDINATED SYSTEM                      PHASE 1
                                                                                                  Related to Strategy Brief 6.4

 Countywide Outreach System

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              There would be at least one team in each Service
                                                                 Planning Area (SPA) of the County and each team
     Direct the Los Angeles Homeless Services
                                                                 should include the following staff: case manager(s),
     Authority, in conjunction with relevant County
                                                                 health outreach worker, mental health outreach worker,
     agencies and community based organizations,
                                                                 substance abuse provider, and LA Homeless Services
     to develop and implement a plan to leverage
                                                                 Authority Emergency Response Team personnel. As
     current outreach efforts and create a countywide
                                                                 needed, the teams would include outreach personnel
     network of multidisciplinary, integrated street-
                                                                 from agencies that specialize in engaging TAY, Veterans,
     based teams to identify, engage and connect, or
                                                                 victims of domestic violence (DV) and Families.
     re-connect, homeless individuals to interim and/
     or permanent housing and supportive services.
                                                                 The strategy requires a telephone hotline to connect
                                                                 to the street-based team(s) in each SPA with staff
                                                                 trained and well-versed in the services and housing
                                                                 opportunities in their respective SPA/region of the
                                                                 County.

                                                                 For this strategy to be successful, it is imperative that
 LEAD AGENCY                                                     all street teams operate with the same understanding
                                                                 of what it means to conduct outreach and what
 Los Angeles Homeless Services Authority (LAHSA)                 it means to engage homeless on the streets or in
                                                                 encampments.        Department of Health Services’
                                                                 County+City+Community (C3) project, including
 COLLABORATING                                                   a connection to Intensive Case Management
 DEPARTMENTS/AGENCIES                                            Services (ICMS), is an appropriate model to emulate.
                                                                 Additionally, the outreach teams need to be aware of
 Fire                                                            DV protocols and have a relationship with DV service
 Health Services                                                 providers. The definitions are as follows:
 Mental Health
 Probation                                                       Outreach
 Public Health                                                   Outreach is the critical first step toward locating and
 Public Social Services                                          identifying a homeless person who is not otherwise
 Sheriff                                                         contacting a government agency or service provider
 City of LA and any of the other 87 cities that would            who can connect him/her to available services and
   like to collaborate in this effort                            housing resources. Outreach is a means of educating
 United Way                                                      the community about available services, in this case
                                                                 for homeless individuals and families. Outreach is


78
                                                                                                      Exhibit 1 Page 90
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 84 of 131 Page ID
                                    #:4581
                                                                       Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                         POPULATION(S) TARGETED &
                                                              OTHER CATEGORIZATIONS
also a process for building a personal connection that
may play a role in helping a person improve his or her        Any individual, older adult, victim of domestic
housing, health status, or social support network.            violence, youth, or family experiencing homelessness
                                                              that is encountered during outreach and engagement
Engagement                                                    activities. Families identified will be directed to the
                                                              HFSS.
Engagement, when conducted properly, is a process
that establishes a trusting relationship that can lead to a
homeless person’s participation in services and housing.      POTENTIAL PERFORMANCE METRICS
The process begins after the initial street outreach          ◆◆   Number of contacts-duplicated and unduplicated
contact or, for example, when a homeless person
presents at an agency such as DPSS, a CES provider            ◆◆   Number of people connected to health, mental
agency, or an HFSS Family Support Center. The                      health, substance abuse treatment, sources of
engagement process can take weeks to months. There                 income
is no standard timeline for successful engagement and         ◆◆   Number of people connected to interim housing
an outreach worker/team should never be discouraged           ◆◆   Number of people permanently housed
by initial rejections of their offers to assist a homeless
                                                              ◆◆   Number/percentage of people permanently
individual. If an agency’s policies and resources do not
                                                                   housed who retain housing for 6, 12, and 24
allow for this time and consistent/persistent effort, the
                                                                   months
worker will more often than not fail at building the
necessary relationship and the homeless person will           ◆◆   Number/percentage of people permanently
likely not trust the next outreach worker/team who                 housed who return to homelessness after 6, 12,
tries to engage them and offer housing and services.               and 24 months


                                                              FUNDING
                                                              $3,000,000 in one-time HPI funding
  CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


  Cities could take an active role in the outreach/
  engagement effort and/or provide additional
  funding/resources to bolster the efforts in their
  community. Certain cities have provided funding, in
  the past, for homeless outreach and engagement.
  Sometimes this has been done through enhanced
  Business Improvement District (BID) teams that
  have been trained to engage and connect clients to
  homeless housing and services.

                                                                                                                      79
                                                                                                          Exhibit 1 Page 91
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 85 of 131 Page ID
                                       #:4582
 County of Los Angeles Homeless Initiative




     Strategy E7 | CREATE A COORDINATED SYSTEM
                                                                                           Related to Strategy Briefs 6.1 and 7.1

 Strengthen the Coordinated Entry System

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The move toward CES culminated with the
                                                                 implementation of the Federal “Opening Doors”
     Direct the Los Angeles Homeless Services                    Strategic Plan to prevent and end homelessness, the
     Authority (LAHSA), in collaboration with the                HEARTH Act, and the requirement that Continuums
     departments/agencies listed below, to assess                of Care (CoC) create a coordinated or centralized
     the adult Coordinated Entry System (CES), the               assessment and housing placement system. This
     Homeless Families Solutions System (HFSS), and              system must be used to prioritize access to housing
     the “under construction” coordinated system for             and services based on service need in order for a CoC
     transition age youth, develop a recommended                 to be eligible for federal homeless assistance funding.
     plan to strengthen these three related systems,             Coordinated entry is the process through which people
     and submit the plan for consideration.                      experiencing homelessness or at-risk of homelessness
                                                                 can easily access crisis services through multiple,
                                                                 coordinated entry points, have their needs assessed and
                                                                 prioritized consistently, and, based upon those needs,
                                                                 be connected with appropriate housing interventions
 LEAD AGENCY                                                     and supportive services. For special sub-populations,
                                                                 such as victims fleeing domestic violence or human
 Los Angeles Homeless Services Authority (LAHSA)                 trafficking, or those who are HIV-positive, CES must
                                                                 ensure that data-tracking and matching protocols do
                                                                 not conflict with confidentiality provisions to maintain
 COLLABORATING                                                   individual safety and overall well-being.
 DEPARTMENTS/AGENCIES
                                                                 The County and City of Los Angeles have come a long
 Community-based homeless service and housing
                                                                 way in coordinating the delivery of homeless services
 providers
                                                                 and housing. Over the last several years, there has been
 Community Development Commission                                greater service integration and cooperation among
 Children and Family Services                                    County departments, city agencies and community
 Fire                                                            organizations. For example, in early 2013 CES for single
 Health Services                                                 adults rolled out in Skid Row and is now operational
 Mental Health                                                   in all SPAs and coordinates housing and supportive
 Probation                                                       services not only with the County and City of Los
 Public Health                                                   Angeles, but with networks of over 100 local housing
 Public Social Services                                          providers as well. CES could be strengthened through
 Sheriff                                                         more standardization and an enhanced administrative/
 Housing Authority of the City of Los Angeles                    technology infrastructure for the coordinated entry
 Housing Authority of the County of Los Angeles                  systems for single adults and families, as well as the
                                                                 youth system which is currently in pilot. In fiscal year
 United Way – Home for Good
                                                                 2014-15, 9,720 individuals were assessed for homeless
                                                                 services and roughly 1,738 were housed.
80
                                                                                                        Exhibit 1 Page 92
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 86 of 131 Page ID
                                    #:4583
                                                                   Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
The plan to strengthen CES and HFSS should include,
but should not be limited to, the following three         All homeless populations and sub-populations
elements:
   1. Strengthen the network of housing locators in       POTENTIAL PERFORMANCE METRICS
      each service planning area (SPA) to enhance
      communication, capitalize on best practices and     ◆◆   Number of permanent housing placements
      housing/real-estate expertise in securing units,    ◆◆   Length of time from VI-SPDAT screening to
      increase efficiency, and minimize duplication of         housing
      landlord contacts.
                                                          ◆◆   Number of persons engaged and assessed (in
   2. Develop and implement a common core                      relation to the Point-in-Time Homeless Count)
      curriculum training for outreach workers, case
                                                          ◆◆   Number of matches completed resulting in
      managers and other staff participating in CES,
                                                               housing
      inclusive of the various applicable protocols and
      processes, as well as how others, such as local     ◆◆   Number/percentage of people permanently
      law enforcement, should be directed to access            housed who retain housing for 6, 12, and 24
      CES.                                                     months
   3. Implement the following database                    ◆◆   Number/percentage of people permanently
      improvements to the CES module within the                housed who return to homelessness after 6, 12,
      Homeless Management Information System                   and 24 months
      (HMIS): A) Assess the CES/HMIS platform to          ◆◆   Percent of permanent housing resources matched
      enhance functionality for local users, including         to homeless clients through CES
      the development of a system design workflow;
                                                          ◆◆   Number of persons successfully diverted from the
      B) Review and evaluate new user training for
                                                               homeless services system
      CES/HMIS, including the time to receive HMIS
      log-ins and identify process improvements
      to remedy deficiencies; and C) Identify data        FUNDING
      software that can support a CES/HMIS report
      feature by service planning area (SPA) and site     ◆◆   $2 million of one-time Homeless Prevention
      specific reports, as well as a proposed budget           Initiative funding.
      for implementing this reporting feature.            ◆◆   Emergency Solutions Grant (ESG) funding is a
                                                               potential funding source from the County and
 CONNECTION TO CITIES                                          those cities which receive ESG funding.
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE

 Cities could contribute funding to CES to support
 the connection of homeless populations within
 city boundaries to stable housing and supportive
 services.

                                                                                                                 81
                                                                                                     Exhibit 1 Page 93
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 87 of 131 Page ID
                                       #:4584
 County of Los Angeles Homeless Initiative




     Strategy E8 | CREATE A COORDINATED SYSTEM                      PHASE 1
                                                                                                  Related to Strategy Brief 7.2

 Enhance the Emergency Shelter System

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The emergency shelter system should be enhanced to
                                                                 be an effective point-of-access to and component of an
     Direct the Los Angeles Homeless Services
                                                                 integrated homeless services system. An adequate crisis
     Authority (LAHSA) to enhance the emergency
                                                                 housing system ensures that individuals, families, and
     shelter system, as described herein.
                                                                 youth have a safe place to stay in the short-term, with
                                                                 access to resources and services that will help them exit
                                                                 homelessness quickly – optimally within 30 days

                                                                 The emergency shelter system should be enhanced as
                                                                 follows:
                                                                    1. Keep shelters open 24-hours a day/7 days a
                                                                       week. This would enable the shelter system to
                                                                       serve as a staging ground to triage/assess clients
                                                                       for housing, health, mental health, substance
                                                                       use disorder, and social service needs,
                                                                       particularly for outreach and engagement
                                                                       teams.
 LEAD AGENCY                                                        2. Transform emergency shelters and transitional
                                                                       housing into interim/bridge housing from
 Los Angeles Homeless Services Authority (LAHSA)                       which homeless families/individuals/youth
                                                                       could transition to the best suited form of
                                                                       permanent housing, such as rapid re-housing
 COLLABORATING                                                         or permanent supportive housing. Housing
 DEPARTMENTS/AGENCIES                                                  location search assistance should be provided
                                                                       at each shelter by community-based housing
 Animal Care and Control                                               locators, since such assistance is key to ensuring
 Children and Family Services                                          that the shelter system operates as effectively
 Community Development Commission                                      as possible with enough “throughputs” to
 Community and Senior Services                                         move people out of the shelter system, thereby
 Health Services                                                       creating shelter capacity for additional
 Housing Authority of the City of Los Angeles                          homeless families/individuals/youth, including
 Housing Authority of the County of Los Angeles                        individuals and families fleeing domestic
 Mental Health                                                         violence.
 Probation                                                          3. Establish “low threshold” common criteria
 Public Health                                                         for shelter eligibility across the county so that
 Public Social Services                                                homeless families/individuals/youth can easily
 Sheriff                                                               enter and remain in shelter without restrictive

82
                                                                                                      Exhibit 1 Page 94
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 88 of 131 Page ID
                                    #:4585
                                                                     Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                       POPULATION(S) TARGETED &
                                                            OTHER CATEGORIZATIONS
       requirements that either preempt entry into the
       shelter system or force people to leave before       All homeless populations
       they can transition to permanent housing.
   4. Fully utilize the shelter bed assignment              POTENTIAL PERFORMANCE METRICS
      system in LAHSA’s Homeless Management
      Information System so that any provider               ◆◆   Number and percentage of individuals, families,
      seeking a shelter bed could readily identify any           and youth who exit to permanent housing from
      available beds.                                            emergency shelter (broken out by type of housing
                                                                 obtained, population, and Service Planning Area
   5. When possible, ensure that there is storage for
                                                                 (SPA)
      belongings.
                                                            ◆◆   Number of days from housing referral for
   6. There needs to be confidentiality for those
                                                                 a family/individual in a shelter to housing
      fleeing domestic violence and others who
                                                                 placement (broken out by type of housing
      require it.
                                                                 obtained, population, and SPA)
   7. If shelters cannot accommodate pets for
                                                            ◆◆   Number and percentage of individuals, families,
      homeless individuals and families seeking
                                                                 and youth place into permanent housing from a
      shelter, have Animal Care and Control make
                                                                 shelter who have retained housing after 12 months
      alternative arrangements for pets.
                                                                 (by SPA)
There should also be a “diversion” component that helps     ◆◆   Number and percentage of disengagements from
at-risk households avoid entering shelter if alternatives        the shelter system without permanent housing or
can be identified and implemented, e.g. remaining in             an acceptable alternative
their current housing and/or placement into stable          ◆◆   Returns to shelter within 6 and 12 months
housing elsewhere, which might include living with
family/and or friends.
                                                            FUNDING
                                                            ◆◆   $1.5million in one-time HPI funds.
                                                            ◆◆   Los Angeles City will need to make a
  CONNECTION TO CITIES                                           corresponding commitment to keep shelters open
                                                                 24/7.
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


  Cities could contribute funding for bridge/interim
  housing to address homelessness within city
  boundaries. The other potential role for cities is to
  modify emergency shelter conditional use permits
  that do not currently permit 24-hour a day/7-day a
  week operations.

                                                                                                                   83
                                                                                                       Exhibit 1 Page 95
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 89 of 131 Page ID
                                       #:4586
 County of Los Angeles Homeless Initiative




     Strategy E9 | CREATE A COORDINATED SYSTEM
                                                                                                  Related to Strategy Brief 8.4

 Discharge Data Tracking System

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              As part of an overall effort to improve and enhance
                                                                 effective discharge planning processes to reduce and
     Direct the Los Angeles Homeless Services
                                                                 prevent homelessness within LA County, a consistent
     Authority (LAHSA), in collaboration with DHS,
                                                                 approach to tracking and identifying homeless persons
     LASD, DPH, DMH, and DCFS, to develop a
                                                                 and those at risk of being homeless upon discharge
     consistent, systemic approach to tracking and
                                                                 is critical. There is currently no consistent method
     identifying people in an institution or residential
                                                                 of identifying and tracking current and potentially
     setting who were homeless upon entry or who are
                                                                 homeless persons in jails, hospitals, the foster care
     at risk of being homeless upon discharge.
                                                                 system, or other public systems which may discharge
                                                                 individuals into homelessness. To the extent permitted
                                                                 by law, such identification is key to the implementation
                                                                 of effective and appropriate discharge planning.

                                                                 The main components of the system would include:
                                                                    • Adopt common data elements with definitions
                                                                      to be incorporated into data and reporting
                                                                      structures within County departments involved
 LEAD AGENCY                                                          in discharge planning.
                                                                    • An update of LAHSA’s Homeless Management
 Los Angeles Homeless Services Authority (LAHSA)                      Information System data collection fields to
                                                                      track and report on homeless clients who were
                                                                      discharged from institutions.
 COLLABORATING
                                                                    • Utilize the County Enterprise Linkages Project
 DEPARTMENTS/AGENCIES
                                                                      to capture data and produce reports that
 Children and Family Services                                         can be used to measure progress in reducing
 Health Services                                                      homelessness and regularly inform discharge
 Mental Health                                                        planning processes.
 Probation
 Public Health
 Sheriff
 Private Hospitals
 Cities that operate jails




84
                                                                                                      Exhibit 1 Page 96
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 90 of 131 Page ID
                                   #:4587
                                                            Approved Strategies to Combat Homelessness | February 2016




                                                   POPULATION(S) TARGETED &
                                                   OTHER CATEGORIZATIONS

                                                   Currently or potentially homeless persons, including
                                                   the older adult population, who are in an institution or
                                                   receive residential services from LASD, DMH, DHS,
                                                   DPH, DCFS, private hospitals, and city jails.

                                                   POTENTIAL PERFORMANCE METRICS
                                                   ◆◆   The rate of participation of agencies in utilizing
                                                        the system and capturing data
                                                   ◆◆   The quality of data produced
                                                   ◆◆   Increase in homeless prevention activities before
                                                        people are discharged


                                                   FUNDING
                                                   Each agency will absorb its own costs.




CONNECTION TO CITIES
    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities that operate jails could utilize the same
approach to data tracking

                                                                                                            85
                                                                                                Exhibit 1 Page 97
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 91 of 131 Page ID
                                       #:4588
 County of Los Angeles Homeless Initiative




     Strategy E10 | CREATE A COORDINATED SYSTEM
                                                                                                  Related to Strategy Brief 9.4

 Regional Coordination of Los Angeles County Housing Authorities

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The Housing Authorities of Los Angeles County
                                                                 (HACoLA) and City (HACLA) have responded to
     Direct the Housing Authority of the County of
                                                                 local, state, and federal efforts to end homelessness by
     Los Angeles, in collaboration with the Housing
                                                                 engaging in various collaborative activities that have
     Authority of the City of Los Angeles, to convene an
                                                                 proven to be beneficial to families and individuals in
     ongoing, quarterly Homeless Issues Roundtable
                                                                 need across the County, such as:
     of all public housing authorities in Los Angeles
     County, for the purpose of identifying common                  • Partnership with the Los Angeles Homeless
     issues related to combating homelessness and                     Services Authority (LAHSA) and the United
     developing more integrated housing policies                      Way of Greater Los Angeles to develop and
     to assist homeless families and individuals.                     utilize coordinated access systems that match
     As appropriate, invite the the Departments of                    homeless clients with housing resources and
                                                                      supportive services that meet their specific
     Community and Senior Services, Health Services
                                                                      needs.
     and Mental Health, and community providers
     with subject matter expertise in housing to                    • Interagency agreements for several housing
     participate in the Roundtable.                                   programs that allow families to locate units
                                                                      in either jurisdiction by eliminating the
                                                                      cumbersome “portability” process.
                                                                    • Creation of a universal housing assistance
 LEAD AGENCY                                                          application that eliminates the duplicative effort
                                                                      of completing several different applications
 Housing Authority of the County of Los Angeles                       when applying for multiple housing programs
                                                                      across both Housing Authorities.
 COLLABORATING                                                      • Alignment of policy, where possible, to
 DEPARTMENTS/AGENCIES                                                 facilitate a uniform eligibility determination
                                                                      standard across both Housing Authorities.
 Chief Executive Office
 City Housing Authorities
 Housing Authority of the City of Los Angeles                    This history of collaboration between HACoLA and
 Los Angeles Homeless Services Authority                         HACLA provides a foundation to institutionalize
                                                                 ongoing collaboration across all public housing
                                                                 authorities in the County with the goal of maximizing
                                                                 the positive impact on homeless families and
                                                                 individuals.




86
                                                                                                      Exhibit 1 Page 98
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 92 of 131 Page ID
                                   #:4589
                                                                 Approved Strategies to Combat Homelessness | February 2016




                                                        POPULATION(S) TARGETED &
                                                        OTHER CATEGORIZATIONS

                                                        Homeless populations with subsidized housing needs.

                                                        POTENTIAL PERFORMANCE METRICS
                                                        ◆◆   Number of policies harmonized/integrated
                                                             between agencies
                                                        ◆◆   Number of forms standardized/harmonized
                                                             between agencies


                                                        FUNDING
                                                        NA – This strategy does not require any funding to be
                                                        implemented.




CONNECTION TO CITIES
    SAME

3   COMPLEMENTARY

    NO CITY ROLE


Cities which operate their own public housing
authorities can ensure that their housing authorities
participate in the Homeless Issues Roundtable.

                                                                                                                 87
                                                                                                     Exhibit 1 Page 99
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 93 of 131 Page ID
                                       #:4590
 County of Los Angeles Homeless Initiative




     Strategy E11 | CREATE A COORDINATED SYSTEM

 County Specialist Support Team

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Homeless families and individuals often have difficulty
                                                                 navigating County service systems and accessing
     Direct the Chief Executive Officer, in collaboration
                                                                 the services which they need, even when assisted
     with the departments listed below, to establish
                                                                 by a community-based homeless case manager. To
     a countywide team of specialists to consult with
                                                                 address this problem and support a countywide
     community-based homeless case managers
                                                                 system of community-based homeless case managers,
     throughout the County.
                                                                 a countywide team of specialists is needed throughout
                                                                 the County. The team would consist of an appropriate
                                                                 representative from the Department of Children
                                                                 and Family Services, Department of Health Services,
                                                                 Department of Mental Health, Department of Public
                                                                 Health, Department of Public Social Services, and
                                                                 Probation). One of the participating departments
                                                                 would designate a manager to lead the team.

                                                                 The team would consult with community-based
                                                                 homeless case managers throughout the County via
 LEAD AGENCY
                                                                 phone, e-mail, and live chat, and perform the following
                                                                 functions, as needed:
 Chief Executive Office
                                                                    1. intervene within their own departments
 COLLABORATING                                                         on behalf of specific homeless families and
                                                                       individuals;
 DEPARTMENTS/AGENCIES
                                                                    2. consult among themselves; and
 Children and Family Services
                                                                    3. identify systemic barriers that would then be
 Health Services
                                                                       addressed at a department-wide or countywide
 Los Angeles Homeless Services Authority
                                                                       level.
 Mental Health
 Public Health
 Public Social Services
 Probation Department




88
                                                                                                   Exhibit 1 Page 100
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 94 of 131 Page ID
                                  #:4591
                                                Approved Strategies to Combat Homelessness | February 2016




                                       POPULATION(S) TARGETED &
                                       OTHER CATEGORIZATIONS

                                       Homeless families and individuals, including victims of
                                       domestic violence and the older adult population.

                                       POTENTIAL PERFORMANCE METRICS
                                       ◆◆   Number of contacts with the team and team
                                            member
                                       ◆◆   Number and type of positive outcomes overall and
                                            by team member
                                       ◆◆   Number of systemic barriers identified
                                       ◆◆   Number of systemic barriers resolved


                                       FUNDING
                                       Each department would absorb the cost of its team
                                       member, with the possible exception of the department
                                       providing the manager to lead the team.




CONNECTION TO CITIES
    SAME

    COMPLEMENTARY

3   NO CITY ROLE


                                                                                              89
                                                                                 Exhibit 1 Page 101
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 95 of 131 Page ID
                                       #:4592
 County of Los Angeles Homeless Initiative




     Strategy E12 | CREATE A COORDINATED SYSTEM

 Enhanced Data Sharing and Tracking

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Data sharing and the development of homeless
                                                                 performance targets are central to the development and
     Direct the Chief Executive Office and the Los
                                                                 effective functioning of a coordinated system to combat
     Angeles Homeless Services Authority (LAHSA)
                                                                 homelessness.
     to develop and implement a plan to enhance data
     sharing and tracking, as described herein.
                                                                 The following actions are recommended:
                                                                    1. Implement common categories for tracking
                                                                       homelessness across key County departments
                                                                       that touch or serve a large proportion of
                                                                       homeless residents, that differentiates between:
                                                                 		    • Those who are literally homeless using the
                                                                         U.S. Department of Housing and Urban
                                                                         Development’s (HUD’s) definition;
 LEAD AGENCY                                                     		    • Those who are at imminent risk of
                                                                         homelessness using HUD’s definition; and
 Chief Executive Office                                          		    • Those who are homeless under the
 Housing Authority of the County of Los Angeles                          individual department’s definition, but do
                                                                         not fall within the HUD definition.
 COLLABORATING                                                      2. Identify the costs for implementing homeless
 DEPARTMENTS/AGENCIES                                                  data collection on a monthly basis in the
                                                                       Departments of Public Social Services,
 Children and Family Services                                          Children and Family Services, Health Services,
 Community Development Commission                                      Mental Health, Public Health, Probation,
 Community and Senior Services                                         Sheriff and the Community Development
 Health Services                                                       Commission. If there are no data elements
 Hospital Association of Southern California                           to “flag” homelessness in departmental data
 Housing Authority of the City of Los Angeles                          systems, develop and implement a plan to add
 Housing Authority of the County of Los Angeles                        and utilize such departmental data markers.
 Los Angeles County Office of Education
 Mental Health
 Probation
 Public Health
 Public Housing Authorities
 Public Social Services
 Sheriff
 United Way
90
                                                                                                   Exhibit 1 Page 102
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 96 of 131 Page ID
                                   #:4593
                                                                  Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                     POPULATION(S) TARGETED &
                                                          OTHER CATEGORIZATIONS
  3. Develop a plan to make LAHSA a full partner
     in the Enterprise Linkages Project (ELP) data        All homeless populations
     warehouse, which will include the uploading
     of Homeless Management Information System            POTENTIAL PERFORMANCE METRICS
     records to the ELP data warehouse on the same
     basis as the County departments participating        To be determined
     in ELP, and access for LAHSA to County
     department data in ELP, to the extent permitted
                                                          FUNDING
     by law.
  4. Work with County Counsel to explore the use          $1 million in one-time HPI funding
     of passive consent, to the extent permitted by
     law (including Health Insurance Portability
     and Accountability Act (HIPAA)), for ELP
     participating departments working with
     vulnerable homeless populations. This consent
     only relates to use of ELP data at an individual
     level, not at an aggregate level, as no consent is
     required for the use of deidentified ELP data for
     program planning and evaluation.
  5. Develop Countywide targets to reduce
     chronic, veteran, family, single adult and TAY
     homelessness.




 CONNECTION TO CITIES
     SAME

 3   COMPLEMENTARY

     NO CITY ROLE


 Cities with Public Housing Authorities could adopt
 the common method of data tracking described in
 number 1 above.

                                                                                                               91
                                                                                                  Exhibit 1 Page 103
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 97 of 131 Page ID
                                       #:4594
 County of Los Angeles Homeless Initiative




     Strategy E13 | CREATE A COORDINATED SYSTEM
                                                                                                  Related to Strategy Brief 9.2

 Coordination of Funding for Supportive Housing

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              Supportive housing is an innovative and proven
                                                                 solution that combines affordable housing with services
     Instruct the Director of the Community
                                                                 that help people who face the most complex challenges
     Development Commission/Housing Authority of
     the County of Los Angeles and the Los Angeles               to live with stability, autonomy and dignity. Supportive
     Homeless Services Authority, in consultation with           housing has been shown to have positive effects on
     the Department of Mental Health, the Housing                housing stability, employment, mental and physical
     Authority of the City of Los Angeles and the Los            health, and school attendance. In addition, supportive
     Angeles City Housing and Community Investment               housing is cost-effective as cost studies across the
     Department, to:                                             country demonstrate that supportive housing results in
         •    Align priorities and processes in order to         tenants’ decreased use of homeless shelters, hospitals,
              maximize capital, operating, and service           emergency rooms, jails and prisons and therefore
              funding for supportive housing.                    is often less costly than continued homelessness.
                                                                 Furthermore, supportive housing benefits communities
         •    Develop a coordinated funding application
              and award process to dramatically reduce           by improving the safety of neighborhoods, beautifying
              the time required to assemble project              city blocks with new or rehabilitated properties, and
              financing, with the goal of:                       increasing or stabilizing property values over time.
              >    Attracting cities to participate in a
                                                                 Given the importance of supportive housing, there
                   one-stop shop for all local capital and
                   funding commitments.                          are multiple public agencies in Los Angeles County
                                                                 that regularly provide funding for the capital costs
              >    Allowing funders to be more strategic         associated with the development of supportive housing.
                   in the allocation of funds, while
                                                                 Enhanced coordination among these public agencies
                   maximizing the leveraging of State and
                                                                 would increase the efficiency of the current funding
                   Federal funds available to the region.
                                                                 system and thereby streamline the development of
              >    Creating a more streamlined and               supportive housing.
                   predictable system for developers,
                   allowing them to maximize their
                   production by creating more certainty
                   about the availability of funds.
              >    Expanding to include other private
                   and public funders through the Home
                   for Good Funders Collaborative to
                   maximize and leverage additional
                   resources, including funds for services
                   and other activities designed to
                   operate and strengthen supportive
                   housing.


92
                                                                                                    Exhibit 1 Page 104
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 98 of 131 Page ID
                                    #:4595
                                                            Approved Strategies to Combat Homelessness | February 2016




LEAD AGENCIES                                       POPULATION(S) TARGETED &
                                                    OTHER CATEGORIZATIONS
Community Developmet Commission
Los Angeles Homeless Services Authority             All homeless populations, but primarily chronically
                                                    homeless individuals
COLLABORATING
DEPARTMENTS/AGENCIES                                POTENTIAL PERFORMANCE METRICS
Health Services                                     Increase in the number of supportive housing units
Housing Authority of the County of Los Angeles
Housing Authority of the City of Los Angeles
Los Angeles City Housing and Community Investment
                                                    FUNDING
 Department                                         Not applicable
Mental Health




 CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE


 Cities which provide funding for the development
 of supportive housing could participate in the
 recommended ongoing working group.

                                                                                                          93
                                                                                             Exhibit 1 Page 105
     Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 99 of 131 Page ID
                                       #:4596
 County of Los Angeles Homeless Initiative




     Strategy E14 | CREATE A COORDINATED SYSTEM

 Enhanced Services for Transition Age Youth

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              As directed by the Board on December 15, 2015, County
                                                                 Departments and Community-Based Organizations
     Direct the Chief Executive Office (CEO) to work             specializing in providing services to homeless youth
     with the Los Angeles Homeless Services Authority            (up to age 24) collaborated to: (1) discuss TAY
     to provide additional funding to support the                homeless service needs; (2) identify gaps in available
     expansion of the Youth Coordinated Entry                    homeless services; and (3) discuss opportunities for
     System (CES) and programs providing housing                 enhanced coordination that would strengthen the
     navigation, access/drop-in centers, shelter, after          homeless service delivery system for youth. Together,
     care/case management and transitional housing               the group identified LAHSA’s Housing Inventory for
     for youth. Funding will be allocated based on               TAY (Homeless Initiative Board Letter Attachment
     geographic burden and need, as determined                   7) and the Directory of Services for Homeless Youth
     by the 2015 Homeless Count results for the Los              (https://www.ourchildrenla.org/community-center/
     Angeles, Glendale, Pasadena and Long Beach                  directory/) developed by Our Children Los Angeles
     Continuums of Care.                                         (including its online app), as the most extensive, current
                                                                 inventories of available TAY homeless services. With
     Direct the Los Angeles Homeless Services                    respect to the $5 million earmarked by the Board on
     Authority to work with the CEO, key county                  December 15, 2015, strengthening the TAY homeless
     departments, the Los Angeles County Office of               services system and enhancing the shelter system
     Education and a Community-Based Organization                for youth, after care and transitional housing were
     (CBO) serving mainstream youth to design a                  identified as key service enhancements.
     Youth Housing Stability Assessment pilot where
     one or more county departments, one or more                 As homeless TAY are identified, a coordinated
     school districts, and a CBO serving mainstream              homeless service system is vital. Strengthening and
     youth will administer a quick prescreening tool             providing additional access/drop-in centers where
     to determine if a youth should be referred to the           housing navigation options could be provided and
     Youth CES.                                                  expanding the current Youth CES by including TAY
                                                                 specific scoring and eligibility criteria is key to support
     Direct the CEO and the Los Angeles Homeless                 the increased number of homeless youth in the County
                                                                 and ensuring access to homeless services.
     Services Authority to work with the Los Angeles
     Coalition to End Youth Homelessness (LACEYH)
                                                                 One or more county departments, one or more school
     to increase and maximize collaboration between
                                                                 districts, and a CBO serving mainstream youth could
     County agencies and community-based
                                                                 pilot the practice of proactively assessing the housing
     organizations serving homeless youth.
                                                                 status of TAY to identify those who are potentially
                                                                 homeless/at-risk of homelessness. The pilot will assess
                                                                 the impact of this routine assessment on the mainstream
                                                                 system’s ability to link homeless TAY, or those at risk
                                                                 of homelessness to homeless/homeless prevention

94
                                                                                                      Exhibit 1 Page 106
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 100 of 131 Page ID
                                    #:4597
                                                                    Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                    POPULATION(S) TARGETED &
                                                         OTHER CATEGORIZATIONS
services and enhance opportunities for coordination.
By assessing the housing status of TAY served within     Transition Age Youth
the mainstream system, homeless/at-risk TAY may be
identified sooner and diverted from homelessness or      POTENTIAL PERFORMANCE METRICS
the duration of the TAY’s homelessness may be reduced.
                                                         ◆◆     The number of TAY who are housed
Lastly, strengthening the ongoing collaboration
                                                         ◆◆     The number of TAY who maintain housing
between County departments and community-based
organizations serving homeless youth is intended to      ◆◆     The number of TAY who become self-sufficient
result in:                                               ◆◆     The number of TAY who are prevented from
   1. the development of strategies to better                   becoming homeless
      coordinate services, resources and funding for
      TAY experiencing homelessness and housing
                                                         FUNDING
      instability;
   2. identification of additional system gaps and       ◆◆     $2 million one-time Homeless Prevention
      solutions to fill those gaps; and                         Initiative Funding to support expanded
   3. bringing to scale solutions and best practices            shelter, transitional housing and after care/case
      that meet the housing and service needs of                management services
      TAY experiencing homelessness and housing          ◆◆     $1 million one-time Homeless Prevention
      instability.                                              Initiative Funding to support housing navigation,
                                                                access/drop-in centers and enhancement of the
                                                                Youth CES
                                                         ◆◆     $2 million one-time Homeless Prevention
LEAD AGENCIES                                                   Initiative Funding earmarked under Strategy B3,
Chief Executive Office                                          Rapid Re-housing
Los Angeles Homeless Services Authority                  ◆◆     All of this funding will be administered by
                                                                LAHSA.
COLLABORATING
DEPARTMENTS/AGENCIES
Children and Family Services                                  CONNECTION TO CITIES
Community -Based Organizations
                                                                  SAME
Community Development Commission
Health Services                                               3   COMPLEMENTARY
Mental Health
                                                                  NO CITY ROLE
Office of Education
Probation
Public Health                                                 Cities could contribute additional funding to support
Public Social Services                                        the key homeless services identified and proactively
                                                              assess the housing status of TAY who receive
                                                              services from city departments.

                                                                                                                 95
                                                                                                    Exhibit 1 Page 107
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 101 of 131 Page ID
                                     #:4598
 County of Los Angeles Homeless Initiative




     Strategy E15 | CREATE A COORDINATED SYSTEM

 Homeless Voter Registration and Access to Vital Records

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The Registrar Recorder has been enhancing voter
                                                                 registration opportunities for homeless populations
     Direct the Registrar-Recorder to collaborate with
                                                                 and organizations that serve the homeless throughout
     the Los Angeles Homeless Services Authority
                                                                 Los Angeles County as a result of:
     (LAHSA) and other County departments and
     homeless/housing service providers to enhance                  1. A desire to lay the foundation for reaching out
     training and outreach efforts to homeless                         to communities who may have a greater chance
     service providers and County agencies that                        of not being registered through the new Motor
     serve homeless individuals, families and TAY                      Voter law, which automatically registers to vote
     by providing assistance in helping homeless                       all eligible voters when they obtain or renew
                                                                       their driver’s license at the Department of
     citizens register to vote and access vital records,
                                                                       Motor Vehicles (DMV).
     as described herein.
                                                                    2. Being contacted by homeless services agencies
                                                                       requesting voter registration information, and
                                                                       realizing this was an area where additional
 LEAD AGENCY                                                           outreach was needed.
 Registrar Recorder
                                                                 The Registrar Recorder offers a variety of outreach
 COLLABORATING                                                   support which includes training, voter registration
                                                                 cards, tracking of voter registration, and educational
 DEPARTMENTS/AGENCIES
                                                                 materials in various languages (with an emphasis
 Beaches and Harbors                                             on best practices and rules specific for registering
 Children and Family Services                                    homeless populations), in addition to information on
 Community and Senior Services                                   how to access vital records (birth, death and marriage
 Health Services                                                 certificates).
 Homeless Service Providers
 Mental Health                                                   Next steps for enhancing educational information and
 Military and Veterans Affairs                                   conducting more targeted outreach and engagement
 Parks and Recreation                                            on voter registration and access to vital records include:
 Public Health
 Public Library                                                     1. Finalize a single-page document that educates
 Public Social Services                                                individuals and organizations on voting rights.
 Housing Authority of the City of Los Angeles                       2. Connect with LAHSA and other collaborating
 Housing Authority of the County of Los Angeles                        agencies to discuss enhancements to training
 Los Angeles Homeless Services Authority                               on voter registration and how to access needed
 Probation                                                             vital records.
 Sheriff                                                            3. Place voter poling facilities, when possible,
 United Way                                                            within a reasonable proximity of homeless
                                                                       shelters and services.
96
                                                                                                     Exhibit 1 Page 108
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 102 of 131 Page ID
                                   #:4599
                                                 Approved Strategies to Combat Homelessness | February 2016




                                        POPULATION(S) TARGETED &
                                        OTHER CATEGORIZATIONS

                                        All homeless populations

                                        POTENTIAL PERFORMANCE METRICS
                                        ◆◆   Number of trainings conducted per quarter
                                        ◆◆   Number of homeless individuals/families/TAY
                                             registered to vote per quarter
                                        ◆◆   Number of homeless individuals/families/TAY
                                             provided with vital records per quarter


                                        FUNDING
                                        Costs will be absorbed by the Registrar-Recorder




CONNECTION TO CITIES
    SAME

    COMPLEMENTARY

3   NO CITY ROLE


                                                                                               97
                                                                                  Exhibit 1 Page 109
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 103 of 131 Page ID
                                     #:4600
 County of Los Angeles Homeless Initiative




     Strategy E16 | CREATE A COORDINATED SYSTEM
                                                                                      Related to Strategy Briefs 5.1, 5.2, and 5.5

 Affordable Care Act Opportunities

 POPULATION IMPACT

     3 ALL         3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
     RECOMMENDATION                                              The extension of full-scope Medi-Cal eligibility to
                                                                 almost all homeless individuals under the Affordable
     Direct the Health Agency to maximize the                    Care Act (ACA) creates a range of critical new
     contribution of the Affordable Care Act to                  opportunities to combat homelessness, including:
     combating homelessness, by aggressively
                                                                    • Federal and state revenue to pay for physical
     pursuing the nine goals related to homelessness                  health, mental health, and substance use
     in the Health Agency’s Strategic Priorities, with                disorder services;
     emphasis on: (1) maximizing revenue through
                                                                    • Potential additional funding under WPC,
     the Whole Person Care (WPC) pilots and Health
                                                                      which is included in the State’s new 1115
     Homes; and (2) providing integrated physical
                                                                      Medicaid waiver, effective January 1, 2016;
     health, mental health and substance use disorder
     services to address the unique needs of the                    • Potential additional funding under the Health
     homeless population within the larger health care                Homes Benefit (Section 2703 of the ACA)
                                                                      which the State proposes to implement in Los
     system.
                                                                      Angeles County on January 1, 2018 for eligible
                                                                      beneficiaries with serious mental illness and for
                                                                      all others six months later.

 LEAD AGENCY
                                                                 On September 29, 2015, the newly-formed County
 Health Agency
                                                                 Health Agency identified homelessness as one of its
                                                                 top priority areas and released nine goals related to
 COLLABORATING                                                   homelessness. These goals focus on strengthening
 DEPARTMENTS/AGENCIES                                            the partnerships between the Agency, health plans,
                                                                 County departments, and homeless service providers,
 Children and Family Services                                    in addition to addressing the unique needs of homeless
 Community-Based Providers                                       clients within the broader health care delivery system.
 Health Services                                                 As such, pursuit of these goals, in conjunction with
 Hospital Association of Southern California                     the other recommended Homeless Initiative strategies,
 Housing Authority of the City of Los Angeles                    is the best way to maximize the contribution of the
 Housing Authority of the County of Los Angeles                  Affordable Care Act to combating homelessness.
 Los Angeles Homeless Services Authority
 Medi-Cal Managed Care Organizations                             The Health Agency’s goals regarding homelessness are:
 Mental Health
                                                                 Goal 1
 Private Hospitals                                               Evaluate and reconfigure, as needed, housing and
 Probation                                                       homeless services within the Agency and Departments
 Public Health                                                   to facilitate improved outcomes for homeless
 Public Social Services                                          clients, including but not limited to the reduction/
 Sheriff                                                         elimination of eligibility barriers and greater sharing

98
                                                                                                      Exhibit 1 Page 110
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 104 of 131 Page ID
                                    #:4601
                                                                     Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                       available interim and permanent residential options
                                                            appropriately matched to various need indicators
                                                            (e.g., Medi-cal necessity, accessibility, level of on-site
of Departmental resources, to ensure that resources are
                                                            services, neighborhood, age).
available to homeless clients regardless of where they
present.
                                                            Goal 7
                                                            Obtain Medi-Cal coverage, when possible, and
Goal 2                                                      successfully link individuals, where clinically
Develop an accurate way to identify homeless clients,
                                                            appropriate, to comprehensive, integrated health
and those at risk of homelessness, currently served
                                                            services that are delivered in a way that is tailored for
across the three Departments (e.g., development of a
                                                            the unique needs of homeless individuals.
real-time unduplicated database, flag within shared
client record) for the purpose of identifying priority
clients who are determined to be likely to benefit from     Goal 8
services from multiple Departments to regain health         Develop screening questions for those conditions that
and residential stability.                                  lead to homelessness that could be incorporated into the
                                                            practices of all three Departments along with methods
                                                            and plans to link individuals to needed supports and
Goal 3                                                      services as part of the delivery of health care, mental
Develop and implement shared standards and practices
                                                            health and public health services.
for ensuring a full range of housing, health, and
prevention services are able to be delivered to clients
based on client-specific needs.                             Goal 9
                                                            Engage in policy development and technical assistance
                                                            activities to enhance the availability of high-quality,
Goal 4                                                      affordable, stable housing stock within LA County.
Improve and expand upon multidisciplinary street
engagement teams capable of effectively engaging
homeless people living outdoors throughout the              The Health Agency goals strive to capitalize on the
County with the express goal of securing interim and        opportunities presented by the ACA by:
permanent housing.                                             1. having no wrong entry points or ‘doors’ to care;
                                                               2. integrating an array of physical health, mental
Goal 5                                                            health, and substance use disorder (SUD)
Develop and open a range of “bridge” residential                  services;
services that provide low-barrier, welcoming programs          3. remaining sensitive to the unique realities
(e.g., sobering centers; day centers with showers, meals,         and lived experiences of homeless patients
and health services; recuperative care; detox centers;            by maintaining a level of ‘homeless cultural
stabilization housing; congregate supervised living;              competence’; and
and other effective bridges to permanent housing) for
                                                               4. effectively challenging public entities and
homeless individuals with complex health conditions
                                                                  community-based organizations to work
in high density neighborhoods (e.g., Skid Row,
Hollywood, Venice) and in unincorporated areas of LA              together in unprecedented ways to maximize
County.                                                           services to those who lack stable housing/
                                                                  shelter including new strategies, systems, and
                                                                  platforms to aggressively enroll and retain
Goal 6                                                            chronically homeless individuals on Medi-Cal.
Maintain a real-time inventory of available residential
slots, funded and usable by all three Departments, that
facilitate immediate placement of homeless clients into
                                                                                                                  99
                                                                                                     Exhibit 1 Page 111
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 105 of 131 Page ID
                                   #:4602
             County of Los Angeles Homeless Initiative




             Affordable Care Act Opportunities continued

             POPULATION(S) TARGETED &
             OTHER CATEGORIZATIONS

             Homeless families and individuals enrolled in
             Medi-Cal

             POTENTIAL PERFORMANCE METRICS
             To be determined


             FUNDING
             Medi-Cal




               CONNECTION TO CITIES
                     SAME

                     COMPLEMENTARY

               3     NO CITY ROLE




            100
                                                                 Exhibit 1 Page 112
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 106 of 131 Page ID
                                   #:4603
                                              Approved Strategies to Combat Homelessness | February 2016




                                                                                           101
                                                                               Exhibit 1 Page 113
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 107 of 131 Page ID
                                     #:4604
 County of Los Angeles Homeless Initiative




    Strategy E17 | CREATE A COORDINATED SYSTEM

 Regional Homelessness Advisory Council and Implementation
 Coordination
 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY      3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                    DESCRIPTION
      RECOMMENDATION                                                Regional Strategic Alignment
                                                                    The purpose of a Regional Homelessness Advisory
      •   Direct LAHSA to convene a public-private                  Council is to provide an enduring forum for broad-
          Regional Homelessness Advisory Council                    based, collaborative and strategic leadership on
          to ensure broad-based collective strategic                homelessness in Los Angeles County in alignment with
          leadership.                                               Home For Good. The Advisory Council would facilitate
      •   Direct LAHSA to establish an                              wide understanding and acceptance of national and
          intergovernmental Homeless Strategy                       local best practices, and communicate goals, barriers
          Implementation Group jointly with                         and progress to community stakeholders.
          County public administrative leaders, Los
          Angeles City public administrative leaders                Objectives for a Los Angeles Regional Homelessness
          and LAHSA to coordinate the ongoing                       Advisory Council include:
          implementation of the approved homeless
          strategies.                                                  1. Provide strategic leadership to all homeless
                                                                          system stakeholders, including consumers,
                                                                          providers of housing and services, public
                                                                          funders, private philanthropy, and public
 LEAD AGENCY                                                              officials.
 Los Angeles Homeless Services Authority
                                                                       2. Support implementation of best practices
 COLLABORATING                                                            and evidence-based approaches to homeless
                                                                          programming and services.
 DEPARTMENTS/AGENCIES
                                                                       3. Promote alignment of funding across all
 Chief Executive Office                LA City Housing &                  sectors (e.g. public mainstream, private non-
 Children and Family                    Community Investment              governmental, and homeless-specific) and the
  Services                             Dept.                              leveraging of resources in the most effective
 Community Development                 Various LA City public             way possible.
  Commission                            administrative agencies
 Health Services                       Office of Education             4. Coordinate programmatic approaches across
 Mental Health                         United Way of Greater              all homeless system providers and mainstream
 Probation                              Los Angeles                       systems.
 Public Health                         LA County Continuum of
                                                                       5. Support a regional strategic response to identify
 Public Social Services                 Care leadership
 Sheriff                               Philanthropy                       and resolve the primary factors contributing to
 Housing Authority of the               representatives                   housing instability and homelessness.
  City of Los Angeles                  Business Leadership             6. Identify and articulate artificial barriers across
 Housing Authority of the              Community-based                    geographic and political spheres, in order to
  County of Los Angeles                 organizations                     eliminate them.


102
                                                                                                       Exhibit 1 Page 114
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 108 of 131 Page ID
                                    #:4605
                                                                    Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                                      POPULATION(S) TARGETED &
                                                           OTHER CATEGORIZATIONS
   7. Influence mainstream systems to ensure access
      and accountability to homeless consumers.            All homeless populations, including the older adult
   8. Track progress and evaluate results.                 population.


Intergovernmental Implementation Support                   POTENTIAL PERFORMANCE METRICS
The purpose of a joint LA County-City Homeless
                                                           ◆◆   Homeless population decrease/increase
Strategy Implementation Group is to provide ongoing
leadership support and oversight of the implementation     ◆◆   Length of time individuals/families remain
of aligned homeless system strategies. A formally               homeless
convened body will ensure an ongoing forum for high-       ◆◆   Housing placement and retention for all homeless
level coordination across jurisdictions between public          sub-populations
administrative agencies charged with implementation        ◆◆   Recidivism (return to homelessness)
of aligned homelessness strategies, including but
                                                           ◆◆   New entrants to all system points – outreach,
not limited to, tracking metrics, removing barriers,
                                                                shelter, transitional housing, rapid re-housing,
resolving conflicts, promoting shared responsibility,
                                                                permanent subsidized housing and permanent
and maximizing the effective utilization of resources by
                                                                supportive housing by referral source
the respective agencies.

                                                           FUNDING
                                                           No funding required. Existing administrative funding
                                                           for departments and LAHSA will cover the cost of the
                                                           needed staff time.




  CONNECTION TO CITIES
      SAME

  3   COMPLEMENTARY

      NO CITY ROLE




                                                                                                                103
                                                                                                    Exhibit 1 Page 115
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 109 of 131 Page ID
                                   #:4606
 County of Los Angeles Homeless Initiative




104
                                                                 Exhibit 1 Page 116
        Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 110 of 131 Page ID
                                           #:4607
                                                                             Approved Strategies to Combat Homelessness | February 2016




     Strategy F
     Increase Affordable/
     Homeless Housing                                              Recommended Strategies to Combat Homelessness | February 2016




INTRODUCTION




     The lack of affordable housing overall and homeless housing in particular                     Los Angeles County
     contributes substantially to the current crisis of homelessness. The County and
                                                                                                   Homeless Initiative
     cities throughout the region can increase the availability of both affordable and
     homeless housing though a combination of land use policy and subsidies for
     housing development.




On August 17, 2015, the Los Angeles County Board              SCOPE OF HOMELESS CRISIS
                                                                                                                 105
of Supervisors launched the Homeless Initiative to            The homeless crisis in Los Angeles County has been
                                                                                                   Exhibit 1 Page 117
                                                              increasing and demands an urgent, coordinated
combat the homeless crisis that continues to plague           response from the County, cities, and community
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 111 of 131 Page ID
                                     #:4608
 County of Los Angeles Homeless Initiative




    Strategy F1 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                  Related to Strategy Brief 2.1

 Promote Regional SB 2 Compliance and Implementation

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             SB 2 (Cedillo) is enacted state legislation that requires
                                                                 each city and County (for the unincorporated areas) to:
      Direct the Department of Regional Planning
      to secure consultant assistance to develop a
      Countywide SB 2 strategy, which encompasses                   1. identify at least one zone where emergency
      the following:                                                   shelters are permitted as a matter of right; and
         1. drafting an SB 2 model ordinance and                    2. treat transitional and supportive housing as
            set of best practices for distribution to                  a residential use of property, subject only to
            jurisdictions throughout Los Angeles                       restrictions that apply to other residential
            County; and                                                dwellings of the same type in the same zone.
         2. consulting with jurisdictions to promote
            compliance and/or implementation of                  SB 2 was crafted with the objective not only of ensuring
            SB 2.                                                that emergency shelters, transitional housing, and
                                                                 supportive housing are permitted in each jurisdiction,
      These actions should occur in partnership with
                                                                 but also to ensure a realistic potential for development,
      the State Department of Housing and Community
                                                                 when there is a willing, private developer with adequate
      Development and cities.
                                                                 funding.

                                                                 While the County is in full compliance with SB 2 in the
LEAD AGENCY                                                      unincorporated areas, a number of cities in the County
                                                                 are not in compliance with SB 2.
Regional Planning

COLLABORATING
DEPARTMENTS/AGENCIES
None




106
                                                                                                    Exhibit 1 Page 118
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 112 of 131 Page ID
                                   #:4609
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                      POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS

                                                      All homeless populations are impacted.

                                                      POTENTIAL PERFORMANCE METRICS
                                                      ◆◆   Number of cities that adopt ordinances that
                                                           comply with SB 2
                                                      ◆◆   Number of emergency shelter, transitional
                                                           housing, and supportive housing projects
                                                           permited by right as a result of zoning code
                                                           changes made by participating jurisdictions


                                                      FUNDING
                                                      $75,000 in one-time Homeless Prevention Initiative
                                                      funds to secure consultant to assist with development
                                                      and implementation plan to encourage countywide
                                                      compliance with SB 2.




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


County is in compliance with SB 2. All local
jurisdictions are required to be in compliance with
SB 2.

                                                                                                            107
                                                                                                Exhibit 1 Page 119
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 113 of 131 Page ID
                                     #:4610
 County of Los Angeles Homeless Initiative




    Strategy F2 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                 Related to Strategy Brief 2.2

 Linkage Fee Nexus Study

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             An Affordable Housing Benefit Fee program
                                                                 (alternatively referred to as a housing impact fee or
      Direct the Department of Regional Planning to
                                                                 linkage fee program) in the unincorporated areas of the
      conduct a nexus study for the development of an
                                                                 County would charge a fee on all new development to
      Affordable Housing Benefit program ordinance,
                                                                 support the production of affordable/homeless housing
      as referenced in the December 8, 2015 Board
                                                                 and preservation of existing affordable/homeless
      motion on equitable development tools.
                                                                 housing. The fee would contribute to County affordable
                                                                 housing programs, including bridge housing, rapid re-
                                                                 re-housing, and permanent supportive housing.

                                                                 A nexus study is necessary for the County to adopt a
                                                                 linkage fee for affordable housing. The purpose of the
                                                                 nexus study would be to accomplish the following:
                                                                    a. Document the nexus between new
                                                                       development and the need for more affordable
                                                                       housing;
 LEAD AGENCY
                                                                    b. Quantify the maximum fees that can legally
 Regional Planning                                                     be charged for commercial and residential
                                                                       development; and
 COLLABORATING                                                      c. Make recommendations about the appropriate
 DEPARTMENTS/AGENCIES                                                  fee levels with a goal to not adversely impacting
                                                                       potential new development.
 None
                                                                 The study should be conducted consistent with the
                                                                 goal of flexibility and adaptability to local economic
                                                                 conditions through some of the following key
                                                                 considerations:
                                                                    • Assess appropriate fee rates for specific industry
                                                                      types;
                                                                    • Explore potential exemptions for industries
                                                                      that would otherwise bear an unfair burden
                                                                      from the fee program;
                                                                    • Set thresholds so that fee amounts vary by
                                                                      project size; and
                                                                    • Explore applying fees in high-growth zones,
                                                                      expanding residential areas or near transit.
108
                                                                                                   Exhibit 1 Page 120
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 114 of 131 Page ID
                                   #:4611
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                      POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS

                                                      All homeless populations

                                                      POTENTIAL PERFORMANCE METRICS
                                                      ◆◆   Amount of fees received
                                                      ◆◆   Number of affordable housing units constructed


                                                      FUNDING
                                                      $450,000 in one-time Homeless Prevention Initiative
                                                      funds to secure consultant to conduct a nexus study for
                                                      a linkage fee for all new development.




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


Each city which does not already have a Linkage Fee
could conduct a nexus study and then implement
a Linkage Fee, subject to the results of the nexus
study.

                                                                                                            109
                                                                                                Exhibit 1 Page 121
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 115 of 131 Page ID
                                     #:4612
 County of Los Angeles Homeless Initiative




    Strategy F3 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                  Related to Strategy Brief 2.3

 Support Inclusionary Zoning for Affordable Housing Rental Units

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             Inclusionary housing, also known as inclusionary
                                                                 zoning or mixed-income housing, is a policy tool that
      Instruct the Chief Executive Officer and the
                                                                 requires or encourages private housing developers to
      Sacramento advocates to support amendment
                                                                 include a certain percentage of income-restricted units
      or clarification of the Costa-Hawkins Rental
                                                                 within new market rate residential developments. The
      Housing Act to allow for an inclusionary housing
                                                                 Costa-Hawkins Act, enacted in 1995, provides owners
      requirement for new rental housing.
                                                                 in rent control communities the right to establish
                                                                 initial rental rates when there is a change in occupancy
                                                                 of a dwelling unit and exempts housing constructed
                                                                 after 1995 from local rent controls. California courts
                                                                 have interpreted the Costa-Hawkins Act to mean
                                                                 that inclusionary zoning is prohibited for all newly-
                                                                 constructed rental units. Specifically, in Palmer/Sixth
                                                                 Street Properties v. City of Los Angeles (175 Cal.
                                                                 App. 4th. 1396 (2009), the Court of Appeals (Second
                                                                 District)) held that the Costa-Hawkins Act preempted
 LEAD AGENCY                                                     local inclusionary housing ordinances for new rental
                                                                 units.
 Chief Executive Office
                                                                 Los Angeles County (LAC) could support amending
 COLLABORATING                                                   or clarifying the interpretation of the Costa-Hawkins
 DEPARTMENTS/AGENCIES                                            Rental Housing Act (Costa-Hawkins Act) to allow
                                                                 an inclusionary housing requirement for new rental
 None
                                                                 housing. Such authority would apply to the County for
                                                                 the unincorporated areas and to each of the 88 cities
                                                                 in the County within its own boundaries. Support for
                                                                 such a proposal would be consistent with the County’s
                                                                 State Legislative Agenda, section 5.1 Housing and
                                                                 Community Development, which reads: “Support
                                                                 proposals that provide incentives to local governments
                                                                 and/or developers to increase and protect affordable
                                                                 housing and flexibility for counties to promote a
                                                                 diversity of affordable housing types through local
                                                                 policies.”




110
                                                                                                    Exhibit 1 Page 122
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 116 of 131 Page ID
                                   #:4613
                                                                Approved Strategies to Combat Homelessness | February 2016




                                                       POPULATION(S) TARGETED &
                                                       OTHER CATEGORIZATIONS

                                                       All homeless populations

                                                       POTENTIAL PERFORMANCE METRICS
                                                       ◆◆   Number of cities adopting inclusionary zoning
                                                            ordinances
                                                       ◆◆   Number and type of affordable housing units
                                                            created as a result of inclusionary zoning
                                                            ordinances adopted by the County and cities


                                                       FUNDING
                                                       No funding required




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


Cities could also advocate for an amendment or
clarification of the Costa-Hawkins Rental Housing
Act to allow for an inclusionary housing requirement
for new rental housing.

                                                                                                             111
                                                                                                 Exhibit 1 Page 123
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 117 of 131 Page ID
                                     #:4614
 County of Los Angeles Homeless Initiative




    Strategy F4 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                  Related to Strategy Brief 2.4

 Development of Second Dwelling Units Pilot Program

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             In 2003, the California Legislature passed AB 1866,
                                                                 which explicitly encouraged the development of
      Direct the Department of Regional Planning to
                                                                 second units on single-family lots. It precluded cities
      work with the the Community Development
                                                                 from requiring discretionary actions in approving such
      Commission, Chief Executive Office, and
                                                                 projects, and established relatively simple guidelines
      Department of Public Works to develop and
                                                                 for approval. Some cities have adopted local ordinances
      recommend for Board approval a Second
                                                                 and some have taken additional actions to help
      Dwelling Unit Pilot Program that:
                                                                 homeowners build second units. For example, the City
         1. expedites the review and approval                    of Santa Cruz made second units a centerpiece of its
            processes to facilitate the development of           affordable housing strategy by providing pre-reviewed
            second units on single-family lots in the            architectural plans, waiving fees for permitting
            unincorporated areas of the County;                  and processing, and providing a free manual with
         2. provides technical assistance to                     instructions about the development and permitting
            homeowners, such as pre-approved                     process. The City also helped arrange financing with a
            architectual plans that would not require            local credit union to qualify homeowners for a period
            extensive engineering approvals; and                 of time. This example shows how the locality removed
         3. provides County incentives to assist                 barriers, and actively encouraged residents to pursue
            homeowners in constructing new or                    this type of development.
            preserving existing, unpermitted second
            units in exchange for providing long-                The County of Los Angeles has adopted an ordinance
            term affordability covenants or requiring            specifically regulating second units. The opportunity
            recipients to accept Section 8 vouchers,             exists to develop processes to further facilitate the
            such as:                                             development of new second units and the preservation
                                                                 of existing,unpermitted second units. Similar
      		      a. waiving or reducing permit fees and/
                                                                 opportunities exist in cities throughout the County.
                 or utility/sewer hookup charges;
                                                                 Construction cost of second dwelling units on single-
      		      b. working with Community                          family lots can be substantially less than creating a new
                 Development Financial Institutions or           unit of supportive housing because there would be no
                 banks to provide easy-to-access low-            land costs involved. Per the Community Development
                 interest loans; ) and/or                        Commission, the cost of building a new unit exceeds
      		      c. providing grants that could use a mix           $300,000 compared to the cost of developing a second
                 of conventional home improvement                dwelling unit that can range from $25,000 to $150,000,
                 loans, loan guarantees and CDBG or              depending on the size of the unit.
                 other funds.




112
                                                                                                    Exhibit 1 Page 124
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 118 of 131 Page ID
                                    #:4615
                                                               Approved Strategies to Combat Homelessness | February 2016




LEAD AGENCY                                           POPULATION(S) TARGETED &
                                                      OTHER CATEGORIZATIONS
Regional Planning
Community Development Commission                      All homeless populations

COLLABORATING                                         POTENTIAL PERFORMANCE METRICS
DEPARTMENTS/AGENCIES
                                                      ◆◆   Number of second dwelling units approved under
Chief Executive Office                                     new program
Public Works
                                                      ◆◆   Number of households with a housing subsidy
                                                           housed in a second dwelling unit under new
                                                           program


                                                      FUNDING
                                                      $550,000 in one-time HPI funds for pilot project
                                                      ($500,000 pilot project to fund grants and/or loans and/
                                                      or loan guarantees and $50,000 for administration)




 CONNECTION TO CITIES
 3    SAME

      COMPLEMENTARY

      NO CITY ROLE


 Each city could develop a program to promote the
 development of second dwelling units, which could
 be specifically tied to subsidized and/or homeless
 housing.

                                                                                                            113
                                                                                                Exhibit 1 Page 125
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 119 of 131 Page ID
                                     #:4616
 County of Los Angeles Homeless Initiative




    Strategy F5 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                    Related to Strategy Brief 2.5

 Incentive Zoning/Value Capture Strategies

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN         3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             Incentive Zoning (IZ)/Value Capture (VC) is the
                                                                 concept that investments such as new transportation
      Instruct the Department of Regional Planning
                                                                 infrastructure and planning actions such as a zone
      (DRP) to secure a consultant to assess the
                                                                 change or density bonus can increase land values,
      feasibility of implementing various Incentive
                                                                 generating increased profit opportunities for private
      Zoning/Value Capture strategies, including those
                                                                 landowners. Value capture strategies seek to redirect
      outlined in DRP’s Equity Development Tools
                                                                 some of the increases in land values for public good.
      report provided to the Board on June 24, 2015,
                                                                 Value capture strategies include:
      and in conjunction with the Board’s December
      15, 2015 motion on equitable development tools.               1. Public Benefits Zoning;
      The consultant, with the direction of DRP, would              2. Incentive Zoning/Density Bonus;
      be tasked with:                                               3. Housing Overlay Zoning;
         • coordinating with jurisdictions and                      4. Tax Increment Financing;
           stakeholders in the County to develop an
           inventory of best practices on incentive                 5. Community Benefits Agreements;
           zoning/value capture strategies;                         6. Special Assessment Districts;
         • Assessing the market conditions of                       7. Development Agreements;
           the various unincorporated areas to                      8. Infrastructure Financing Districts; and
           determine where and which Inventive
           Zoning/Value Capture strategies would be                 9. Business Improvement Districts.
           most practical and effective; and
                                                                 Incentive Zoning/Value Capture strategies could
         • Identifying potential uses of the generated
                                                                 generate funding to support the preservation of existing
           funds.
                                                                 affordable/homeless housing and/or construction of
                                                                 new affordable/homeless housing units. Such funding
                                                                 could be used for a range of specific uses, from preserving
                                                                 existing Single Room Occupancy (residential) hotels
 LEAD AGENCY                                                     to construction of permanent supportive housing and
                                                                 workforce housing.
 Regional Planning

 COLLABORATING
 DEPARTMENTS/AGENCIES
 Community Development Commission




114
                                                                                                      Exhibit 1 Page 126
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 120 of 131 Page ID
                                   #:4617
                                                               Approved Strategies to Combat Homelessness | February 2016




                                                       POPULATION(S) TARGETED &
                                                       OTHER CATEGORIZATIONS

                                                       All homeless populations

                                                       POTENTIAL PERFORMANCE METRICS
                                                       Number of housing units preserved/developed with
                                                       funding generated through implementation of Incentive
                                                       Zoning/Value Capture Strategies


                                                       FUNDING
                                                       $50,000 from one-time HPI funds to secure a consultant
                                                       to assess the feasibility of implementing Incentive
                                                       Zoning/Value Capture strategies in the unincorporated
                                                       areas.




CONNECTION TO CITIES
3   SAME

    COMPLEMENTARY

    NO CITY ROLE


Each city could systematically review opportunities
to utilize Incentive Zoning/Value Capture strategies
to preserve and/or develop affordable/homeless
housing.

                                                                                                            115
                                                                                                Exhibit 1 Page 127
  Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 121 of 131 Page ID
                                     #:4618
 County of Los Angeles Homeless Initiative




    Strategy F6 | INCREASE AFFORDABLE/HOMELESS HOUSING
                                                                                                  Related to Strategy Brief 2.6

 Using Public Land for Homeless Housing

 POPULATION IMPACT

      3 ALL        3 FAMILIES           3 TAY   3 SINGLE ADULT     3 VETERAN        3 CHRONICALLY HOMELESS ADULT

                                                                 DESCRIPTION
      RECOMMENDATION                                             In Los Angeles County, there are opportunities for
                                                                 using public land for affordable housing on many
      Instruct the Chief Executive Office’s Real Estate
      Division and the Community Development                     different types of sites, including vacant publicly
      Commission to work in collaboration with the               owned land, under-utilized sites, parcels where existing
      departments of Internal Services, Fire, Health             public facilities are no longer needed, and as part
      Services, Libraries, Parks and Recreation, Public          of the development of new public facilities such as
      Works, Regional Planning, and Sheriff, to assess           community centers, libraries, fire stations, and police
      the feasibility of making County-owned property
                                                                 stations. Discounted public land can provide a valuable
      available for the development of housing for
      homeless families/individuals, and develop a               subsidy to the development of affordable housing, as
      public land development strategy/program that              well as facilitate the development of affordable housing
      shall include:                                             in transit-accessible, amenity-rich locations. The joint
          1. a comprehensive list of available County            development of public facilities and housing properties
              land suitable for housing, including               can lead to infrastructure cost savings, better design,
              identification of the top five most suitable       and more accessible public services.
              properties ;
          2. governing structure options, such as an             Opportunities that support using public land for
              agency authorized to own, hold, prepare,           homeless housing include:
              and dispose of public land for affordable
              housing;                                              • AB 2135, which provides affordable housing
                                                                      projects the right of first refusal to obtain
          3. identification of funds that can be used
              for pre-development of properties;                      surplus land held by local governments, gives
                                                                      project developers more time to negotiate the
          4. partnership opportunities with non-profit                purchase of the surplus land, and allows the
              developers, if appropriate; and
                                                                      land to be sold for less than fair market value as
          5. policies to:                                             a developer incentive; and
      		 a. identify and protect publicly owned                     • Establishing a Joint Powers Authority to
                  sites that are good for affordable
                  housing;                                            acquire, hold, and dispose of public land for
                                                                      housing.
      		 b. define affordability levels on public
                  land, e.g., homeless, very-low income,
                  low-income, etc.;                              Various examples of discounted public land are
                                                                 available throughout the country. Examples of Public
      		 c. engage communities in the
                  development process;                           Land being used for Affordable Housing in Los Angeles
                                                                 County include:
      		 d. link publicly owned land to other
                  housing subsidies; and                            • Affordable Housing on Metro Joint
      		 e. reduce the cost of development                            Development Sites;
                  through public investment in public               • Affordable Housing on Los Angeles Unified
                  land set aside for housing.                         School District property;

116
                                                                                                    Exhibit 1 Page 128
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 122 of 131 Page ID
                                    #:4619
                                                           Approved Strategies to Combat Homelessness | February 2016




DESCRIPTION continued                              POPULATION(S) TARGETED &
                                                   OTHER CATEGORIZATIONS
   • Homeless Housing on surplus Department of
     Motor Vehicle site in Hollywood;              All homeless populations
   • Affordable Housing on land purchased by
     former redevelopment agencies; and            POTENTIAL PERFORMANCE METRICS
   • Housing for Homeless Veterans on U.S.         Number of housing units developed for homeless
     Department of Veteran Affairs Property in     people on County and other publicly-owned properties
     Westwood.

                                                   FUNDING
                                                   No cost to conduct the feasibility assessment and
                                                   develop the strategy/program.
LEAD AGENCY

Chief Executive Office
Community Development Commission

COLLABORATING
DEPARTMENTS/AGENCIES
Fire
Health Services
Library
Internal Services Department
Parks and Recreation
Regional Planning
Sheriff




  CONNECTION TO CITIES
  3   SAME

      COMPLEMENTARY

      NO CITY ROLE


  Each city could pursue development of homeless
  housing on city-owned property.

                                                                                                        117
                                                                                            Exhibit 1 Page 129
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 123 of 131 Page ID
                                   #:4620
           County of Los Angeles Homeless Initiative




                                                       INTENTIONALLY LEFT BLANK




          118
                                                                             Exhibit 1 Page 130
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 124 of 131 Page ID
                                   #:4621
                                             Approved Strategies to Combat Homelessness | February 2016




Addenda




                                                                   Los Angeles County
                                                                   Homeless Initiative




                                                                                          119
                                                                               Exhibit 1 Page 131
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 125 of 131 Page ID
                                   #:4622
     County of Los Angeles Homeless Initiative                                                                                     Addendum A


                                             Summary of Approved Funding
                                                                                                        APPROVED FUNDING
Focus Area/Approved Strategy
                                                                                           HPI-NCC*             Department Funding
A. PREVENT HOMELESSNESS
A1       Homeless Prevention Program for Families                                             0                 $5 million one-time
                                                                                                          CalWORKs Fraud Incentives (DPSS)
A2       Discharge Planning Guidelines                                                        0                           0
A3       Housing Authority Family Reunification Program                                       0                           0
A4       Discharges From Foster Care and Juvenile Probation                                   0                           0
B. SUBSIDIZE HOUSING
B1       Provide Subsidized Housing to Homeless Disabled Individuals Pursuing SSI         $3,725,000         $1 million one-time SB 678
                                                                                                                 funding (Probation)
                                                                                                             $4 million one-time AB 109
                                                                                                                       funding
B2       Expand Interim Assistance Reimbursement (IAR) to additional County                   0                           0
         Departments and Los Angeles Homeless Services Authority
B3       Partner with Cities to Expand Rapid Re-Housing                                  $8,000,000**        $11 million one-time SB 678
                                                                                                                 funding (Probation)
                                                                                                              $7 million one-time AB 109
                                                                                                                        funding
B4       Facilitate Utilization of Federal Housing Subsidies                              $2,000,000                      0
B5       Expand General Relief Housing Subsidies                                              0           Interim Assistance Reimbursement
                                                                                                          of Rental Subsidies and redirected
                                                                                                            NCC savings resulting from ACA
                                                                                                              impact on MSUDRP (DPSS)
B6       Family Reunification Housing Subsidy                                             $1,000,000      $2 million in one-time funding plus
                                                                                                            Reinvestment of Out-of-Home
                                                                                                              Placement savings (DCFS)
B7       Interim/Bridge Housing for those Exiting Institutions                            $3,250,000        $3.4 million one-time SB 678
                                                                                                                 funding (Probation)
                                                                                                            $4.6 million one-time AB 109
                                                                                                                       funding
B8       Housing Choice Vouchers for Permanent Supportive Housing                             0                           0
C. INCREASE INCOME
C1       Enhance the CalWORKs Subsidized Employment Program for Homeless Families             0           CalWORKs Subsidized Employment
                                                                                                                     (DPSS)
C2       Increase Employment for Homeless Adults by Supporting Social Enterprises         $2,000,000                      0
C3       Expand Targeted Recruitment and Hiring Process to Homeless/Recently Homeless         0                           0
         People to Increase Access to County Jobs
C4       Establish a Countywide SSI Advocacy Program for People Experiencing                  0           Current SSIMAP Funding (DPSS)***
         Homelessness or At Risk of Homelessness
C5       Establish a Countywide Veterans Benefits Advocacy Program for Veterans            $1,200,000                     0
         Experiencing Homelessness or At Risk of Homelessness.                          (from Homes for
                                                                                        Heroes funding)
C6       Targeted SSI Advocacy for Inmates                                                    0              $1 million one-time AB 109
                                                                                                                       funding
D. PROVIDE CASE MANAGEMENT AND SERVICES
D1       Model Employment Retention Support Program.                                          0                           0
D2       Expand Jail in Reach                                                             $2,000,000         $3 million one-time AB 109
                                                                                                                       funding
D3       Supportive Services Standards for Subsidized Housing                                 0                           0
D4       Regional Integrated Re-entry Networks – Homeless Focus                            $800,000          $2 million one-time AB 109
                                                                                                                       funding
D5       Support for Homeless Case Managers                                                   0                           0
D6120 Criminal Record Clearing Project                                                     $200,000                       0
 120
                                                                                                                   Exhibit 1 Page 132
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 126 of 131 Page ID
                                    #:4623
  County of Los Angeles Homeless Initiative                                                                                                             Addendum A


                                               Summary of Approved Funding
                                                                                                                        APPROVED FUNDING
  Focus Area/Approved Strategy
                                                                                                          HPI-NCC*                 Department Funding
 E. CREATE A COORDINATED SYSTEM
 E1       Advocate with Relevant Federal and State Agencies to Streamline Applicable                           0                               0
          Administrative Processes for SSI and Veterans Benefits
 E2       Drug Medi-Cal Organized Delivery System (DMC-ODS) for Substance Use                                  0              Drug Medi-Cal-Outpatient Drug
          Disorder Treatment Services                                                                                                Services (DPH)
 E3       Create Partnerships for Effective Access and Utilization of ACA Services by                          0                               0
          Persons Experiencing Homelessness
 E4       First Responders Training                                                                            0                               0
 E5       Decriminalization Policy                                                                             0                               0
 E6       Countywide Outreach System                                                                     $3,000,000                          TBD
 E7       Strengthen the Coordinated Entry System (CES)                                                  $2,000,000                            0
 E8       Enhance the Emergency Shelter System                                                           $1,500,000                            0
 E9       Discharge Data Tracking System                                                                       0                             TBD
 E10      Regional Coordination of Los Angeles County Housing Authorities                                      0                               0
 E11      County Specialist Support Team                                                                       0                               0
 E12      Enhanced Data Sharing and Tracking                                                             $1,000,000                            0
 E13      Coordination of Funding for Supportive Housing                                                       0                               0
 E14      Enhanced Services for Transition Age Youth (TAY)                                               $3,000.000                          TBD
 E15      Homeless Voter Registration and Access to Vital Records                                              0                               0
 E16      Affordable Care Act Opportunities                                                                    0                 Medi-Cal (DHS/DMH/DPH)
 E17      Regional Homelessness Advisory Council and Implementation Coordination                               0                               0
 F. INCREASE AFFORDABLE / HOMELESS HOUSING
 F1       Promote Regional SB 2 Compliance                                                                 $75,000                             0
 F2       Linkage Fee Nexus Study                                                                         $450,000                             0
 F3       Support Inclusionary Zoning for Affordable Rental Units                                              0                               0
 F4       Development of Second Dwelling Units Pilot Program                                              $550,000                             0
 F5       Incentive Zoning/Value Capture Strategies                                                        $50,000                             0
 F6       Use of Public Land for Homeless Housing                                                              0                               0
 NEW FY 2015-16 FUNDING ALREADY ALLOCATED BY BOARD OF SUPERVISORS
 Rapid Re-housing for Single Adults                                                                      $10,000,000                           0
 Rapid Re-housing for Families                                                                           $3,000,000                            0
 Homeless Prevention for Families                                                                        $2,000,000                            0
 Homes for Heroes- Combating Veteran Homelessness                                                        $3,800,000                            0
 Veterans’ Housing Subsidies – Move-In Assistance                                                        $1,100,000                            0

 TOTAL NEW FUNDING                                                                                     *$55,700,000                   ****$44,000,000
                                                                                                      one-time funding                one-time funding
                                                                                                                                plus additional Departmental
                                                                                                                                           funding
 FY 2015-16 Homeless Prevention Initiative Base Funding                                                 $50,000,000                            0
 GRAND TOTAL                                                                                                            $149,700,000
Strategies with red shading are identified as Phase 1 strategies, targeted for implementation by June 30, 2016.
* $55.7 million is comprised of: (1) $51.1 million approved by the Board on September 29, 2015; and (2) $4.6 million of FY 2016-17 Affordable Housing dollars that
are not dedicated for capital expenditures.
** For Strategy B3 – Rapid Re-housing, $2 million is earmarked to serve Transition Age Youth and $5 million is earmarked for families.
*** $6.8 million in ongoing annual DPSS SSIMAP funding has been identified for this strategy.
**** $44 million is comprised of: (1) $5 million of one-time CalWORKs Fraud Incentives from DPSS; (2) $21.6 million of one-time AB 109 funding; (3) $15.4 million of
one-time SB 678 funding from Probation; and (4) $2 million of one-time funding from DCFS.

                                                                                                                                                          121
                                                                                                                                      Exhibit 1 Page 133
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 127 of 131 Page ID
                                   #:4624
 County of Los Angeles Homeless Initiative                                                            Addendum B




                                             Phase 1 Strategies



                  A. PREVENT HOMELESSNESS

                  A1 Homeless Prevention Program for Families


                  B. SUBSIDIZE HOUSING

                  B1 Provide Subsidized Housing to Homeless Disabled Individuals Pursing SSI

                  B3 Partner with Cities to Expand Rapid Re-Housing

                  B4 Facilitate Utilization of Federal Housing Subsidies

                  B7 Interim/Bridge Housing for those Exiting Institutions

                  B8 Housing Choice Vouchers for Permanent Supportive Housing



                  C. INCREASE INCOME

                  C2 Increase Employment for Homeless Adults by Supporting Social Enterprise


                  D. PROVIDE CASE MANAGEMENT AND SERVICES

                  D2 Expand Jail In Reach


                  E. CREATE A COORDINATED SYSTEM

                  E4     First Responders Training

                  E5     Decriminalization Policy

                  E6     Countywide Outreach System

                  E8     Enhance the Emergency Shelter System




122
                                                                                               Exhibit 1 Page 134
 Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 128 of 131 Page ID
                                    #:4625
  County of Los Angeles Homeless Initiative                                                                                                       Addendum C

                       Opportunities for Cities to Combat Homelessness
 Focus Area/Approved Strategy                                                                                                     Key City Opportunities
 A. PREVENT HOMELESSNESS
 A1    Homeless Prevention Program for Families                                                                                               X
 A2    Discharge Planning Guidelines
 A3    Housing Authority Family Reunification Program
 A4    Discharges From Foster Care and Juvenile Probation
 B. SUBSIDIZE HOUSING
 B1    Provide Subsidized Housing to Homeless Disabled Individuals Pursuing SSI                                                               X
 B2    Expand Interim Assistance Reimbursement (IAR) to additional County Departments and Los Angeles Homeless Services
       Authority
 B3    Partner with Cities to Expand Rapid Re-Housing                                                                                         X
 B4    Facilitate Utilization of Federal Housing Subsidies
 B5    Expand General Relief Housing Subsidies
 B6    Family Reunification Housing Subsidy
 B7    Interim/Bridge Housing for those Exiting Institutions
 B8    Housing Choice Vouchers for Permanent Supportive Housing                                                                               X
 C. INCREASE INCOME
 C1    Enhance the CalWORKs Subsidized Employment Program for Homeless Families
 C2    Increase Employment for Homeless Adults by Supporting Social Enterprises                                                               X
 C3    Expand Targeted Recruitment and Hiring Process to Homeless/Recently Homeless People to Increase Access to County Jobs
 C4    Establish a Countywide SSI Advocacy Program for People Experiencing Homelessness or At Risk of Homelessness
 C5    Establish a Countywide Veterans Benefits Advocacy Program for Veterans Experiencing Homelessness or At Risk of
       Homelessness.
 D. PROVIDE CASE MANAGEMENT AND SERVICES
 D1    Model Employment Retention Support Program.
 D3    Supportive Services Standards for Subsidized Housing
 D5    Support for Homeless Case Managers
 E. CREATE A COORDINATED SYSTEM
 E1    Advocate with Relevant Federal and State Agencies to Streamline Applicable Administrative Processes for SSI and Veterans
       Benefits
 E2    Drug Medi-Cal Organized Delivery System (DMC-ODS) for Substance Use Disorder Treatment Services
 E4    First Responders Training                                                                                                              X
 E5    Decriminalization Policy                                                                                                               X
 E6    Countywide Outreach System
 E7    Strengthen the Coordinated Entry System (CES)
 E8    Enhance the Emergency Shelter System                                                                                                   X
 E9    Discharge Data Tracking System
 E10   Regional Coordination of Los Angeles County Housing Authorities                                                                        X
 E12   Enhanced Data Sharing and Tracking
 E13   Coordination of Funding for Supportive Housing
 E14   Enhanced Services for Transition Age Youth (TAY)
 E17   Regional Homelessness Advisory Council and Implementation Coordination
 F.    INCREASE AFFORDABLE / HOMELESS HOUSING
 F1    Promote Regional SB 2 Compliance                                                                                                       X
 F2    Linkage Fee Nexus Study                                                                                                                X
 F3    Support Inclusionary Zoning for Affordable Rental Units
 F4    Development of Second Dwelling Units Pilot Program                                                                                     X
 F5    Incentive Zoning/Value Capture Strategies                                                                                              X
 F6    Use of Public Land for Homeless Housing

Strategies with red shading are identified as Phase 1 strategies, targeted for implementation by June 30, 2016.
                                                                                                                                                   123
                                                                                                                                  Exhibit 1 Page 135
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 129 of 131 Page ID
                                   #:4626
 County of Los Angeles Homeless Initiative                                                          Addendum D



   Homeless Initiative Policy Summits – Participating Organizations


   COUNTY OF LOS ANGELES                          City of Lynwood
                                                  City of Norwalk
 Arts Commission                                  City of Palmdale
 Chief Executive Office                           City of Pasadena
 Community Development Commission                 City of Pomona
 County Counsel                                   City of San Gabriel
 Department of Child Support Services             City of Santa Clarita
 Department of Human Resources                    City of Santa Fe Springs
 Department of Animal Care and Control            City of Santa Monica
 Department of Beaches and Harbors                City of West Hollywood
 Department of Children and Family Services       City of Whittier
 Department of Community and Senior Services
 Department of Consumer and Business Affairs
 Department of Health Services                      OTHER GOVERNMENT AGENCIES
 Department of Mental Health
 Department of Military and Veterans Affairs      U.S Department of Veterans Affairs
 Department of Parks and Recreation               U.S. Department of Health and Human Services
 Department of Public Health                      First 5 Los Angeles
 Department of Public Social Services             L.A. Care Health Plan
 Department of Regional Planning                  Los Angeles Homeless Services Authority
 District Attorney                                Los Angeles Unified School District
 Fire Department                                  San Gabriel Valley Council of Governments
 Housing Authority of the County of Los Angeles   South Bay Council of Governments
 Office of the Alternate Public Defender
 Office of the Public Defender
 Probation Department                               NON-GOVERNMENTAL AGENCIES
 Public Library
                                                  211 Los Angeles County
 Sheriff’s Department
                                                  A Community of Friends
                                                  A New Way of Life
                                                  Alliance for Children’s Rights
                                                  Alliance for Housing and Healing
   CITIES
                                                  Amity Foundation
 City of Alhambra                                 APT Associates
 City of Arcadia                                  Ascencia
 City of Baldwin Park                             Brilliant Corners
 City of Bell Gardens                             California Apartment Association
 City of Bellflower                               California Community Foundation
 City of Beverly Hills                            Californians for Safety and Justice
 City of Carson                                   Catholic Charities of Los Angeles
 City of Cerritos                                 Center for Living and Learning
 City of Covina                                   Center for the Pacific Asian Family
 City of Diamond Bar                              Central City Association
 City of El Segundo                               Century
 City of Glendale                                 Children Now
 City of Glendora                                 Chrysalis
 City of Hawaiian Gardens                         City View
 City of Hawthorne                                City Watch LA
 City of Hermosa Beach                            Coalition for Responsible Community Development
 City of Inglewood                                Conrad N. Hilton foundation
 City of Lawndale                                 Corporation for Supportive Housing
 City of Long Beach                               Door of Hope
 City of Los Angeles                              Downtown Women’s Center




124
                                                                                        Exhibit 1 Page 136
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 130 of 131 Page ID
                                   #:4627
County of Los Angeles Homeless Initiative                                                                     Addendum D



  Homeless Initiative Policy Summits – Participating Organizations


   NON-GOVERNMENTAL AGENCIES cont.
East San Gabriel Valley Coalition for the Homeless        REDF
Enterprise Community Partners                             Safe Place for Youth
First Place for Youth                                     Saint Joseph Center
First Presbyterian Hollywood Church                       Salvation Army
Goldfarb Lipman, LLP                                      San Fernando Valley Community Mental Health Center, Inc.
Good Seed                                                 San Fernando Valley Rescue Mission
Habitat for Humanity                                      Sanctuary of Hope
Health Net                                                SCANP
Help Me Help You                                          SCHARP
Hilton Foundation                                         SEIU
Hollywood Media District, Business Improvement District   SHARE!
Hollywood Presbyterian Church                             Shelter Partnership
Hollywood Property Owners Alliance                        Skid Row Housing Trust
Homeless Health Care Los Angeles                          South Park Business Improvement District
Homeless Outreach Program Integrated Care System          Southeast Asian Community Alliance
Hospital Association of Southern California               Southern California Grantmakers
Housing Works                                             Southwestern Law School
Imagine LA                                                SRO Housing Corporation
Inner City Industry                                       St. Anne’s
Inner City Law Center                                     St. Joseph Center
Integrated Recovery Network                               State Parole Division
John Wesley Community Health Institute                    Step Up
LA Family Housing                                         The Midnight Mission
LA Youth Network                                          The Salvation Army
Lamp Community                                            Tong Consulting
Legal Aid Foundation of Los Angeles                       Union Rescue Mission
Little Tokyo Service Center                               Union Station Homeless Services
Los Angeles Centers for Alcohol and Drug Abuse            Unite Way of Greater Los Angeles
Los Angeles Family Housing                                United Friends of the Children
Los Angeles Regional Reentry Partnership                  United Homeless Healthcare Partners
Los Angeles Youth Network                                 United Way of Greater Los Angeles/Home for Good
Mental Health Advocacy Services                           University of Calgary
Mental Health America of Los Angeles                      University of California, Irvine
My Friend’s Place                                         University of California, Los Angeles
National Health Foundation                                University of Southern California
Neighborhood Legal Services of Los Angeles County         Upward Bound House
New Economics for Women                                   Urban Partners
Northeast Valley Health Corporation                       Valley Oasis
Ocean Park Community Center                               Volunteers of America Los Angeles
People Assisting the Homeless                             Watts Healthcare Corporation
Poverty Matters                                           Watts Labor Community Action Committee
Prototypes                                                WCAY, Inc.
Proyecto Pastoral                                         Weingart Foundation
Public Counsel                                            Westside Coalition
Rainbow Services                                          Women Organizing Resources, Knowledge and Services
Rapid Results Institute                                   YWCA Santa Monica-Westside




                                                                                                                 125
                                                                                                   Exhibit 1 Page 137
Case 2:20-cv-02291-DOC-KES Document 257-1 Filed 03/29/21 Page 131 of 131 Page ID
                                   #:4628




                 Los Angeles County
                 Chief Executive Office



                Los Angeles County Homeless Initiative




                priorities.lacounty.gov/homeless




                                                                 Exhibit 1 Page 138
